 



Published CUSIP Number: ___________
Exhibit 10.1
REVOLVING CREDIT AGREEMENT
Dated as of December 16, 2005
among
D.R. HORTON, INC.,
Borrower
WACHOVIA BANK, NATIONAL ASSOCIATION,
Administrative Agent
LENDERS NAMED HEREIN,
Lenders
and
LETTER OF CREDIT ISSUERS DESCRIBED HEREIN,
$2,150,000,000
RBS SECURITIES CORPORATION
Joint Lead Arranger and Joint Bookrunner
WACHOVIA CAPITAL MARKETS, LLC
Joint Lead Arranger and Joint Bookrunner
BANC OF AMERICA SECURITIES, LLC
Joint Lead Arranger and Joint Bookrunner
THE ROYAL BANK OF SCOTLAND PLC
AND
BANK OF AMERICA, N.A.
Co-Syndication Agents
CALYON NEW YORK BRANCH,
JPMORGAN CHASE BANK, N.A.,
CITICORP, N.A.,
THE BANK OF NOVA SCOTIA,
UBS LOAN FINANCE LLC,
AND
BNP PARIBAS,
Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page

         
ARTICLE 1 DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Interpretive Provisions
    19  
1.3 Accounting Terms
    20  
1.4 References to Agreements and Laws
    20  
1.5 Time References
    20  
1.6 Letter of Credit Amounts
    20  
 
       
ARTICLE 2 LOANS AND LETTERS OF CREDIT
    20  
 
       
2.1 Extension of Credit
    20  
2.2 Manner of Borrowing and Disbursement Under Loans
    21  
2.3 Interest on Loans
    23  
2.4 Issuance and Administration of Letters of Credit
    23  
2.5 Fees and Commissions on Loans and Letters of Credit
    30  
2.6 Notes, Loan and Letters of Credit Accounts
    31  
2.7 Repayment of Loans and Letters of Credit
    32  
2.8 Manner of Payment
    33  
2.9 Application of Payments
    34  
2.10 Lenders; Increase in Total Revolving Credit Commitment
    35  
2.11 Set-Off
    36  
2.12 Yield Protection
    37  
2.13 Maximum Rate
    39  
2.14 Termination or Reduction of Commitments
    40  
2.15 Conversion/Continuation Options
    40  
2.16 Swingline Loans
    40  
 
       
ARTICLE 3 INVENTORY AND FUNDING AVAILABILITY
    43  
 
       
3.1 Loan Funding Availability
    43  
 
       
ARTICLE 4 LOAN DISBURSEMENTS AND LETTERS OF CREDIT
    45  
 
       
4.1 Prior to the First Disbursement or Letter of Credit
    45  
4.2 All Disbursements and Letters of Credit
    46  
 
       
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
    47  
 
       
5.1 Existence, Qualification and Power; Compliance with Laws
    47  
5.2 Authorization; No Contravention
    47  
5.3 Binding Effect
    47  
5.4 No Default
    47  
5.5 Taxes
    47  
5.6 Hazardous Materials
    48  
5.7 Litigation
    48  
5.8 Full Disclosure
    48  
5.9 Financial Statements
    48  
5.10 Insurance
    48  
5.11 Compliance with Laws
    48  
5.12 Regulation U
    48  
 
       
ARTICLE 6 AFFIRMATIVE COVENANTS
    49  
 
       
6.1 Payment
    49  

ii



--------------------------------------------------------------------------------



 



         
6.2 Performance
    49  
6.3 Additional Information
    49  
6.4 Quarterly Financial Statements and Other Information
    49  
6.5 Change in Debt Rating
    49  
6.6 Compliance Certificates
    49  
6.7 Annual Financial Statements and Information; Certificate of No Default
    49  
6.8 Financial and Inventory Covenants
    50  
6.9 Payment of Contractors
    50  
6.10 Inspection and Appraisal
    50  
6.11 Hazardous Materials
    51  
6.12 Insurance
    51  
6.13 Reportable Event
    51  
6.14 Notices
    51  
6.15 Preservation of Existence, Etc.
    51  
6.16 Compliance with Applicable Laws
    52  
 
       
ARTICLE 7 NEGATIVE COVENANTS
    52  
 
       
7.1 Hazardous Materials
    52  
7.2 Secured Indebtedness
    52  
7.3 Investments
    52  
7.4 Fundamental Changes
    53  
7.5 Distributions; Repurchase of Stock, Etc.
    53  
 
       
ARTICLE 8 DEFAULT AND REMEDIES
    53  
 
       
8.1 Defaults
    53  
8.2 Remedies
    56  
8.3 Waivers
    56  
8.4 Cross-Default
    57  
8.5 No Liability of Lenders
    57  
8.6 Indemnification
    57  
 
       
ARTICLE 9 ADMINISTRATIVE AGENT
    59  
 
       
9.1 Appointment and Authorization of Administrative Agent
    59  
9.2 Delegation of Duties
    60  
9.3 Liability of Administrative Agent
    60  
9.4 Reliance by Administrative Agent
    60  
9.5 Notice of Default
    60  
9.6 Credit Decision; Disclosure of Information by Administrative Agent
    61  
9.7 Indemnification of Administrative Agent
    61  
9.8 Administrative Agent in its Individual Capacity
    62  
9.9 Successor Administrative Agent
    62  
9.10 Other Agents; Lead Managers
    62  
9.11 Proofs of Claim
    63  
 
       
ARTICLE 10 GENERAL CONDITIONS
    63  
 
       
10.1 Benefit
    63  
10.2 Successors and Assigns; Assignments and Participations
    63  
10.3 Amendment and Waiver
    66  
10.4 Additional Obligations
    67  
10.5 Jurisdiction; Venue; Service of Process; Jury Trial
    67  
10.6 Publicity
    68  
10.7 Foreign Lenders
    68  
10.8 Invalidation of Provisions
    69  

iii



--------------------------------------------------------------------------------



 



         
10.9 Execution in Counterparts
    69  
10.10 Captions
    69  
10.11 Notices and other Communications; Facsimile Copies
    69  
10.12 Confidentiality
    70  
10.13 USA PATRIOT Act Notice
    71  
10.14 ENTIRE AGREEMENT
    71  

EXHIBITS

         
Exhibit A
  -   Form of Inventory Summary Report
Exhibit B
  -   Form of Request for Advance
Exhibit C
  -   Form of Request for Issuance of Letter of Credit
Exhibit D
  -   Form of Quarterly Compliance Certificate
Exhibit E
  -   Form of Assignment and Acceptance Agreement
Exhibit F-1
  -   Form of Revolving Credit Note
Exhibit F-2
      Form of Swingline Note
Exhibit G
  -   Form of Guaranty
Exhibit H
  -   Form of Letter of Credit Application
Exhibit I
      Form of Notice of Conversion/Continuation

SCHEDULES

     
Schedule 2.1
-    Revolving Credit Commitments, Commitment Ratios, and Addresses for Notice
Schedule 2.4
-    Existing Letters of Credit
Schedule 4.1
-    Initial Guarantors

iv



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
     THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of December 16,
2005, is entered into by and among D.R. HORTON, INC., a Delaware corporation
(“Borrower”), Lenders (hereinafter defined), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (“Wachovia Bank”), as Administrative
Agent (hereinafter defined), Swingline Lender (hereinafter defined) and a Letter
of Credit Issuer (hereinafter defined).
R E C I T A L S
     A. Borrower, Administrative Agent and Lenders wish to enter into an
agreement, pursuant to which Lenders will extend credit to Borrower in the form
of a revolving credit facility with a letter of credit sub-facility and a
swingline sub-facility.
     B. Upon and subject to the terms and subject to the conditions of this
Agreement, the parties hereto are willing to establish a revolving credit
facility with a letter of credit sub-facility and a swingline sub-facility.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE 1
DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means, whether by purchase, lease, exchange, issuance of
stock or other equity or debt securities, merger, reorganization, or any other
method, (a) any acquisition by Borrower or any of its Restricted Subsidiaries of
Inventory, (b) any acquisition by Borrower or any of its Restricted Subsidiaries
of any other Person, which Person shall then become a Subsidiary of Borrower or
any such Restricted Subsidiary, or (c) any acquisition by Borrower or any of its
Restricted Subsidiaries of all or any substantial part of the assets of any
other Person.
     “Acquisition Cost” means, with respect to any Developed Lot or Land Parcel,
(a) if such Developed Lot or Land Parcel was purchased individually, the actual
purchase price and closing costs paid by Borrower or its Restricted Subsidiaries
for the acquisition of such individual Developed Lot or Land Parcel excluding
Administrative Costs, together with all applicable Development Costs, and (b) if
such Developed Lot or Land Parcel was part of a larger group of Developed Lots
or Land Parcels, the pro rata portion of the overall actual purchase price and
closing costs paid by Borrower and its Restricted Subsidiaries for the
acquisition of such larger group of Developed Lots or Land Parcels allocable to
the subject Developed Lot or Land Parcel excluding Administrative Costs,
together with a pro rata portion of all applicable Development Costs.
     “Adjusted Tangible Net Worth” means, with respect to Borrower and its
Restricted Subsidiaries on a consolidated basis, as of any date, the sum of
(a) Tangible Net Worth, plus (b) the least of (i) fifty percent (50%) of the
aggregate principal amount of all then outstanding Subordinated Indebtedness of
Borrower and its Restricted Subsidiaries having a maturity date later than one
(1) year following the Maturity Date, (ii) twenty percent (20%) of Tangible Net
Worth, and (iii) $200,000,000.

 



--------------------------------------------------------------------------------



 



     “Administrative Agent” means Wachovia Bank and its permitted successors as
“Administrative Agent” for Lenders under this Agreement.
     “Administrative Costs” means costs and expenses incurred by Borrower or its
Restricted Subsidiaries in connection with (a) the marketing and selling of
Inventory which is part of the Loan Inventory, and (b) the administration,
management, and operation of Borrower’s and its Restricted Subsidiaries’
businesses (excluding, without limitation, Interest Expense and fees payable
hereunder).
     “Advance” or “Advances” means amounts advanced by Lenders to Borrower
pursuant to Article 2 on the occasion of any borrowing or in connection with
draws under Letters of Credit.
     “Affiliate” means, with respect to any Person, another Person (other than a
Person whose sole relationship with such specified Person is as an employee)
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Person specified. For
purposes of this definition, “control” when used with respect to any Person
means the direct or indirect beneficial ownership of more than twenty percent
(20%) of the voting securities or voting equity or partnership interests of such
Person, or the power to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.
     “Agent-Related Persons” means Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
Wachovia Bank in its capacity as Administrative Agent, the Arranger), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
     “Agreement” is defined in the preamble.
     “Agreement Date” means December 16, 2005.
     “Applicable Law” means, with respect to any Person, all laws and provisions
of constitutions, statutes, rules, regulations, and orders of governmental
bodies or regulatory agencies applicable to such Person, including, without
limitation, all orders and decrees of all courts and arbitrators in proceedings
or actions to which the Person in question is a party or by which it is bound.
     “Applicable Margin” means, on any date of determination, the percentage per
annum set forth in the table below for a Loan, a Letter of Credit, or an Unused
Commitment Fee (as the case may be) that corresponds to the Leverage Ratio or
the Debt Rating, as applicable, at such date of determination, as calculated
based on the quarterly compliance certificate of Borrower most recently
delivered pursuant to Section 6.6 or the notice delivered by Borrower pursuant
to Section 6.14, as applicable (and in each case as further set forth in this
definition):

2



--------------------------------------------------------------------------------



 



Applicable Margin

                                                              Eurodollar        
                        Senior   Rate or                   Unused Pricing  
Leverage   Unsecured   LIBOR           Letters of   Commitment Level   Ratio  
Debt Rating   Rate   Base Rate   Credit   Fee   1    
Less than or equal to 0.30 to 1
  BBB+/Baa1     0.50 %     0.00 %     0.375 %           2    
Greater than 0.30 to 1 but less than or equal to 0.40 to 1
  BBB/Baa2     0.625 %     0.00 %     0.50 %           3    
Greater than 0.40 to 1 but less than or equal to 0.50 to 1
  BBB-/Baa3     0.75 %     0.00 %     0.625 %           4    
Greater than 0.50 to 1 but less than or equal to 0.55 to 1
  BB+/Ba1     1.00 %     0.00 %     0.875 %           5    
Greater than 0.55 to 1
  BB/Ba2     1.375 %     0.00 %     1.25 %        

Initially, the Applicable Margin shall be set at Level 3 and, subject to clause
(g) of the proviso below, shall continue at Level 3 until December 31, 2005.
Thereafter, the Applicable Margin shall be determined based upon the Debt Rating
(with any adjustment in the Applicable Margin resulting from a publicly
announced change in a Debt Rating to take effect upon the earlier of (x) the
actual date of delivery by Borrower to Administrative Agent of notice thereof
pursuant to Section 6.5, and (y) the date on which Borrower is obligated to
deliver notice thereof to Administrative Agent pursuant to Section 6.5) and the
Leverage Ratio (with the Leverage Ratio being determined upon delivery of the
compliance certificate pursuant to Section 6.6 after the end of each fiscal
quarter and any adjustment in the Applicable Margin resulting from the Leverage
Ratio reflected in such compliance certificate to take effect on the last day
that such compliance certificate was required to be delivered); provided that
(a) if at least two of Moody’s, S&P and Fitch are not providing a Debt Rating,
no Debt Rating shall be deemed to exist, (b) in the event that the Debt Ratings
are not equivalent (where there are only two Debt Ratings), the Debt Rating for
purposes of determining the Applicable Margin shall be (1) the higher Debt
Rating if such Debt Ratings are one level apart and (2) one level lower than the
higher Debt Rating if such Debt Ratings are more than one level apart, (c) in
the event that the Debt Ratings are not equivalent (where there are three Debt
Ratings), (1) if two of such three Debt Ratings are at the same level, the third
Debt Rating shall be disregarded, and (2) if all three Debt Ratings are at
different levels, the highest and lowest Debt Ratings shall be disregarded,
(d) if the Leverage Ratio and the Debt Rating (as determined pursuant to clause
(b) or (c), as applicable, of this proviso) are at different Levels and are only
one Level apart, the higher Level shall be deemed to apply (with, for purpose of
clarification and by way of illustration, Level 1 being a higher Level than
Level 2), (e) if the Leverage Ratio and the Debt Rating (as determined pursuant
to clause (b) or clause (c), as applicable, of this proviso) are at different
Levels and are more

3



--------------------------------------------------------------------------------



 



than one Level apart, the Level that is one Level lower than the higher Level
shall be deemed to apply, (f) if Borrower fails to deliver a compliance
certificate with respect to any fiscal quarter within the period of time
required by Section 6.6, then the Leverage Ratio shall be deemed to be greater
than 0.55 to 1 until Borrower delivers such compliance certificate with respect
to such fiscal quarter (or a compliance certificate with respect to a subsequent
fiscal quarter), and (g) at all times while an Event of Default exists, the
Applicable Margin shall be set at Level 5.
     “Applicable Rate” means (a) with respect to any Eurodollar Rate Loan for
any day, the sum of (i) the Eurodollar Rate for such day and (ii) the Applicable
Margin (provided that, if Administrative Agent reasonably determines that no
basis exists to determine the Eurodollar Rate, then the Applicable Rate with
respect to any Eurodollar Rate Loan shall be the sum of (i) the Base Rate for
such day and (ii) the Applicable Margin), (b) with respect to any LIBOR Rate
Loan for an Interest Period applicable thereto, the sum of (i) the LIBOR Rate
for such Interest Period and (ii) the Applicable Margin, and (c) with respect to
any Swingline Loan for any day, the sum of (i) the Eurodollar Rate for such day
and (ii) the Applicable Margin for Eurodollar Rate Loans.
     “Arranger” means Wachovia Capital Markets, LLC, in its capacity as joint
lead arranger and joint bookrunner.
     “Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement substantially in the form of Exhibit E.
     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
     “Authority Documents” means, as to Borrower or any Restricted Subsidiary,
the bylaws, the limited liability company agreement, or the partnership
agreement (as applicable) of such Person, and all amendments thereto.
     “Authorized Signatory” means, with respect to Borrower or any Guarantor,
such personnel of Borrower or such Guarantor as set forth in an incumbency
certificate of Borrower or such Guarantor delivered to Administrative Agent on
the Agreement Date (or any duly executed incumbency certificate delivered after
the Agreement Date) and certified therein as being duly authorized by Borrower
or such Guarantor to execute documents, agreements, and instruments on behalf of
Borrower or such Guarantor.
     “Available Loan Commitment” means, as of any date of determination, an
amount equal to (a) if Borrower has an Investment Grade Rating from any two
(2) of Moody’s, S&P, and Fitch, then the Total Revolving Credit Commitment, or
(b) if Borrower does not have an Investment Grade Rating from any two (2) of
Moody’s, S&P, and Fitch, then the lesser of (i) the Total Revolving Credit
Commitment, and (ii) (A) the Loan Funding Availability less (B) the
then-outstanding principal balances of all Senior Unsecured Indebtedness (other
than the Obligations).
     “Base Rate” means for any day the Prime Rate in effect for such day.
     “Base Rate Loan” means a Loan when and to the extent that the interest rate
thereon is determined by reference to the Base Rate.
     “Borrower” is defined in the preamble.
     “Business Day” means (a) any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized to close under Applicable Laws of
the State of North Carolina or New

4



--------------------------------------------------------------------------------



 



York or are in fact closed in Charlotte, North Carolina or New York, New York,
and (b) with respect to any borrowing, payment or rate selection of LIBOR Rate
Loans on a day on which dealings in United States Dollars are carried in the
London interbank market.
     “Capital Lease” means any capital lease or sublease which should be
capitalized on a balance sheet in accordance with GAAP.
     “Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the ratable benefit of Letter of Credit Issuers and
Lenders, as collateral for the Letter of Credit Exposure, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
Administrative Agent and Letter of Credit Issuers (which documents are hereby
consented to by Lenders). Borrower hereby grants Administrative Agent, for the
ratable benefit of the Letter of Credit Issuers and Lenders, a Lien on all such
cash and deposit account balances. Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Administrative Agent.
     “Change of Control” means either: (a) any sale, lease, or other transfer
(in one transaction or a series of transactions) of all or substantially all of
the consolidated assets of Borrower and its Restricted Subsidiaries to any
Person (other than a Restricted Subsidiary of Borrower), provided that a
transaction where the holders of all classes of Common Equity of Borrower
immediately prior to such transaction own, directly or indirectly, fifty percent
(50%) or more of all classes of Common Equity of such Person immediately after
such transaction shall not be a Change of Control; (b) a “person” or “group”
within the meaning of Section 13(d) of the Exchange Act (other than Borrower or
Donald R. Horton, his wife, children, or grandchildren, or Terrill J. Horton, or
any trust or other entity formed or controlled by Donald R. Horton, his wife,
children, or grandchildren, or Terrill J. Horton or a Plan of Borrower) becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
Common Equity of Borrower representing more than fifty percent (50%) of the
voting power of the Common Equity of Borrower, provided that a person or group
shall not be deemed to be a beneficial owner of, or to own beneficially: (x) any
Common Equity of Borrower tendered pursuant to a tender or exchange offer made
by or on behalf of such Person or any of such Person’s Affiliates until such
tendered Common Equity is accepted for purchase or exchange thereunder, or
(y) any Common Equity if such beneficial ownership (i) arises solely as a result
of a revocable proxy delivered in response to a proxy or consent solicitation
made pursuant to, and in accordance with, the applicable rules and regulations
under the Exchange Act, and (ii) is not also then reportable on Schedule 13D (or
any successor schedule) under the Exchange Act; (c) Continuing Directors cease
to constitute at least a majority of the Board of Directors of Borrower; or
(d) the stockholders of Borrower approve any plan or proposal for the
liquidation or dissolution of Borrower, provided that a liquidation or
dissolution of Borrower which is part of a transaction that does not constitute
a Change of Control under the proviso contained in clause (a) above shall not
constitute a Change of Control.
     “Closed Sales” means, for any calculation period, sales of Developed Lots
containing Dwellings which have been closed by Borrower and all Restricted
Subsidiaries (other than any sale, transfer, or other such disposition between
(x) Borrower and any Subsidiary or (y) any two or more Subsidiaries). Closed
Sales shall include Developed Lots containing Dwellings owned by any Person
which is or becomes a Restricted Subsidiary before or after the Agreement Date
for which sales have closed during the applicable calculation period. Closed
Sales shall include closings attributable to Acquisitions by Borrower and/or by
its Restricted Subsidiaries or when substantially all assets owned by any Person
were acquired by Borrower and/or Restricted Subsidiaries before or after the
Agreement Date.
     “Code” means the Internal Revenue Code of 1986, as amended.

5



--------------------------------------------------------------------------------



 



     “Commitment Ratios” means, for each Lender, on any date of determination,
the proportion which the portion of the aggregate amount of such Lender’s
Revolving Credit Commitment then in effect under this Agreement bears to the
Total Revolving Credit Commitment then in effect.
     “Commitment Usage” means, as of any date of determination thereof and
without duplication, the sum of (a) the outstanding principal amount of all
Revolving Credit Loans as of such date, plus (b) the Letter of Credit Exposure
as of such date plus (c) except for the purposes of the definition of “Unused
Commitment” and Section 2.5(b) only, whereby Swingline Loans will only be
included as usage with respect to the Revolving Credit Commitment of the
Swingline Lender prior to a Mandatory Swingline Participation, and thereafter
will be included as usage with respect to the Revolving Credit Commitments of
all Lenders that have purchased a Mandatory Swingline Participation, the
outstanding principal amount of all Swingline Loans as of such date.
     “Common Equity” means, with respect to any Person, capital stock of such
Person that is generally entitled to (a) vote in the election of directors of
such Person, or (b) if such Person is not a corporation, vote or otherwise
participate in the selection of the governing body, partners, managers, or
others that will control the management or policies of such Person.
     “Construction Costs” means, as of any date, all costs actually incurred by
Borrower or its Restricted Subsidiaries with respect to the construction of a
Dwelling as of such date, excluding (a) projected costs, (b) costs for materials
or labor not yet delivered to, provided to, or incorporated into such Dwelling,
and (c) Administrative Costs.
     “Continuing Director” means a director who either was a member of the board
of directors of Borrower on the Agreement Date or who became a director of
Borrower subsequent to such date and whose election, or nomination for election
by Borrower’s stockholders, was duly approved by a majority of the Continuing
Directors on the board of directors of Borrower at the time of such approval,
either by a specific vote or by approval of the proxy statement issued by
Borrower on behalf of the entire board of directors of Borrower in which such
individual is named as nominee for a director.
     “Current Financials” means, at the time of any determination thereof, the
most recently delivered to Administrative Agent of either (a) the financial
statements for the fiscal year ended September 30, 2004, calculated on a
consolidated basis for Borrower and its Subsidiaries, or (b) the financial
statements required to be delivered under Sections 6.4 or 6.7, as the case may
be.
     “Customary Recourse Exceptions” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misapplication of cash, environmental
claims, and other circumstances customarily excluded by institutional lenders
from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financings of real estate.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, fraudulent
transfer or conveyance, suspension of payments, or similar Applicable Laws from
time to time in effect affecting the rights and remedies of creditors generally.
     “Debt Rating” means, as of any date of determination, the rating as
determined by S&P, Moody’s, or Fitch (collectively, the “Debt Ratings”) of
Borrower’s non-credit-enhanced, senior unsecured long-term debt.

6



--------------------------------------------------------------------------------



 



     “Default” means any event specified in Section 8.1 and any other event
which with any passage of time or giving of notice (or both) would constitute an
Event of Default.
     “Defaulting Lender” means, as of any date, any Lender that has (a) failed
to make a Loan required to be made by it hereunder, or (b) given notice to
Administrative Agent or Borrower that it will not make, or that it has
disaffirmed or repudiated any obligation to make, any Loan hereunder (unless
such notice is given by all Lenders).
     “Default Rate” means a simple per annum interest rate equal to the sum of
(a) the Applicable Rate, plus (b) two percent (2.00%).
     “Developed Lots” means subdivision lots wholly-owned by Borrower or its
Restricted Subsidiaries, subject to a recorded plat and which are in substantial
compliance with all Applicable Laws and are suitable for the construction
thereon of foundations for a Dwelling, which Borrower has designated to be
included and are included as “Developed Lots” in the calculation of the Loan
Funding Availability (exclusive of any Dwelling Lot). An individual Developed
Lot is sometimes referred to herein as a “Developed Lot.”
     “Development Costs” means, as of any date, all costs actually incurred by
Borrower and its Restricted Subsidiaries with respect to the development of a
Land Parcel into a Developed Lot or Developed Lots as of such date, excluding
(a) projected costs, (b) costs for materials or labor not yet delivered to,
provided to or incorporated into such parcel of land, and (c) Administrative
Costs.
     “Distribution” means the payment of any dividend or other distribution
(whether in cash or other tangible property) on any capital stock or other
equity interest of Borrower or any Restricted Subsidiary, to any Person or
Persons other than the Borrower or any Restricted Subsidiary.
     “Dwelling” means a house which Borrower or any Restricted Subsidiary has
constructed or is constructing on a Developed Lot which has been designated as a
Dwelling Lot.
     “Dwelling Lots” means Developed Lots with Dwellings which Borrower or any
Restricted Subsidiary has designated to be included and are included as
“Dwelling Lots” in the calculation of the Loan Funding Availability. The term
“Dwelling Lot” includes the Dwelling located thereon. An individual Dwelling Lot
is sometimes referred to herein as a “Dwelling Lot.”
     “EBITDA” means, for Borrower and its Restricted Subsidiaries for the twelve
(12) month period ending on any date of determination, an amount equal to
(a) consolidated net income for such period, plus (b) cash dividends from
Unrestricted Subsidiaries paid to Borrower during such period, minus (c) gains
from extraordinary items for such period, to the extent included in the
calculation of consolidated net income for such period in accordance with GAAP,
but without duplication, plus (d) the sum of (i) any provision for income taxes
for such period, (ii) Interest Expense deducted in the calculation of
consolidated net income for such period in accordance with GAAP (including,
without duplication, previously capitalized Interest Expense which would be
included in “cost of goods sold” and deducted from consolidated revenues in
determining consolidated net income), (iii) the amount of depreciation and
amortization for such period, and (iv) the amount of any item of extraordinary
loss not paid in cash in such period, in each case to the extent included in the
calculation of consolidated net income for such period in accordance with GAAP,
but without duplication. In the case of any Subsidiary of Borrower that becomes
a Restricted Subsidiary during any period of calculation, EBITDA shall, for the
purposes of the foregoing calculations, be adjusted by increasing, if positive,
or decreasing, if negative, EBITDA by the EBITDA of such Subsidiary during such
period of calculation occurring prior to the date such Subsidiary became a
Restricted Subsidiary.

7



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means: (a) a Lender; (b) an Affiliate of a Lender; and
(c) any other Person (other than a natural Person) approved by Administrative
Agent, each Letter of Credit Issuer, the Swingline Lender, and, unless an Event
of Default has occurred and is continuing, Borrower (each such approval not to
be unreasonably withheld or delayed).
     “Encumbered Inventory” is defined in Section 7.2.
     “Environmental Law” means any Applicable Law relating to protection of the
public health and/or the environment, including any Applicable Law relating to:
the generation, processing, treatment, storage, transport, disposal,
investigation, and remediation or other management of Hazardous Materials; the
storage, handling, use, and transport of chemicals and Hazardous Materials; and
protection of areas of particular environmental concern, including wetlands,
areas inhabited by endangered species, historic sites, and areas above protected
aquifers.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time.
     “ERISA Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as is Borrower, (b) any other trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
Code) with Borrower, (c) any other corporation, partnership, or other
organization which is a member of an affiliated service group (within the
meaning of Section 414(m) of the Code) with Borrower, or (d) any other entity
required to be aggregated with Borrower pursuant to regulations under
Section 414(o) of the Code.
     “Eurocurrency Reserve Requirements” means, for any day as applied to a
LIBOR Rate Loan, the aggregate (without duplication) of the rates (expressed as
a decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board of Governors of the
Federal Reserve System) maintained by a member bank of the Federal Reserve
System.
     “Eurodollar Rate” means, for any day:
     (a) the rate of interest per annum equal to the three (3) month London
Interbank Offered Rate for deposits in United States Dollars (rounded to two
(2) decimal places), which interest rate is set forth in the “Money Rates”
section of The Wall Street Journal on the next Business Day following such day;
or
     (b) if Administrative Agent determines that the rate referenced in the
preceding subsection (a) is not available, then the rate per annum equal to the
rate determined by Administrative Agent on such date of determination to be the
offered rate that appears on Telerate Page 3747 (or any successor thereto) that
displays an average British Bankers Association Interest Settlement Rate for
deposits in United States Dollars (for delivery on such day) with a term
equivalent to three (3) months; or
     (c) if Administrative Agent determines that the rates referenced in the
preceding subsections (a) or (b) cease to be available, then the rate per annum
equal to the rate determined by Administrative Agent on such day to be the
offered rate on such other page or other service that displays

8



--------------------------------------------------------------------------------



 



an average British Bankers Association Interest Settlement Rate for deposits in
United States Dollars (for delivery on such date of determination) with a term
equivalent to three (3) months.
     “Eurodollar Rate Loan” means any Loan when and to the extent that the
interest rate thereon is determined by reference to the Eurodollar Rate.
     “Event of Default” means any of the events specified in Section 8.1,
provided that any requirement of passage of time or giving of notice (or both)
has been satisfied.
     “Evergreen Letter of Credit” is defined in Section 2.4(b).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Agreement” means the Amended and Restated Revolving Credit
Agreement dated as of March 25, 2004, among the Borrower, the Lenders and Letter
of Credit Issuers described therein and Bank of America, N.A., as Administrative
Agent, as amended and in effect on the Agreement Date.
     “Existing Letters of Credit” means the Letters of Credit listed on
Schedule 2.4.
     “Extension Request” is defined in Section 2.7(e).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wachovia
Bank on such day on such transactions as determined by Administrative Agent.
     “Fee Letter” means the letter agreement dated October 26, 2005, executed by
Borrower, Administrative Agent, Arranger, The Royal Bank of Scotland plc, and
RBS Securities Corporation, as modified, amended, renewed, extended, and
restated from time to time.
     “Financial Hedges” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc., or any
successor thereto.

9



--------------------------------------------------------------------------------



 



     “Force Majeure Delay” means a delay to the development of a Lot Under
Development or a delay to the construction of a Dwelling which is caused by
fire, earthquake, or other Acts of God, strike, lockout, acts of public enemy,
riot, insurrection, or governmental regulation of the sale or transportation of
materials, supplies, or labor, provided that Borrower furnishes Administrative
Agent with written notice of any such delay within ten (10) days from the
commencement of any such delay and provided that the period of the Force Majeure
Delay shall not exceed the period of delay caused by such event.
     “Fronting Fee” means, with respect to any Letter of Credit, an amount equal
to the greater of (a) $200 per annum, and (b) an amount equal to 0.125% per
annum times the daily applicable amount of such Letter of Credit, as determined
in accordance with Section 1.6.
     “Funding Period” means a period commencing on the day immediately following
the date that the Loan Funding Availability is established pursuant to
Section 3.1(c) by Administrative Agent and ending on the date that the Loan
Funding Availability next is established pursuant to Section 3.1(c) by
Administrative Agent.
     “GAAP” means generally accepted accounting principles of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board which (a) with respect to the covenants
contained in Section 6.8 (and, to the extent used in or relating to such
covenants, any defined terms) are in effect on the date hereof, unless amended
pursuant to Section 1.3, and (b) for all other purposes hereunder, are
applicable from time to time.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government.
     “Guarantors” means, as of any date, each Restricted Subsidiary of Borrower
that has executed the Subsidiary Guaranty and that has not been released
therefrom in accordance with Section 3.1(f). As of the Agreement Date, the
Restricted Subsidiaries listed on Schedule 4.1 are Guarantors that have executed
the Subsidiary Guaranty.
     “Hazardous Material” means “hazardous substance,” “pollutant or
contaminant,” and “petroleum,” and “natural gas liquids” as those terms are
defined or used in Section 101 of CERCLA, and any other substances regulated
because of their effect or potential effect on public health and the environment
including PCBs, lead paint, asbestos, urea formaldehyde, radioactive materials,
putrescible materials, and infectious materials.
     “Honor Date” is defined in Section 2.4(c).
     “Indebtedness” means (without duplication), for any Person, the sum of the
following: (a) all liabilities, obligations, and indebtedness of such Person for
money borrowed; (b) all liabilities, obligations, and indebtedness of such
Person which are evidenced by bonds, notes, debentures, or other similar
instruments, or by Capital Leases; (c) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (but excluding
trade accounts and accruals payable arising in the ordinary course of business
that are not past-due for more than ninety (90) days); (d) the face amount of
all letters of credit and bankers’ acceptances issued for the account of such
Person, and without duplication, all drafts drawn and unpaid thereunder; (e) all
capital stock of such Person subject to repurchase or redemption other than at
the sole option of such Person; (f) all net obligations under all Financial
Hedges determined in accordance with GAAP; (g) all other liabilities or
obligations of such Person that would be classified as “indebtedness” on the
balance sheet of such Person determined in accordance with GAAP; and (h) all
obligations of the type referred to in clauses (a) through (g) preceding

10



--------------------------------------------------------------------------------



 



of other Persons that are either (i) guaranteed in any manner by such Person or
(ii) secured by any Lien on any property or asset of such Person (but only to
the extent of the value of such property or asset if such obligations have not
been assumed by such Person); provided that the amount of Indebtedness as of any
date shall exclude the face amount of all undrawn outstanding Performance
Letters of Credit.
     “Indemnified Liabilities” is defined in Section 8.6(b).
     “Indemnified Parties” is defined in Section 8.6(b).
     “Interest Expense” means, for any period, the interest expense of Borrower
and its Restricted Subsidiaries calculated on a consolidated basis for such
period in accordance with GAAP.
     “Interest Incurred” means, for any period, the aggregate amount (without
duplication and determined in each case in accordance with GAAP) of interest
incurred, whether such interest was expensed or capitalized, paid, accrued, or
scheduled to be paid or accrued by Borrower and its Restricted Subsidiaries
during such period, including (a) original issue discount and non-cash interest
payments or accruals on any Indebtedness, (b) the interest portion of all
deferred payment obligations, and (c) all commissions, discounts, and other fees
and charges owed with respect to bankers’ acceptances and letter of credit
financings and Financial Hedges, in each case to the extent attributable to such
period. For purposes of this definition, (i) interest on any obligations arising
under Capital Leases shall be deemed to accrue at an interest rate reasonably
determined by Borrower to be the rate of interest implicit in such obligations
in accordance with GAAP, and (ii) interest expense attributable to any
Indebtedness represented by the guaranty of an obligation of another Person
shall be deemed to be the interest expense attributable to the Indebtedness
guaranteed.
     “Interest Payment Date” means (a) with respect to Eurodollar Rate Loans,
Base Rate Loans and Swingline Loans, the eighteenth (18th) calendar day of each
month, and (b) with respect to any LIBOR Rate Loan, the last day of each
Interest Period applicable thereto and, if such Interest Period is of a duration
greater than three (3) months, on the date that is three (3) months after the
first day of such Interest Period.
     “Interest Period” shall mean with respect to any LIBOR Rate Loan:
     (i) initially, the period commencing on the borrowing date or conversion
date, as the case may be, with respect to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, as selected by Borrower in the applicable
Request for Advance or Notice of Conversion/Continuation; and
     (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, as selected by Borrower in the applicable
Notice of Conversion/Continuation;
     provided that all of the foregoing provisions relating to Interest Periods
are subject to the following:
          (1) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

11



--------------------------------------------------------------------------------



 



          (2) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
          (3) no Interest Period shall be for less than one month, and Borrower
shall not select an Interest Period for a LIBOR Rate Loan as a Revolving Credit
Loan if the last day of such Interest Period would be after the Maturity Date.
     “Inventory” means all Land Parcels, Lots Under Development, Developed Lots,
and Dwelling Lots and all real and personal property, improvements, and fixtures
wholly-owned by Borrower or its Restricted Subsidiaries related thereto (but
excluding any of the foregoing that is not owned by Borrower or a Restricted
Subsidiary but is under a purchase option in favor of Borrower or a Restricted
Subsidiary).
     “Inventory Summary Report” means the written summary of the Loan Inventory,
in substantially the form of Exhibit A, to be prepared by Borrower and submitted
to Administrative Agent in accordance with Section 3.1(b).
     “Investment Grade Rating” means a Debt Rating of BBB-, Baa3, or BBB- (as
applicable) (or, if such Debt Ratings are no longer considered “investment
grade” in United States securities markets, then such other ratings at such time
as Administrative Agent shall reasonably determine constitute “investment
grade”) from S&P, Moody’s, or Fitch, respectively.
     “Investments” means, with respect to any Person, such Person’s acquisition
of capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, any loans or
advances to, the guarantee of any obligations of, or any other investment or any
other interest in, any other Person, or the purchase or acquisition (in one
transaction or a series of transactions) of any assets of any other Person.
     “Land Parcels” means parcels of land wholly-owned by Borrower or its
Restricted Subsidiaries which are, as of the date of determination, not
scheduled for commencement of development into Developed Lots during the six
(6) calendar months immediately following such date of determination and which
Borrower has designated as “Land Parcels.” An individual Land Parcel is
sometimes referred to as a “Land Parcel.”
     “Lender Reply Period” is defined in Section 10.3(f).
     “Lenders” means, on any date of determination, the financial institutions
named on Schedule 2.1 (as the same may be amended from time to time by
Administrative Agent to reflect the addition of new Lenders pursuant to
Section 2.10(b) and to reflect the assignments made in accordance with
Section 10.2), and their respective successors and permitted assigns.
     “Letters of Credit” means the letters of credit issued hereunder in the
form agreed upon among Borrower, the applicable Letter of Credit Issuer, and the
beneficiary thereof at the time of issuance thereof and participated in by
Lenders pursuant to the terms and conditions of Section 2.4. An individual
Letter of Credit is sometimes referred to as a “Letter of Credit.”
     “Letter of Credit Advance” means, with respect to each Lender, the funding
of such Lender’s participation in any Letter of Credit Borrowing in accordance
with its Commitment Ratio.

12



--------------------------------------------------------------------------------



 



     “Letter of Credit Application” means a letter of credit application and
agreement in the form of Exhibit H (or otherwise in form and substance
satisfactory to Administrative Agent) submitted by Borrower to a Letter of
Credit Issuer for a Letter of Credit for its own account.
     “Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed on the date when
made or refinanced by a Loan.
     “Letter of Credit Expiration Date” means the day that is seven (7) days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
     “Letter of Credit Exposure” means, at any time and without duplication, the
sum of (a) the aggregate undrawn portion of all uncancelled and unexpired
Letters of Credit, plus (b) the aggregate unpaid reimbursement obligations of
Borrower in respect of drawings of drafts under all Letters of Credit.
     “Letter of Credit Issuers” means Wachovia Bank and any additional Lenders
approved in such capacity by Borrower (such approval to be in its sole
discretion) and Administrative Agent (such approval not to be unreasonably
withheld or delayed), provided that no Lender shall be required to be a Letter
of Credit Issuer without such Lender’s prior consent, in such Lender’s sole
discretion, in their respective capacities as issuers of Letters of Credit
hereunder, and any permitted successors as a “Letter of Credit Issuer” under
this Agreement, and “Letter of Credit Issuer” means any one of the Letter of
Credit Issuers.
     “Letter of Credit Subfacility” means a subfacility for the issuance of
Letters of Credit, as described in and subject to the limitations of
Section 2.4.
     “Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$1,000,000,000, and (b) the Total Revolving Credit Commitment. The Letter of
Credit Sublimit is part of, and not in addition to, the Total Revolving Credit
Commitment.
     “Leverage Ratio” means, as of the last day of each fiscal quarter of
Borrower, the ratio of (a) the Net Funded Notes Payable of Borrower and its
Restricted Subsidiaries on a consolidated basis on such date to (b) Total
Capitalization of Borrower and its Restricted Subsidiaries on a consolidated
basis on such date.
     “LIBOR Base Rate” shall mean, with respect to each LIBOR Rate Loan for the
relevant Interest Period, the applicable British Bankers’ Association London
interbank offered rate for deposits in Dollars as reported by any generally
recognized financial information service selected by Administrative Agent as of
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period and having a maturity equal to such Interest Period.
     “LIBOR Rate” shall mean, with respect to each day during each Interest
Period pertaining to a LIBOR Rate Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest one
hundredths of one percent (1/100th of 1%)):
LIBOR Base Rate
1.00 – Eurocurrency Reserve Requirements
     “LIBOR Rate Loans” shall mean any Revolving Credit Loan when and to the
extent that the interest rate thereon is determined by reference to the LIBOR
Rate.
     “Lien” means, with respect to any property, any mortgage, lien, pledge,
assignment, charge, security interest, title retention agreement, levy,
execution, seizure, attachment, garnishment, or other

13



--------------------------------------------------------------------------------



 



encumbrance of any kind in the nature of any of the foregoing in respect of such
property, whether or not choate, vested, or perfected.
     “Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty,
and any and all other documents evidencing the Notes or the Letters of Credit or
executed in connection therewith as the same may be amended, substituted,
replaced, extended or renewed from time to time.
     “Loan Funding Availability” means the amount of Senior Unsecured
Indebtedness which Borrower may incur as established pursuant to Section 3.1, at
any applicable time, by Administrative Agent based on the Loan Inventory.
     “Loan Inventory” means Lots Under Development, Developed Lots, and Dwelling
Lots which are not encumbered by a Lien or Liens (other than any Permitted
Encumbrance) and which have been designated by Borrower as “Loan Inventory” to
be utilized for the purpose of calculating the Loan Funding Availability, but
excluding any Encumbered Inventory.
     “Loans” means the Revolving Credit Loans and the Swingline Loans.
     “Lots Under Development” means Land Parcels which are, as of the date of
determination, being developed into Developed Lots or which are scheduled for
the commencement of development into Developed Lots within six (6) calendar
months after the date of determination, and which Borrower has designated to be
included and are included as “Lots Under Development” in the calculation of the
Loan Funding Availability. An individual Lot Under Development is sometimes
referred to as a “Lot Under Development.”
     “Mandatory Borrowing” is defined in Section 2.16(d).
     “Mandatory Swingline Participation” is defined in Section 2.16(d).
     “Material Adverse Event” means any set of one or more circumstances or
events which, individually or collectively, would result in any (a) material
impairment of the ability of Borrower or any Guarantor to perform any of its
payment or other material obligations under the Loan Documents, (b) material and
adverse effect on the business, properties, condition (financial or otherwise),
results of operations, or prospects of Borrower and its Restricted Subsidiaries,
taken as a whole, or (c) material and adverse effect on the validity or
enforceability of any of the Loan Documents or the rights and remedies of
Administrative Agent, any Letter of Credit Issuer, or any Lender thereunder.
     “Maturity Date” means December 16, 2010, or such earlier date on which
payment of the Loans and the Letter of Credit Exposure shall be due (whether by
acceleration or otherwise), or such later date as may be determined in
accordance with Section 2.7(e).
     “Maximum Rate” means, for each Lender, the maximum non-usurious rate of
interest which, under all Applicable Laws, such Lender is permitted to contract
for, charge, take, reserve, or receive on the Obligations. If the Applicable
Laws of the State of Texas are applicable for purposes of determining the
“Maximum Rate,” then such term means the “weekly ceiling” (from time to time in
effect under Texas Finance Code §303.001, as amended, as limited by Texas
Finance Code § 303.009. Borrower agrees that Chapter 346 of the Texas Finance
Code, as amended (which regulates certain revolving credit loan accounts and
revolving tri-party accounts), does not apply to the Obligations, as amended.
     “Maximum Swingline Amount” means the lesser of (a) One Hundred Million
Dollars $100,000,000, and (b) the Revolving Credit Commitment of the Swingline
Lender.

14



--------------------------------------------------------------------------------



 



     “Models” means a Dwelling Lot containing a dwelling unit which is
designated by Borrower as a model unit for use in marketing and promoting the
sale of Dwelling Lots.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Net Funded Notes Payable” means, for Borrower and its Restricted
Subsidiaries as of any date, (a) the aggregate amount of all Indebtedness
(including the pro rata portion of Indebtedness of a joint venture in which
Borrower or a Restricted Subsidiary holds an equity interest, based on
Borrower’s or such Restricted Subsidiary’s equity interest in such joint
venture) minus (b) unrestricted cash and cash equivalents in excess of
$50,000,000, provided that the adjustment for unrestricted cash and cash
equivalents shall not exceed $500,000,000 in the aggregate.
     “Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person in which the holder of such Indebtedness may not look to such Person
personally for repayment, other than to the extent of any security therefor or
pursuant to Customary Recourse Exceptions.
     “Non-Renewal Notice Date” is defined in Section 2.4(b).
     “Notice of Conversion/Continuation” is defined in Section 2.15 and shall be
substantially in the form of Exhibit I.
     “Notes” means the Revolving Credit Notes and the Swingline Note.
     “Obligations” means (a) all payment and performance obligations of Borrower
and all other obligors to Lenders, Letter of Credit Issuers, and Administrative
Agent, or any of them, under this Agreement and the other Loan Documents, as
they may be amended from time to time, or as a result of making the Loans, and
(b) the obligation to pay an amount equal to the amount of any and all damages
which Borrower is obligated to pay pursuant to the Loan Documents to, or on
behalf of, Lenders, Letter of Credit Issuers, Administrative Agent, or any of
them, which they may suffer by reason of a breach by any of Borrower or any
other obligor of any obligation, covenant, or undertaking with respect to this
Agreement or any other Loan Document.
     “Organizational Documents” means, as to Borrower or any Restricted
Subsidiary, the articles of incorporation, certificate of incorporation,
articles of organization, certificate of formation, or certificate of limited
partnership (as applicable) of such Person, and all amendments thereto.
     “Participant” is defined in Section 10.2(d).
     “Performance Letter of Credit” means any letter of credit issued: (a) on
behalf of a Person in favor of a Governmental Authority, including, without
limitation, any utility, water, or sewer authority, or other similar entity, for
the purpose of assuring such Governmental Authority that such Person or an
Affiliate of such Person will properly and timely complete work it has agreed to
perform for the benefit of such Governmental Authority; (b) in lieu of cash
deposits, including, without limitation, to obtain a license, in place of a
utility deposit, or for land option contracts; or (c) in lieu of other contract
performance, including, without limitation, bid and performance bonds.
     “Permitted Encumbrances” means Liens, encumbrances, easements, and other
matters which are (a) in favor of Administrative Agent, Lenders, or Letter of
Credit Issuers to secure the Obligations, (b) on real estate for real estate
taxes not yet delinquent, (c) for taxes, assessments, judgments, governmental
charges or levies or claims the non-payment of which is being diligently
contested in good faith by

15



--------------------------------------------------------------------------------



 



appropriate proceedings and for which adequate reserves have been set aside on
Borrower’s books in accordance with GAAP (but only so long as no foreclosure,
distraint sale, or similar proceedings have been commenced with respect thereto
and remain unstayed for a period of thirty (30) days after their commencement),
(d) in favor of carriers, warehousemen, mechanics, laborers, and materialmen
incurred in the ordinary course of business for sums not yet past due or being
diligently contested in good faith (if adequate reserves are being maintained by
Borrower with respect thereto in accordance with GAAP), (e) incurred in the
ordinary course of business in connection with worker’s compensation and
unemployment insurance, (f) easements, rights-of-way, restrictions, or similar
encumbrances on the use of real property which does not interfere with the
ordinary conduct of business of Borrower or any of its Subsidiaries or
materially detract from the value of such real property, (g) Liens securing
community development district bonds or similar bonds issued by any Governmental
Authority to accomplish similar purposes, (h) Liens on assets and properties of
joint ventures or limited partnerships that are not wholly-owned Subsidiaries of
Borrower or any of its Restricted Subsidiaries, (i) Liens securing Borrower’s
and/or its Restricted Subsidiaries’ obligations to third parties, in connection
with joint development agreements with such third parties, to perform and/or pay
for or reimburse the costs of construction and/or development related to or
benefiting Borrower’s or its Restricted Subsidiaries’ property and property
belonging to such third parties, so long as: (x) such obligations are not past
due, and (y) the value of the benefit to Borrower’s and its Restricted
Subsidiaries’ property as a result of such construction and/or development is
equal to or greater than Borrower’s and its Restricted Subsidiaries’ share of
the costs of such construction and/or development secured by such Liens; and
(j) Liens approved in writing by Administrative Agent securing Indebtedness of
Borrower which shall be approved so long as such Liens secure such Indebtedness
and the Obligations on a pari passu basis in a manner reasonably acceptable to
Administrative Agent.
     “Person” means an individual, corporation, partnership, limited liability
company, trust, or unincorporated organization, or a government or any agency or
political subdivision thereof.
     “Plan” means an employee benefit plan within the meaning of Section 3(3) of
ERISA maintained by or contributed to by Borrower or any ERISA Affiliate.
     “Prime Rate” means that interest rate so denominated and set by Wachovia
Bank from time to time as an interest rate basis for borrowings. The Prime Rate
is but one of several interest rate bases used by Wachovia Bank. Wachovia Bank
lends at rates above and below the Prime Rate. Any change in such Prime Rate
announced by Wachovia Bank shall take effect at the opening of business on the
date specified in the public announcement of such change.
     “Reconciliation Date” means two (2) Business Days after Borrower’s receipt
of notice from Administrative Agent pursuant to Section 3.1(d) that the
outstanding principal balance of all Senior Unsecured Indebtedness exceeds the
Loan Funding Availability.
     “Recourse Indebtedness” means, for any Person, Indebtedness of such Person
that is not Non-Recourse Indebtedness.
     “Register” is defined in Section 10.2(c).
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.
     “Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System.
     “Rejecting Lender” is defined in Section 2.7(e).

16



--------------------------------------------------------------------------------



 



     “Rejecting Lender’s Facility Termination Date” is defined in
Section 2.7(e).
     “Reportable Event” has the meaning set forth in Section 4043(b) of ERISA.
     “Request for Advance” means any certificate signed by an Authorized
Signatory of Borrower requesting an Advance hereunder which will increase the
aggregate amount of the Loans outstanding, which certificate shall be
denominated a “Request for Advance,” and shall be in substantially the form of
Exhibit B. Each Request for Advance shall, among other things, (a) specify the
date of the Advance, which shall be a Business Day, (b) specify the amount of
the Advance, (c) specify whether such Advance is to consist of Eurodollar Rate
Loans or LIBOR Rate Loans (a failure to so specify shall be deemed to be a
selection of Eurodollar Rate Loans), (d) if such Advance is to consist of LIBOR
Rate Loans, the duration of the Interest Period applicable thereto (a failure to
so specify shall be deemed to be a selection of an Interest Period of one
month), (e) state that there shall not exist, on the date of the requested
Advance and after giving effect thereto, a Default or an Event of Default, and
(f) state that all conditions precedent to the making of the Advance have been
satisfied.
     “Request for Issuance of Letter of Credit” means any certificate signed by
an Authorized Signatory of Borrower requesting that a Letter of Credit Issuer
issue a Letter of Credit hereunder, which certificate shall be in substantially
the form of Exhibit C. Each Request for Issuance of Letter of Credit shall,
among other things, (a) specify the stated amount of the Letter of Credit,
(b) specify the effective date for the issuance of the Letter of Credit (which
shall be a Business Day), (c) specify the date on which the Letter of Credit is
to expire (which shall be a Business Day), (d) specify the Person for whose
benefit such Letter of Credit is to be issued, (e) specify other relevant terms
of such Letter of Credit, (f) be accompanied by a completed Letter of Credit
Application, (g) state that there shall not exist, on the date of issuance of
the requested Letter of Credit and after giving effect thereto, a Default or an
Event of Default, and (h) state that all conditions precedent to the issuance of
such Letter of Credit have been satisfied.
     “Required Lenders” means (a) on any date of determination prior to
termination of the Total Revolving Credit Commitment, those Lenders (other than
Defaulting Lenders) holding more than fifty percent (50%) of the Total Revolving
Credit Commitment (excluding the Revolving Credit Commitments of any Defaulting
Lenders), and (b) on any date of determination occurring after the termination
of the Total Revolving Credit Commitment, those Lenders (other than Defaulting
Lenders) holding more than fifty percent (50%) of the outstanding principal
amount of all Loans and the Letter of Credit Exposure (excluding the Loans and
Letter of Credit Exposure of any Defaulting Lenders); provided that in
determining Required Lenders for the purposes of any amendment or modification
(i) that results in an increase in Loan Funding Availability as calculated under
Section 3.1(a) or (ii) to the definition of “Change of Control” or
Section 8.1(j), the percentages in clauses (a) and (b) above shall be sixty-six
and two-thirds percent (66 2/3%).
     “Restricted Subsidiary” means any Subsidiary of Borrower which has been
designated as a Restricted Subsidiary by Borrower and from which Administrative
Agent is required to receive a duly executed Subsidiary Guaranty, including,
without limitation, the Guarantors.
     “Revolving Credit Commitment” means, for any Lender as of any date of
determination, the amount stated beside such Lender’s name on Schedule 2.1 as
its “Revolving Credit Commitment,” as such amount may be increased or decreased
in accordance with this Agreement.
     “Revolving Credit Loans” means, collectively, amounts advanced by Lenders
to Borrower under the Total Revolving Credit Commitment pursuant to the terms of
this Agreement and evidenced by the Revolving Credit Notes. An individual Loan
is sometimes referred to as a “Revolving Credit Loan.”

17



--------------------------------------------------------------------------------



 



     “Revolving Credit Notes” means the promissory notes executed by Borrower in
the form of Exhibit F-1, one each in favor of each Lender evidencing such
Lender’s pro rata share of the Revolving Credit Loans, and in a principal amount
equal to such Lender’s Revolving Credit Commitment, as well as any promissory
note or notes issued by Borrower in substitution, replacement, extension,
amendment, or renewal of any such promissory note or notes.
     “Senior Unsecured Indebtedness” means, as of any date, all Indebtedness
(other than Subordinated Indebtedness) of Borrower and its Restricted
Subsidiaries which is not secured in whole or in part by any Lien except
Permitted Encumbrances (excluding any obligations arising under Capital Leases,
notes payable for insurance premiums, non-recourse promissory notes for seller
financing, and promissory notes issued as earnest money for contracts).
     “S&P” means Standard and Poor’s Ratings Group, a division of McGraw Hill,
Inc.
     “Speculative Lot” means any Dwelling Lots having a fully or partially
constructed dwelling unit thereon which Dwelling Lot is not subject to a bona
fide contract for the sale of such Dwelling Lot to a third party, excluding
Developed Lots containing Dwellings used as Models.
     “Subordinated Indebtedness” means any Indebtedness of Borrower or any of
its Restricted Subsidiaries that is subordinated to the Obligations on terms and
conditions reasonably acceptable to Administrative Agent.
     “Subsidiary” means, as applied to any Person, (a) any corporation of which
fifty percent (50%) or more of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
of which fifty percent (50%) or more of the outstanding partnership interests,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and
(b) any other entity which is controlled or susceptible to being controlled by
such Person, or by one or more Subsidiaries of such Person, or by such Person
and one or more Subsidiaries of such Person. Unless the context otherwise
requires, “Subsidiaries” as used herein shall mean the Subsidiaries of Borrower.
     “Subsidiary Guaranty” means a guaranty agreement in the form of Exhibit G
pursuant to which each Restricted Subsidiary guarantees the full and faithful
payment and performance of all of the Obligations.
     “Swingline Expiry Date” shall mean the date which is five (5) Business Days
prior to the Maturity Date.
     “Swingline Lender” shall mean Wachovia Bank in its capacity as lender of
Swingline Loans.
     “Swingline Loans” shall have the meaning set forth in Section 2.16.
“Swingline Note” means the promissory note executed by the Borrower in the form
of
     Exhibit F-2, in favor of Swingline Lender evidencing the Swingline Loans,
and in a principal amount equal to the Maximum Swingline Amount, as well as any
promissory note issued by Borrower in substitution, replacement, extension,
amendment or renewal of any such promissory note.

18



--------------------------------------------------------------------------------



 



     “Tangible Net Worth” means, with respect to Borrower and its Restricted
Subsidiaries, the net worth of Borrower and its Restricted Subsidiaries, as
defined under GAAP, less all “intangible assets”, but excluding any non-cash
gain or loss resulting from any mark-to-market adjustments made directly to the
net worth of Borrower and its Restricted Subsidiaries on a consolidated basis as
a result of fluctuations in the value of financial instruments owned by Borrower
or any such Restricted Subsidiaries as mandated under SFAS 133.
     “Taxes” means, for any Person, taxes, assessments, duties, levies, imposts,
deductions, charges, or withholdings, or other governmental charges or levies
imposed upon such Person, its income, or any of its properties, franchises, or
assets.
     “Total Capitalization” means the sum of (a) Net Funded Notes Payable and
(b) stockholders equity of Borrower and its Restricted Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.
     “Total Liabilities” means all items required by GAAP to be set forth as
“liabilities” on Borrower’s and its Restricted Subsidiaries’ consolidated
balance sheet.
     “Total Revolving Credit Commitment” means, as of any date of determination,
the sum of all Revolving Credit Commitments for all Lenders then in effect,
which sum shall not exceed $2,150,000,000 unless the Total Revolving Credit
Commitment is increased pursuant to Section 2.10(b).
     “Unreimbursed Amount” is defined in Section 2.4(c).
     “Unrestricted Subsidiaries” means Subsidiaries of Borrower which are not
Restricted Subsidiaries.
     “Unused Commitment” means, as of any date, the amount by which (a) the
Total Revolving Credit Commitment on such date exceeds (b) the Commitment Usage
as of such date.
     “Unused Commitment Fee” means those certain fees paid by Borrower to
Lenders pursuant to Section 2.5(b).
     1.2 Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein”, “hereunder”, “hereto” and “hereof” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Unless otherwise specified herein, Article, Section, Exhibit, and
Schedule references are to this Agreement.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements, and other
writings, however evidenced.

19



--------------------------------------------------------------------------------



 



     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and “the word “through” means “to and
including.”
     (d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
     1.3 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, except as otherwise
specifically prescribed herein. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request,
Administrative Agent, Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (x) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(y) Borrower shall provide to Administrative Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.4 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements, and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements, and
other modifications are not prohibited by any Loan Document; and (b) references
to any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, or interpreting such
Applicable Law.
     1.5 Time References. Unless otherwise specified in the Loan Documents time
references are to Eastern Standard Time or Eastern Daylight Time (as
applicable).
     1.6 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or any documents related
thereto, whether or not such maximum face amount is in effect at such time;
provided that, in the case of any permanent reduction of the amount available
under any Letter of Credit, references to the amount of such Letter of Credit
shall be deemed to mean the amount available thereunder after giving effect to
any such permanent reduction.
ARTICLE 2
LOANS AND LETTERS OF CREDIT
     2.1 Extension of Credit. Subject to the terms and conditions of, and in
reliance upon the representations and warranties made in this Agreement and the
other Loan Documents, Lenders agree, severally in accordance with their
respective Commitment Ratios, and not jointly, to extend credit to Borrower in
an aggregate principal amount not to exceed the Total Revolving Credit
Commitment and Letter of Credit Issuers agree to issue Letters of Credit on
behalf of Borrower in an aggregate face amount not to exceed the Letter of
Credit Sublimit, all as provided below:

20



--------------------------------------------------------------------------------



 



     (a) The Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and provided that no Default or Event of Default exists, Lenders
agree, severally in accordance with their Commitment Ratios, and not jointly,
upon the terms and subject to the conditions of this Agreement, to lend and
re-lend to Borrower, prior to the Maturity Date, amounts which in the aggregate
do not exceed the Total Revolving Credit Commitment; provided that (i) the
Commitment Usage may not exceed the Total Revolving Credit Commitment, and (ii)
the sum of the outstanding principal amount of all Loans plus the aggregate
unpaid reimbursement obligations in respect of drawings under all Letters of
Credit that are Performance Letters of Credit plus the Letter of Credit Exposure
with regard to all Letters of Credit that are not Performance Letters of Credit
may not exceed the Available Loan Commitment. Advances under the Total Revolving
Credit Commitment may be repaid and reborrowed from time to time on a revolving
basis as set forth herein. Each Lender’s obligation to lend to Borrower
hereunder shall terminate on the Maturity Date (unless sooner terminated
hereunder).
     (b) The Letters of Credit. Subject to the terms and conditions of this
Agreement and provided that no Default or Event of Default exists, each Letter
of Credit Issuer agrees to issue Letters of Credit for the account of Borrower
pursuant to Section 2.4 in an aggregate amount for Borrower at any one time not
to exceed the Letter of Credit Sublimit; provided that (i) the Commitment Usage
may not exceed the Total Revolving Credit Commitment, and (ii) the sum of the
outstanding principal amount of all Loans plus the aggregate unpaid
reimbursement obligations in respect of drawings under all Letters of Credit
that are Performance Letters of Credit plus the Letter of Credit Exposure with
regard to all Letters of Credit that are not Performance Letters of Credit may
not exceed the Available Loan Commitment.
     (c) Use of Loan Proceeds. Administrative Agent, Lenders, and Borrower agree
that the proceeds of the Loans and the Letters of Credit issued under
Section 2.4 shall be used for general corporate purposes, including, without
limitation, working capital support, home construction, lot acquisition, lot
development, land acquisition, asset acquisitions, and stock acquisitions.
     (d) Limitation on Advances When Swingline Loan Outstanding. No Advance
shall be made at any time that any Swingline Loan is outstanding, except for an
Advance that is used, in whole or in part, on the day on which made, to repay in
full the outstanding principal balance of Swingline Loans.
     2.2 Manner of Borrowing and Disbursement Under Loans.
     (a) Advances. Borrower shall give Administrative Agent irrevocable written
notice for Advances under the Revolving Credit Loans not later than
(i) 11:00 a.m. on the date of the requested Advance (if such Advance is to
consist of Eurodollar Rate Loans) or (ii) 11:00 a.m. on a day that is at least
three (3) Business Days prior to the date of the requested Advance (if such
Advance is to consist of LIBOR Rate Loans), in the form of a Request for
Advance, or notice by telephone or telecopy followed immediately by a Request
for Advance; provided, however, that the failure by Borrower to confirm any
notice by telephone or telecopy with a Request for Advance shall not invalidate
any notice so given. Each Advance hereunder shall be in principal amounts of not
less than $5,000,000 and in integral multiples of $1,000,000. Subsequent to the
initial Advance of the Revolving Credit Loans made on the Agreement Date,
Borrower may not request, in the aggregate, more than four (4) Advances in any
calendar month.
     (b) Notification of Lenders. Upon receipt of a Request for Advance or
notice by telephone or telecopy, Administrative Agent shall promptly (and in any
event, by the close of business on the day such Request for Advance is received)
notify each Lender by telephone or telecopy of the requested Advance, the date
on which the Advance is to be made, the amount of the Advance, whether such
Advance is to consist of Eurodollar Rate Loans or LIBOR Rate Loans (and if LIBOR
Rate Loans, the duration of the Interest Period applicable thereto), and the
amount of such Lender’s portion of the

21



--------------------------------------------------------------------------------



 



applicable Advance based upon such Lender’s Commitment Ratio. Each Lender shall,
not later than 1:00 p.m. on the date specified in such notice, make available to
Administrative Agent at Administrative Agent’s office, or at such account as
Administrative Agent shall designate, the amount of its portion of the
applicable Advance in immediately available funds.
     (c) Disbursement. Prior to 2:00 p.m. on the date of an Advance hereunder,
Administrative Agent shall, subject to the satisfaction of the conditions set
forth in this Agreement, disburse the amounts made available to Administrative
Agent by Lenders in immediately available funds by (i) transferring the amounts
so made available by wire transfer pursuant to the instructions of Borrower, or
(ii) in the absence of such instructions, crediting the amounts so made
available to the account of Borrower maintained with Administrative Agent or an
Affiliate of Administrative Agent. Unless Administrative Agent shall have
received notice from a Lender prior to the date of any Advance that such Lender
will not make available to Administrative Agent such Lender’s ratable portion of
such Advance, and so long as notice has been given as provided in
Section 2.2(b), Administrative Agent may assume that such Lender has made such
portion available to Administrative Agent on the date of such Advance and
Administrative Agent may, in its sole discretion and in reliance upon such
assumption, without any obligation hereunder to do so, make available to
Borrower on such date a corresponding amount. If and to the extent such Lender
shall not have so made such ratable portion available to Administrative Agent,
then such Lender agrees to repay to Administrative Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to Borrower until the date such amount is
repaid to Administrative Agent for the first two (2) days that such amount is
not repaid, at the Federal Funds Rate, and, thereafter, at the Federal Funds
Rate plus four percent (4%) per annum. If such Lender shall repay to
Administrative Agent such corresponding amount, then such amount so repaid shall
constitute such Lender’s portion of the applicable Advance for purposes of this
Agreement. If such Lender does not repay such corresponding amount immediately
upon Administrative Agent’s demand therefor, then Administrative Agent may
notify Borrower, and Borrower shall immediately pay such corresponding amount to
Administrative Agent, together with all interest accrued thereon and on the same
terms and conditions that would have applied to such Advance had such Lender
funded its portion thereof. Any payments received by Administrative Agent
following such demand shall be applied in repayment of amounts owed to
Administrative Agent hereunder prior to any other application. The failure of
any Lender to fund its portion of any Advance shall not relieve any other Lender
of its obligation, if any, hereunder to fund its respective portion of the
Advance on the date of such borrowing, but no Lender shall be responsible for
any such failure of any other Lender. In the event that, at any time when no
Default or Event of Default exists, a Lender for any reason fails or refuses to
fund its portion of an Advance, then, until such time as such Lender has funded
its portion of such Advance, or all other Lenders have received payment in full
(whether by repayment or prepayment) of the principal and interest due in
respect of such Advance, such non-funding Lender shall (i) be automatically
deemed to have transferred to the Lender serving as Administrative Agent all of
such non-funding Lender’s right to vote regarding any issue on which voting is
required or advisable under this Agreement or any other Loan Document, and
(ii) not be entitled to receive payments of principal, interest, or fees from
Borrower in respect of such Advances which such Lender failed to make.
     (d) Pricing of Loans. Each Advance consisting of Eurodollar Rate Loans or
Base Rate Loans shall continue as Eurodollar Rate Loans or Base Rate Loans
unless and until such Eurodollar Rate Loans or Base Rate Loans are converted
into LIBOR Rate Loans pursuant to Section 2.15 or such Advance is repaid in
accordance with Section 2.7. Each Advance consisting of LIBOR Rate Loans shall
continue as LIBOR Rate Loans until the end of the then applicable Interest
Period therefor, at which time such LIBOR Rate Loans shall be automatically
converted into Eurodollar Rate Loans unless (x) such Advance is repaid in
accordance with Section 2.7 or (y) such LIBOR Rate Loans are continued as LIBOR
Rate Loans in accordance with Section 2.15.

22



--------------------------------------------------------------------------------



 



     (e) Limitation on Number of Interest Periods. Notwithstanding anything to
the contrary in this Agreement, there shall be no more than twelve (12) Interest
Periods outstanding at any given time.
     2.3 Interest on Loans.
     (a) Prior to Default. Interest on Loans shall be computed on the basis of a
hypothetical year of 360 days for the actual number of days elapsed and shall be
payable at a simple interest rate equal to the Applicable Rate times the
principal amounts of such Loans outstanding from time to time for the number of
days such principal amounts are outstanding. Interest then outstanding shall be
due and payable in arrears as provided in Section 2.7.
     (b) Upon Default. Upon the occurrence and during the continuance of an
Event of Default, the Required Lenders shall have the option (but shall not be
required to give prior notice thereof to Borrower to accelerate the maturity of
the Loans or to exercise any other rights or remedies hereunder in connection
with the exercise of this right) to charge interest on the outstanding principal
balance of the Loans and any Unreimbursed Amounts (to the extent provided in
Section 2.4(c)(iii)) at the Default Rate from the date of such Event of Default.
Such interest shall be payable on the earliest of demand, the first (1st)
Business Day of the next calendar month or the Maturity Date and shall accrue
until the earlier of (i) waiver or cure (to the satisfaction of the Required
Lenders) of such Event of Default, (ii) agreement by the Required Lenders to
rescind the charging of interest at the Default Rate, or (iii) payment in full
of the Obligations.
     2.4 Issuance and Administration of Letters of Credit.
     (a) Agreement to Issue Letters of Credit.
     (i) Subject to the terms and conditions set forth herein: (A) each Letter
of Credit Issuer agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.4, (1) from time to time on any Business Day during
the period from the Agreement Date until the Letter of Credit Expiration Date,
to issue Letters of Credit (denominated in Dollars) for the account of Borrower,
and to amend or renew Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drafts under the Letters of Credit;
and (B) Lenders severally agree to participate in Letters of Credit issued for
the account of Borrower; provided that no Letter of Credit Issuer shall be
obligated to issue, and no Lender shall be obligated to participate in, any
Letter of Credit if as of the date of issuance of such Letter of Credit, (x) the
Commitment Usage would exceed the Total Revolving Credit Commitment, (y) such
Lender’s Commitment Ratio of the principal amount of all Loans plus such
Lender’s Commitment Ratio of the Letter of Credit Exposure would exceed such
Lender’s Revolving Credit Commitment, or (z) the Letter of Credit Exposure would
exceed the Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Agreement Date shall be subject to and governed by the terms and
conditions hereof.
     (ii) No Letter of Credit Issuer shall be under any obligation to issue any
Letter of Credit if:
     (A) any order, judgment, or decree of any Governmental Authority shall by
its terms purport to enjoin or restrain such Letter of Credit Issuer from
issuing such Letter

23



--------------------------------------------------------------------------------



 



of Credit, or any Applicable Law applicable to such Letter of Credit Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Letter of Credit Issuer shall
prohibit, or request that such Letter of Credit Issuer refrain from, the
issuance of Letters of Credit generally or such Letter of Credit in particular
or shall impose upon any Letter of Credit Issuer with respect to such Letter of
Credit any restriction, reserve, or capital requirement (for which such Letter
of Credit Issuer is not otherwise compensated hereunder) not in effect on the
Agreement Date, or shall impose upon such Letter of Credit Issuer any
unreimbursed loss, cost, or expense which was not applicable on the Agreement
Date and which such Letter of Credit Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate any Applicable Laws
or one or more policies of such Letter of Credit Issuer with respect to the
issuance of Letters of Credit generally;
     (C) subject to Section 2.4(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last renewal, unless the Required Lenders have approved such expiry
date;
     (D) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all Lenders have approved such
expiry date;
     (E) a default of any Lender’s obligations to fund under Section 2.4(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless
(1) such Letter of Credit Issuer has entered into satisfactory arrangements with
Borrower or such Lender to eliminate such Letter of Credit Issuer’s risk with
respect to such Lender, or (2) after giving effect to such Letter of Credit, the
Commitment Usage does not exceed the Total Revolving Commitments excluding the
Revolving Credit Commitment of such Defaulting Lender; or
     (F) such Letter of Credit is in a face amount less than $10,000.
     (iii) No Letter of Credit Issuer shall be under any obligation to amend any
Letter of Credit if (A) such Letter of Credit Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
     (iv) No Letter of Credit Issuer shall issue any Letter of Credit having an
expiry date that would occur after the Letter of Credit Expiration Date without
the consent of all Lenders.
     (v) The Existing Letters of Credit shall be deemed to be Letters of Credit
hereunder for all purposes and shall be subject to and governed by the terms of
this Agreement.
     (b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to a Letter of Credit Issuer (with a copy
to Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Authorized Signatory of Borrower. Such
Letter of Credit Application must be received by the applicable Letter of Credit
Issuer and Administrative Agent not later than 10:00 a.m., at least five
(5) Business Days (or such later date and time as the applicable Letter of
Credit Issuer may agree

24



--------------------------------------------------------------------------------



 



in a particular instance in its sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable Letter of Credit
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as such Letter of Credit Issuer
may require. In the case of a request for an amendment of any outstanding Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable Letter of Credit Issuer: (1) the Letter of Credit
to be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as such Letter of Credit Issuer may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the
applicable Letter of Credit Issuer will confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has received a copy of such
Letter of Credit Application from Borrower and, if not, such Letter of Credit
Issuer will provide Administrative Agent with a copy thereof. Upon receipt by
the applicable Letter of Credit Issuer of confirmation from Administrative Agent
that the requested issuance or amendment is permitted in accordance with the
terms hereof, then, subject to the terms and conditions hereof, such Letter of
Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of Borrower or enter into the applicable amendment or extension, as the
case may be. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Letter of Credit Issuer a participation in such Letter of
Credit in an amount equal to the product of such Lender’s Commitment Ratio times
the amount of such Letter of Credit.
     (iii) If Borrower so requests in any applicable Letter of Credit
Application, then a Letter of Credit Issuer may, in it sole and absolute
discretion, agree to issue a Letter of Credit that has automatic renewal
provisions (each, an “Evergreen Letter of Credit”); provided that any such
Evergreen Letter of Credit must permit such Letter of Credit Issuer to prevent
any such renewal at least once in each twelve (12) month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Nonrenewal Notice Date”) in each
such twelve (12) month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable Letter of Credit
Issuer, Borrower shall not be required to make a specific request to such Letter
of Credit Issuer for any such renewal. Once an Evergreen Letter of Credit has
been issued, Lenders shall be deemed to have authorized (but may not require)
the applicable Letter of Credit Issuer to permit the renewal of such Letter of
Credit at any time to a date not later than the Letter of Credit Expiration
Date; provided, however, that such Letter of Credit Issuer shall not permit any
such renewal if (A) Letter of Credit Issuer would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof,
or (B) it has received notice (which may be by telephone or in writing) on or
before the Business Day immediately preceding the Nonrenewal Notice Date from
Administrative Agent, any Lender, or Borrower that one (1) or more of the
applicable conditions specified in Section 4.2 is not then satisfied.
Notwithstanding anything to the contrary contained herein, no Letter of Credit
Issuer shall have any obligation to permit the renewal of any Evergreen Letter
of Credit at any time.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable

25



--------------------------------------------------------------------------------



 



Letter of Credit Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Each Letter of Credit Issuer agrees to exercise commercially reasonable
efforts to notify Borrower of its receipt of a request for a drawing under any
Letter of Credit; provided that the failure of any Letter of Credit Issuer to
provide such notice in respect of any Letter of Credit shall not: (x) affect the
validity of such request for a drawing, (y) give rise to any defense to
Borrower’s obligations with respect to such Letter of Credit, or (z) give rise
to any liability on the part of such Letter of Credit Issuer. Upon any drawing
under any Letter of Credit, the applicable Letter of Credit Issuer shall notify
Borrower and Administrative Agent thereof. Not later than 11:00 a.m. on the next
Business Day following the date of notice of any payment by the applicable
Letter of Credit Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse such Letter of Credit Issuer through
Administrative Agent in an amount equal to the amount of such drawing, together
with interest on the amount of such drawing from the date of such drawing until
reimbursed at the rate per annum equal to the Applicable Rate (determined as if
such amount were an Advance consisting of Eurodollar Rate Loans). If Borrower
fails to so reimburse such Letter of Credit Issuer by such time, then
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing and any interest thereon (the “Unreimbursed
Amount”), and such Lender’s Commitment Ratio thereof. In such event, Borrower
shall be deemed to have requested an Advance consisting of Eurodollar Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.2, but
subject to the conditions set forth in Section 4.2 (other than the delivery of a
Request for Advance). Any notice given by a Letter of Credit Issuer or
Administrative Agent pursuant to this Section 2.4(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each Lender (including the Lender acting as the applicable Letter of
Credit Issuer) shall upon any notice pursuant to Section 2.4(c)(i) make funds
available to Administrative Agent for the account of the applicable Letter of
Credit Issuer at Administrative Agent’s office in an amount equal to its
Commitment Ratio of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by Administrative Agent, whereupon,
subject to the provisions of Section 2.4(c)(iii), each Lender that so makes
funds available shall be deemed to have made an Advance consisting of Eurodollar
Rate Loans to Borrower in such amount. Administrative Agent shall remit the
funds so received to the applicable Letter of Credit Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by an Advance because the conditions set forth in Section 4.2 cannot be
satisfied, Borrower shall be deemed to have incurred from the applicable Letter
of Credit Issuer a Letter of Credit Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which Letter of Credit Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate (determined as if such Letter of Credit Borrowing consisted of
Eurodollar Rate Loans). In such event, each Lender’s payment to Administrative
Agent for the account of the applicable Letter of Credit Issuer pursuant to
Section 2.4(c)(ii) shall be deemed payment in respect of its participation in
such Letter of Credit Borrowing and shall constitute a Letter of Credit Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.4.

26



--------------------------------------------------------------------------------



 



     (iv) Until each Lender funds its Advance or Letter of Credit Advance
pursuant to this Section 2.4(c) to reimburse the applicable Letter of Credit
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Commitment Ratio of such amount shall be solely for the account of
the applicable Letter of Credit Issuer.
     (v) Each Lender’s obligation to make Advances or Letter of Credit Advances
to reimburse any Letter of Credit Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.4(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including: (A) any
set-off, counterclaim, recoupment, defense, or other right which such Lender may
have against such Letter of Credit Issuer, Borrower, or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default; or (C) any other occurrence, event, or condition, whether or not
similar to any of the foregoing. Any such reimbursement shall not relieve or
otherwise impair the obligation of Borrower to reimburse any Letter of Credit
Issuer for the amount of any payment made by such Letter of Credit Issuer under
any Letter of Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to Administrative Agent, for the
account of the applicable Letter of Credit Issuer, any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.4(c)
by the time specified in Section 2.4(c)(ii), then such Letter of Credit Issuer
shall be entitled to recover from such Lender (acting through Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such Letter of Credit Issuer for the first two (2) days that such
amount is not repaid, at the Federal Funds Rate, and, thereafter, at the Federal
Funds Rate plus four percent (4%) per annum. A certificate of the applicable
Letter of Credit Issuer submitted to any Lender (through Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
     (vii) Borrower shall pay to the applicable Letter of Credit Issuer,
promptly upon demand, the amount of any fees (in addition to the fees described
in Section 2.5) which such Letter of Credit Issuer customarily charges to a
Person similarly situated in the ordinary course of its business for amending
Letters of Credit and Letter of Credit Applications, for honoring drafts, and
taking similar action in connection with Letters of Credit, together with all
reasonable out-of-pocket expenses of such Letter of Credit Issuer incurred in
connection therewith.
     (viii) Administrative Agent and Letter of Credit Issuers shall provide to
Lenders periodic information, but not more often than quarterly, regarding
outstanding Letters of Credit (including issue date, expiry date, beneficiary,
Evergreen Letters of Credit, and amount), the Letter of Credit Exposure, and
each Lender’s Commitment Ratio thereof.
     (d) Repayment of Participations.
     (i) At any time after a Letter of Credit Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s Letter of
Credit Advance in respect of such payment in accordance with Section 2.4(c), if
Administrative Agent receives for the account of such Letter of Credit Issuer
any payment related to such Letter of Credit (whether directly from Borrower or
otherwise, including proceeds of cash collateral applied thereto by
Administrative Agent), or any payment of interest thereon, then Administrative
Agent will distribute to such Lender its Commitment Ratio thereof in the same
funds as those received by Administrative Agent.

27



--------------------------------------------------------------------------------



 



     (ii) If any payment received by Administrative Agent from or on behalf of
Borrower for the account of a Letter of Credit Issuer pursuant to
Section 2.4(c)(i) is required to be returned, then each Lender shall pay to
Administrative Agent, for the account of such Letter of Credit Issuer, its
Commitment Ratio thereof on demand of Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, for the first two (2) days that such amount is not repaid, at the
Federal Funds Rate, and, thereafter, at the Federal Funds Rate plus four percent
(4%) per annum.
     (e) Obligations Absolute. The obligation of Borrower to reimburse each
Letter of Credit Issuer for each drawing under each Letter of Credit, and to
repay each Letter of Credit Borrowing and each drawing under a Letter of Credit
that is refinanced by an Advance, shall be absolute, unconditional, and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following: (i) any lack of
validity or enforceability of such Letter of Credit, this Agreement, or any
other agreement or instrument relating hereto or thereto; (ii) the existence of
any claim, counterclaim, set-off, defense, or other right that Borrower may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), any Letter of Credit Issuer, or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating hereto or thereto, or any
unrelated transaction; (iii) any draft, demand, certificate, or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid,
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect, or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv) any payment by any Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by any Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver, or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Borrower. Borrower shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with Borrower’s
instructions or other irregularity, Borrower will as soon as practicable notify
the applicable Letter of Credit Issuer. Borrower shall be conclusively deemed to
have waived any such claim against the applicable Letter of Credit Issuer and
its correspondents unless such notice is given as aforesaid.
     (f) Role of Letter of Credit Issuer. Each Lender and Borrower agree that,
in paying any drawing under a Letter of Credit, no Letter of Credit Issuer shall
have any responsibility to obtain any document (other than any sight draft,
certificates, and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. No
Agent-Related Person nor any of the respective correspondents, participants, or
assignees of any Letter of Credit Issuer shall be liable to any Lender for:
(i) any action taken or omitted in connection herewith at the request or with
the approval of Lenders or Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity, or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary, transferee, or any other party (other than Administrative Agent,
the applicable Letter of Credit Issuer, or any Lender) at law or under any other
agreement. No Agent-Related Person, nor any of the respective correspondents,

28



--------------------------------------------------------------------------------



 



participants, or assignees of any Letter of Credit Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.4(e); provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against the applicable Letter of
Credit Issuer, and such Letter of Credit Issuer may be liable to Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by Borrower which were caused by such Letter of
Credit Issuer’s (x) willful misconduct or gross negligence, (y) willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit, or (z) payment of a Letter of Credit
against the presentation of any draft or certificate that does not strictly
comply with the terms of such Letter of Credit. In furtherance and not in
limitation of the foregoing, each Letter of Credit Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
Letter of Credit Issuer shall be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which, in spite of such appearance on their face of being in
order, may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of Administrative Agent, if (i) any
Letter of Credit Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in a Letter of Credit
Borrowing which has not been paid by an Advance hereunder, or (ii) as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, then Borrower shall immediately
Cash Collateralize the Letter of Credit Exposure (in an amount equal to such
Letter of Credit Exposure).
     (h) Applicability of ISP98. Unless otherwise expressly agreed by the
applicable Letter of Credit Issuer and Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of Credit)
(i), the rules of the International Standby Practices 1998 published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit; and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each commercial Letter of
Credit.
     (i) Conflict with Letter of Credit Application. Although referenced in any
Letter of Credit, terms of any particular agreement or other obligation to the
beneficiary are not in any manner incorporated herein. The fees and other
amounts payable with respect to each Letter of Credit shall be as provided in
this Agreement, drafts under any Letter of Credit shall be deemed part of the
Obligations, and in the event of any conflict between the terms of this
Agreement and any Letter of Credit Agreement, the terms of this Agreement shall
be controlling.
     (j) Indemnification. In addition to amounts payable as elsewhere provided
in this Agreement, Borrower hereby agrees to protect, indemnify, pay, and save
Administrative Agent, each Letter of Credit Issuer, and each Lender harmless
from and against any and all claims, demands, liabilities, damages, or losses
(other than loss of profits) of, or owed to third parties, and any and all
related costs, charges, and expenses (including reasonable Attorney Costs),
which Administrative Agent, each Letter of Credit Issuer, and each Lender may
incur or be subject to as a consequence, direct or indirect, of (A) the issuance
of any Letter of Credit, or (B) the failure of any Letter of Credit Issuer to
honor a draft under such Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future Governmental Authority;
provided that Borrower shall have no liability to indemnify Administrative
Agent, any Letter of Credit Issuer, or any Lender in respect

29



--------------------------------------------------------------------------------



 



of any liability arising out of the gross negligence or willful misconduct of
Administrative Agent, any Letter of Credit Issuer, and each Lender or any
officer, director, employee, agent, or attorney in fact of such Person or from
any such liability arising solely out of a controversy among Administrative
Agent, any Letter of Credit Issuer, and Lenders (or any of them). The provisions
of and undertakings and indemnifications set forth in this Section 2.4(j) shall
survive the satisfaction and payment of the Obligations and termination of this
Agreement.
     (k) Schedule of Letters of Credit. Each Letter of Credit Issuer shall, no
later than the third (3rd) Business Day following the last day of each month,
provide to Administrative Agent and Borrower a schedule of the Letters of Credit
issued by it, in form and substance reasonably satisfactory to Administrative
Agent, showing the date of issuance of each Letter of Credit, the account party,
the original face amount (if any), the expiration date, and the reference number
of any Letter of Credit outstanding at any time during such month.
Administrative Agent shall deliver to Lenders a copy of such schedule promptly
upon receipt thereof.
     2.5 Fees and Commissions on Loans and Letters of Credit.
     (a) Fee Letter. Borrower agrees to pay to Administrative Agent the fees set
forth in the Fee Letter. Such fees shall be due and payable on the date
specified in the Fee Letter, and shall be fully earned when due and
non-refundable when paid.
     (b) Unused Commitment Fee. Borrower agrees to pay to Administrative Agent
for the ratable benefit of Lenders, in accordance with their respective
Commitment Ratios, an Unused Commitment fee (the “Unused Commitment Fee”),
payable: (i) in quarterly installments in arrears, on the eighteenth (18th) day
(or, if such day is not a Business Day, then the next preceding Business Day)
following the last day of each quarter ending March, June, September, and
December, with such payment commencing January 16, 2006; and (ii) on the
Maturity Date. Each installment shall be in an amount equal to the product of
(a) the rate per annum equal to the Applicable Margin for Unused Commitment Fees
times (b) the daily Unused Commitment, in each case for the fiscal quarter
preceding the payment date for such quarter. For purposes of determining the
Unused Commitment Fee payable to the Swingline Lender, its Swingline Loans shall
be treated as usage of its Revolving Credit Commitment.
     (c) Letter of Credit Fees. Borrower agrees to pay to the applicable Letter
of Credit Issuer the applicable Fronting Fee (which Fronting Fee shall be due
and payable in quarterly installments in arrears in respect of the issuance of
each Letter of Credit and each renewal thereof) and the fees described in
Section 2.4(c)(vii). Borrower agrees to pay to Administrative Agent, for the
ratable benefit of Letter of Credit Issuers and Lenders, a fee (the “Letter of
Credit Fees”), payable in quarterly installments in arrears, on the daily
applicable amount of any outstanding Letters of Credit, as determined in
accordance with Section 1.6, from the date of issuance of each such Letter of
Credit through the expiration date thereof in an amount equal to the Applicable
Margin for Letters of Credit for each such Letter of Credit. Borrower shall pay
the Letter of Credit Fees: (i) in quarterly installments in arrears on the
eighteenth (18th) day (or, if such day is not a Business Day, then the next
preceding Business Day) following the last day of each quarter ending March,
June, September, and December, with such payment commencing April 16, 2006; and
(ii) on the Maturity Date.
     (d) Fees Generally. All fees (except for the Fronting Fee) shall be
calculated on the basis of a hypothetical year of 360 days for the actual number
of days elapsed. The Fronting Fee shall be calculated on the basis of a year of
365 or 366 days, as the case may be. Administrative Agent shall, promptly after
receipt of the Unused Commitment Fees and Letter of Credit Fees, distribute such
fees to Lenders in accordance with their respective Commitment Ratios.

30



--------------------------------------------------------------------------------



 



     2.6 Notes, Loan and Letters of Credit Accounts.
     (a) The Revolving Credit Loans shall be repayable in accordance with the
terms and provisions set forth herein, and shall be evidenced by the Revolving
Credit Notes. Each Lender shall be issued a Revolving Credit Note payable to the
order of such Lender in accordance with the Revolving Credit Commitment of such
Lender. The Revolving Credit Notes shall be issued by Borrower to all Lenders
and shall be duly executed and delivered by Authorized Signatories.
     (b) The Swingline Loans shall be repayable in accordance with the terms and
provisions set forth herein, and shall be evidenced by the Swingline Note. The
Swingline Lender shall be issued the Swingline Note payable to the order of the
Swingline Lender in the stated principal amount of the Maximum Swingline Amount.
The Swingline Note shall be issued by Borrower to Swingline Lender and shall be
duly executed and delivered by Authorized Signatories.
     (c) Each Lender, as the case may be, may open and maintain on its books in
the name of Borrower a loan account with respect to the Revolving Credit Loans
and interest thereon and a letter of credit account with respect to its
obligations pursuant to Letters of Credit. Each Lender which opens such accounts
in respect of the Revolving Credit Loans shall debit the applicable loan account
for the principal amount of each Advance made by it and accrued interest
thereon, and shall credit such loan account for each payment on account of
principal of or interest on the Revolving Credit Loans. Each Lender which opens
such accounts in respect of the Letters of Credit shall debit the applicable
account for the amount of each Advance made by it and accrued interest thereon,
and shall credit such account for each payment on account of principal and
interest of Letter of Credit Advances. The records of each Lender with respect
to the accounts maintained by it shall be prima facie evidence of the Revolving
Credit Loans and Letter of Credit Obligations and accrued interest thereon, and
shall be conclusive and binding absent manifest error, but the failure to
maintain such records shall not impair the obligation of Borrower to repay
Indebtedness hereunder.
     (d) The Swingline Lender may open and maintain on its books in the name of
Borrower a loan account with respect to the Swingline Loans and interest
thereon. The Swingline Lender shall debit such loan account for each payment on
account of principal of and interest on the Swingline Loans. The records of the
Swingline Lender maintained by it shall be prima facie evidence of the Swingline
Loans and accrued interest thereon, and shall be conclusive and binding absent
manifest error, but the failure to maintain such records shall not impair the
obligation of Borrower to repay Indebtedness hereunder.
     (e) Administrative Agent and each Letter of Credit Issuer may maintain in
accordance with their usual practice records of account evidencing the
Indebtedness of Borrower resulting from Advances under the Revolving Credit
Loans and each drawing under a Letter of Credit. In any legal action or
proceeding in respect of this Agreement, the entries made in such record shall
be prima facie evidence, absent manifest error, of the existence and amounts of
the obligations of Borrower therein recorded. Failure of Administrative Agent or
any Letter of Credit Issuer to maintain any such record shall not excuse
Borrower from the obligation to pay such Indebtedness. To the extent that the
records of Administrative Agent or any Letter of Credit Issuer conflict with the
records of Lenders maintained pursuant to Section 2.6(b) above, absent manifest
error, the records of Administrative Agent or such Letter of Credit Issuer, as
the case may be, shall control.
     (f) Each Advance from Lenders under this Agreement shall be made pro rata
on the basis of their respective applicable Commitment Ratios.

31



--------------------------------------------------------------------------------



 



     (g) Each Advance made on account of drawing under Letters of Credit shall
be made pro rata by Lenders on the basis of their respective Commitment Ratios.
     2.7 Repayment of Loans and Letters of Credit.
     (a) Interest. Borrower shall pay, on each applicable Interest Payment Date,
all interest on the Loans which has accrued during the period since the
immediately preceding applicable Interest Payment Date, commencing on the first
Interest Payment Date to occur following the Agreement Date.
     (b) Letters of Credit. Borrower shall repay all draws upon the Letters of
Credit as provided in Section 2.4.
     (c) Reconciliation of Loan Inventory. Borrower shall repay certain portions
of the outstanding principal of the Loans and accrued and unpaid interest
thereon upon the reconciliation of the Loan Funding Availability against the
outstanding principal balance under the Notes and other Senior Unsecured
Indebtedness as provided in Section 3.1.
     (d) Maturity. In addition to the foregoing, a final payment of all
Obligations then outstanding shall be due and payable by Borrower on the
Maturity Date.
     (e) Extension. Not more than once in any fiscal year of Borrower, Borrower
may request an extension of the Maturity Date to the first anniversary of the
then scheduled Maturity Date by submitting a request for an extension (the
“Extension Request”) to Administrative Agent not more than 120 days and not less
than 60 days prior to the then applicable anniversary of the Agreement Date.
Promptly upon (but not later than five (5) Business Days after) Administrative
Agent’s receipt and approval of the Extension Request, Administrative Agent
shall deliver to each Lender a copy of, and shall request each Lender to
approve, the Extension Request. Administrative Agent shall also advise each
Lender of the proposed extension fee. Each Lender approving the Extension
Request shall deliver its written approval no later than 60 days after such
Lender’s receipt of the Extension Request. If the written approval of the
Extension Request by Lenders whose Commitment Ratios equal or exceed 66-2/3% in
the aggregate is received by the Administrative Agent within such 60-day period
and provided no Default or Event of Default exists on the effective date of such
extension, the Maturity Date shall be extended as specified in the Extension
Request but only with respect to Lenders that have given their written approval.
Borrower shall pay to the Lenders approving the extension an extension fee in an
amount to be determined by Borrower and Administrative Agent, payable on the
effective date of such extension. Except to the extent that a Lender that did
not give its written approval to such Extension Request (“Rejecting Lender”) is
replaced at Borrower’s election in the manner provided in Section 10.2(h), the
Loans and all interest thereon, fees and other Obligations owed to such
Rejecting Lender shall be paid in full on the Maturity Date as determined prior
to such Extension Request (the “Rejecting Lender’s Facility Termination Date”).
     (f) Election to Terminate Rejecting Lenders. If Lenders whose Commitment
Ratios equal or exceed 66-2/3% in the aggregate approve the Extension Request,
Borrower, upon notice to Administrative Agent and any Rejecting Lender, may,
subject to the provisions of the next to the last sentence of Section 2.7(g),
terminate the Revolving Credit Commitment of such Rejecting Lender (or such
portion of such Revolving Credit Commitment that is not assigned to another
Lender or Eligible Assignee in accordance with Section 10.2(h), which
termination shall occur as of a date set forth in Borrower’s notice but in no
event more than thirty (30) days following such notice. The termination of a
Lender’s Revolving Credit Commitment shall be effected in accordance with
Section 2.7 (g).

32



--------------------------------------------------------------------------------



 



     (g) Termination of Rejecting Lender. If Borrower elects to terminate a
Revolving Credit Commitment of a Rejecting Lender as provided in Section 2.7(f),
Borrower shall pay to the Rejecting Lender on the effective date of such
termination all Obligations due and owing to it hereunder or under any other
Loan Document, including, without limitation, the aggregate outstanding
principal amount of the Loans owed to such Rejecting Lender, together with
accrued interest thereon through the date of such termination, amounts payable
under Sections 2.12(a), (b) and (e) and the Unused Commitment Fee and Letter of
Credit Fee payable to such Rejecting Lender. Upon request by Borrower or
Administrative Agent, the Rejecting Lender will deliver to Borrower and
Administrative Agent a letter setting forth the amounts payable to such
Rejecting Lender as set forth above. Upon the termination of such Rejecting
Lender’s Revolving Credit Commitment and payment of the amounts provided for in
the immediately preceding sentence, Borrower shall have no further obligations
to such Rejecting Lender under this Agreement and such Rejecting Lender shall
cease to be a Lender, provided, however, that such Rejecting Lender shall
continue to be entitled to the benefits of Sections 2.12(a), (b) and (e) and
Section 8.6 (a) and (b), as well as to any fees accrued for its account
hereunder not yet paid, and shall continue to be obligated under Section 9.7
with respect to obligations and liabilities accruing prior to the termination of
such Rejecting Lender’s Revolving Credit Commitment. If, as a result of the
termination of the Rejecting Lender’s Revolving Credit Commitment, any payment
of a LIBOR Rate Loan occurs on a day which is not the last day of the applicable
Interest Period, Borrower shall pay to Administrative Agent for the benefit of
Lenders (including any Rejecting Lender) any loss or cost incurred by Lenders
(including any Rejecting Lender) resulting therefrom in accordance with Section
2.12(e). Upon the effective date of the termination of the Rejecting Lender’s
Revolving Credit Commitment, the total Revolving Credit Commitment shall be
reduced by the amount of the terminated Revolving Credit Commitment of the
Rejecting Lender, and each other Lender shall be deemed to have irrevocably and
unconditionally purchased and received (subject to the provisions of the next to
the last sentence of this Section 2.7(g)), without recourse or warranty, from
the Rejecting Lender, an undivided interest and participation in any Letter of
Credit then outstanding, ratably, such that each Lender (excluding the Rejecting
Lender but including any replacement Lender that acquires an interest hereunder
from such Rejecting Lender) holds a participation interest in each Letter of
Credit in proportion to the ratio that such Lender’s Revolving Credit Commitment
(upon the effective date of such termination of the Rejecting Lender’s Revolving
Credit Commitment) bears to the Total Revolving Credit Commitment (as reduced by
the termination of such Rejecting Lender’s Commitment or a part thereof).
Notwithstanding the foregoing, if, upon the termination of the Revolving Credit
Commitment of such Rejecting Lender, the sum of the outstanding principal
balance of the Loans and the Letter of Credit Exposure would exceed the Total
Revolving Credit Commitment (as reduced), Borrower may not terminate such
Rejecting Lender’s Revolving Credit Commitment unless Borrower, on or prior to
the effective date of such termination, either (x) prepays, in accordance with
the provisions of this Agreement, outstanding Loans or causes to be canceled,
released and returned to the applicable Letter of Credit Issuer outstanding
Letters of Credit to eliminate such excess or (y) Cash Collateralizes the amount
of such excess.
     2.8 Manner of Payment.
     (a) Each payment (including any prepayment) by Borrower on account of the
principal of or interest on the Loans, fees, and any other amount owed to
Lenders or Administrative Agent under this Agreement, the Notes, or the other
Loan Documents shall be made, without condition or deduction for any
counterclaim, defense, recoupment, or setoff, not later than 1:00 p.m. on the
date specified for payment under this Agreement or such other Loan Document to
Administrative Agent to an account designated by Administrative Agent, for the
account of Lenders, Letter of Credit Issuers or Administrative Agent, as the
case may be, in lawful money of the United States of America in immediately
available funds. Any payment received by Administrative Agent after 1:00 p.m.
shall be deemed received on the next Business Day for purposes of interest
accrual. Any payment described in this Section 2.8(a) received by Administrative
Agent by 1:00 p.m. of the date specified for such payment

33



--------------------------------------------------------------------------------



 



shall be disbursed to Lenders or the applicable Letter of Credit Issuer(s), as
the case may be, on such date; any payment received after 1:00 p.m. on such date
shall be disbursed to Lenders or the applicable Letter of Credit Issuer(s), as
the case may be on the next following Business Day. In the case of a payment for
the account of a Lender or a Letter of Credit Issuer, then, subject to the
provisions of Section 2.9 of this Agreement, Administrative Agent will promptly
thereafter distribute the amount so received in like funds to such Lender or
such Letter of Credit Issuer. If Administrative Agent shall not have received
any payment from Borrower as and when due, Administrative Agent will promptly
notify Lenders and, if appropriate, the applicable Letter of Credit Issuer,
accordingly, and Administrative Agent shall not be obligated to make any
distributions under this Section 2.8.
     (b) Unless Borrower has notified Administrative Agent prior to the date any
payment is required to be made by it to Administrative Agent hereunder that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a corresponding amount to the Person
entitled thereto. If and to the extent that such payment was not in fact made to
Administrative Agent in immediately available funds, then each Lender shall
forthwith on demand repay to Administrative Agent the portion of such assumed
payment that was made available to such Lender in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by Administrative Agent to such Lender to
the date such amount is repaid to Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect. A notice of
Administrative Agent to any Lender with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.
     (c) If any payment under this Agreement or any of the Notes shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day, and such extension of time
shall in such case be included in computing interest and fees, if any, in
connection with such payment.
     (d) Borrower may not make payments, in the aggregate, under this Agreement
(excluding any payments specifically required pursuant to the terms of this
Agreement) more than (i) three (3) times in any calendar month plus (ii) six
(6) additional times in any twelve (12) calendar month period. In any event,
Borrower may not make, in the aggregate, more than forty (40) payments
(excluding any payments specifically required pursuant to the terms of this
Agreement) under this Agreement in any twelve (12) calendar month period.
     (e) Borrower agrees to pay principal, interest, fees, and all other amounts
due hereunder or under the Notes and Letter of Credit Obligations without
set-off or counterclaim or any deduction whatsoever.
     2.9 Application of Payments. Unless otherwise specifically provided in this
Agreement or the other Loan Documents, payments made to Administrative Agent,
Letter of Credit Issuers, or Lenders, or any of them, or otherwise received by
Administrative Agent or Lenders, or any of them (from realization on collateral
for the Obligations or otherwise), shall be applied (subject to Section 2.4(c))
in the following order to the extent such Obligations are then due and payable
hereunder: First, to the costs and expenses, if any, incurred by Administrative
Agent, Letter of Credit Issuers, or Lenders, or any of them, in the collection
of such amounts under this Agreement or any of the other Loan Documents,
including, without limitation, any reasonable costs incurred in connection with
the sale or disposition of any collateral for the Obligations and Attorney
Costs; Second, pro rata among Administrative Agent, Letter of Credit Issuers and
Lenders based on the total amount of fees then due and payable hereunder or
under any other Loan Document and to any other fees and commissions then due and
payable by Borrower to Lenders, Letter of Credit Issuers and Administrative
Agent under this Agreement or any

34



--------------------------------------------------------------------------------



 



Loan Document; Third, to any due and unpaid interest which may have accrued on
the Loans, pro rata among Lenders based on the outstanding principal amount of
the Revolving Credit Loans outstanding immediately prior to such payment;
Fourth, to any amounts outstanding with respect to draws under Letters of
Credit; Fifth, to any unpaid principal of the Revolving Credit Loans, pro rata
among Lenders based on the principal amount of the Revolving Credit Loans
outstanding immediately prior to such payment; Sixth, to the extent any Letters
of Credit are then outstanding, to Cash Collateralize the Letters of Credit in
an amount equal to the outstanding Letter of Credit Exposure; Seventh, to any
other Obligations not otherwise referred to in this Section 2.9 until all such
Obligations are paid in full; Eighth, to actual damages incurred by
Administrative Agent, Letter of Credit Issuers or Lenders, or any of them, by
reason of any breach hereof or of any other Loan Documents by Borrower or a
Restricted Subsidiary; and Ninth, upon satisfaction in full of all Obligations,
to Borrower or as otherwise required by law. Notwithstanding the foregoing,
after the occurrence and during the continuance of a Default or an Event of
Default, payments with respect to items Fourth, and Fifth in the immediately
preceding sentence shall be applied to such items based upon the ratio of the
Obligations under each of such items to the aggregate Obligations under all of
such items. If any Lender shall obtain any payment (whether involuntary or
otherwise) on account of the Revolving Credit Loans made by it in excess of its
ratable share of the Revolving Credit Loans then outstanding and such Lender’s
share of any expenses, fees and other items due and payable to it hereunder,
such Lender shall forthwith purchase a participation in the Revolving Credit
Loans from the other Lenders as shall be necessary to cause such purchasing
Lender to share the excess payment ratably based on the applicable Commitment
Ratios with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery. Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.9 may, to the fullest extent permitted by law,
exercise all its rights of payment with respect to such participation as fully
as if such Lender were the direct creditor of Borrower in the amount of such
participation so long as the Obligations are not increased.
     2.10 Lenders; Increase in Total Revolving Credit Commitment.
     (a) Lenders on the Agreement Date shall be Lenders set forth on
Schedule 2.1 on the Agreement Date.
     (b) After the Agreement Date, Administrative Agent may, from time to time
at the request of Borrower, increase the Total Revolving Credit Commitment by
(i) admitting additional Lenders hereunder (each a “Subsequent Lender”), or
(ii) increasing the Revolving Credit Commitment of any Lender (each an
“Increasing Lender”), subject to the following conditions:
     (A) each Subsequent Lender is an Eligible Assignee;
     (B) Borrower executes (I) a new Revolving Credit Note payable to the order
of a Subsequent Lender, or (II) a replacement Revolving Credit Note payable to
the order of an Increasing Lender;
     (C) each Subsequent Lender executes a signature page to this Agreement;
     (D) after giving effect to the admission of any Subsequent Lender or the
increase in the Revolving Credit Commitment of an Increasing Lender, the
aggregate increase to the Total Revolving Credit Commitment as a result of all
increases made under this Section 2.10(b) since the Agreement Date does not
exceed $750,000,000;

35



--------------------------------------------------------------------------------



 



     (E) each increase in the Total Revolving Credit Commitment shall be in the
minimum amount of $5,000,000 or a greater integral multiple of $1,000,000;
     (F) no admission of any Subsequent Lender shall increase the Revolving
Credit Commitment of any existing Lender without the consent of such existing
Lender;
     (G) no Lender shall be an Increasing Lender without the consent of such
Lender; and
     (H) no Default or Event of Default exists nor would occur after giving
effect to such increase.
After the admission of any Subsequent Lender or the increase in the Revolving
Credit Commitment of any Increasing Lender, Administrative Agent shall promptly
provide to each Lender a new Schedule 2.1 to this Agreement. In the event that
there are any Revolving Credit Loans outstanding after giving effect to an
increase in the Total Revolving Credit Commitment pursuant to this Section 2.10,
upon notice from Administrative Agent to each Lender, the amount of such
Revolving Credit Loans owing to each Lender shall be appropriately adjusted to
reflect the new Commitment Ratios of Lenders. If, as a result of any such
adjustment to the amount of Revolving Credit Loans owing to any Lender, any
payment of all or a portion of any LIBOR Rate Loan owing to any such Lender
occurs on a day which is not the last day of the applicable Interest Period,
Borrower shall pay to Administrative Agent for the benefit of the affected
Lenders any loss or cost incurred by such Lenders resulting therefrom in
accordance with Section 2.12(e).
     2.11 Set-Off.
     (a) Set-Off. Upon the occurrence and during the continuance of any Event of
Default, each Lender (and each of its Affiliates) is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender (or any of its Affiliates) to or for the credit or the account of
Borrower against any and all of the obligations of Borrower now or hereafter
existing under this Agreement, irrespective of whether such Lender shall have
made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees promptly to notify Borrower after any such set-off
and application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender under this Section 2.11(a) are in addition to other rights
and remedies (including, without limitation, other rights of set-off) that such
Lender may have.
     (b) Sharing of Payments. If any Lender (a “Benefitted Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Obligations owing to it, or interest thereon,
then such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Obligations
owing to it, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral or
proceeds ratably with all Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, then such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest except
to the extent that such Benefitted Lender is required to pay interest on such
recovery. Borrower agrees that any Lender so purchasing a participation from a
Lender pursuant to this Section 2.11(b) may, to the fullest extent permitted by
Applicable Laws, exercise all of its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Person were

36



--------------------------------------------------------------------------------



 



the direct creditor of Borrower in the amount of such participation.
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.11(b) and will in each case notify Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.11(b) shall from and after such purchase have the right to give
all notices, requests, demands, directions, and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the Obligation
purchased.
     2.12 Yield Protection.
     (a) Taxes.
          (i) Any and all payments by Borrower to or for the account of any
Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future Taxes, excluding, in the case of
each Lender, taxes imposed on or measured by its net income, and franchise taxes
imposed on it (in lieu of net income taxes and withholding related thereto), by
the jurisdiction (or any political subdivision thereof) under the Applicable
Laws of which such Lender is organized or maintains a lending office (such
excluded income and franchise Taxes being “Excluded Taxes”). If Borrower shall
be required by any Applicable Law to deduct any Taxes (other than Excluded
Taxes) from or in respect of any sum payable under any Loan Document to any
Lender, then to the extent permitted under Applicable Law (A) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.12(a)), such Lender receives an amount equal to the sum it would have
received had no such deductions been made, (B) Borrower shall make such
deductions, (C) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with Applicable Laws, and
(D) within thirty (30) days after the date of such payment, Borrower shall
furnish to Administrative Agent (which shall forward the same to such Lender)
the original or a certified copy of a receipt evidencing payment thereof.
          (ii) In addition, to the extent permitted under Applicable Law,
Borrower agrees to pay any and all present or future stamp, court, or
documentary Taxes and any other excise or property Taxes or charges or similar
levies which arise from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement, or registration of, or otherwise
with respect to, any Loan Document other than Excluded Taxes (hereinafter
referred to as “Other Taxes”).
          (iii) If Borrower shall be required to deduct or pay any Taxes (other
than Excluded Taxes) or Other Taxes from or in respect of any sum payable under
any Loan Document to any Lender, then to the extent permitted under Applicable
Law Borrower shall also pay to Administrative Agent (for the account of such
Lender) or to such Lender, at the time interest is paid, such additional amount
that such Lender reasonably determines and specifies as necessary to preserve
the after-tax yield (after factoring in all Taxes, including Taxes imposed on or
measured by net income) such Lender would have received if such Taxes or Other
Taxes had not been imposed.
          (iv) To the extent permitted under Applicable Law, Borrower agrees to
indemnify each Lender for (A) the full amount of Taxes (other than Excluded
Taxes) and Other Taxes (including any Taxes or Other Taxes imposed or asserted
by any jurisdiction on amounts payable under this Section 2.12(a)) paid by such
Lender, (B) amounts payable under Section 2.12(a)(iii), and (C) any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this Section 2.12(a)(iv) shall be made within thirty (30) days after the
date any Lender makes a demand therefor. At the request of Borrower and at

37



--------------------------------------------------------------------------------



 



          Borrower’s sole cost and expense, each Lender agrees to take such
steps as Borrower shall reasonably request to recover such Taxes and Other Taxes
including the filing of protests, requests for refunds, and other similar
actions.
     (b) Increased Cost and Reduced Return; Capital Adequacy.
     (i) If any Lender reasonably determines for the Loans and for other similar
loans made by such Lender to similar borrowers that as a result of the
introduction of or any change in or in the interpretation of any Applicable Law
of the United States, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding, or
maintaining Loans at the Eurodollar Rate or the LIBOR Rate (other than any
increase in costs reflected in the Eurocurrency Reserve Requirements) or (as the
case may be) issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this subsection (i) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 2.12(a) shall govern), and (ii) changes in the basis of taxation
of overall net income or overall gross income by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Applicable Laws of which such Lender is organized or has its lending office),
then from time to time upon demand of such Lender (with a copy of such demand to
Administrative Agent), Borrower shall pay to such Lender such additional amounts
as will compensate such Lender for such increased cost or reduction.
     (ii) If any Lender reasonably determines for the Loans and for other
similar loans made by such Lender to similar borrowers that the introduction of
any Applicable Law of the United States regarding reserves or capital adequacy
or any change therein or in the interpretation thereof, or compliance by such
Lender (or its applicable lending office) therewith, has the effect of reducing
the rate of return on the capital of such Lender or any Person controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to reserves or capital adequacy and such
Lender’s desired return on capital), then from time to time upon demand of such
Lender (with a copy of such demand to Administrative Agent), Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.
     (c) Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, Administrative Agent or the Required Lenders shall have
reasonably determined (which determination shall be conclusive and binding upon
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBOR Rate for
such Interest Period, the Administrative Agent shall give telecopy, telephonic
or written notice thereof to Borrower and the Lenders as soon as practicable
thereafter. If such notice is given (x) any LIBOR Rate Loans requested to be
made on the first day of such Interest Period shall be made as Eurodollar Rate
Loans and (y) any Revolving Credit Loans that were to have been converted on the
first day of such Interest Period to or continued as LIBOR Rate Loans shall be
converted to or continued as Eurodollar Rate Loans. Until such notice has been
withdrawn by the Administrative Agent, no further LIBOR Rate Loans shall be made
or continued as such, nor shall Borrower have the right to convert Eurodollar
Rate Loans to LIBOR Rate Loans.
     (d) Availability of LIBOR Rate Loans. If any Lender reasonably determines
that maintenance of its LIBOR Rate Loans would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, or if the
Required Lenders determine that deposits of a type and maturity appropriate to
match fund LIBOR Rate Loans are not available, then Administrative Agent shall
suspend the availability of LIBOR Rate Loans and require any affected LIBOR Rate
Loans to be repaid

38



--------------------------------------------------------------------------------



 



or converted to Eurodollar Rate Loans at the end of the applicable Interest
Period
     (e) Break Funding Payments. Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender sustains or
incurs (other than through such Lender’s gross negligence or willful misconduct)
as a consequence of (a) default by Borrower in making a borrowing of, conversion
into or continuation of LIBOR Rate Loans after Borrower has given Administrative
Agent notice that Borrower selects such LIBOR Rate Loans in accordance with
Section 2.2 or Section 2.15, as appropriate, (b) default by Borrower in making
any prepayment or conversion of a LIBOR Rate Loan after Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of LIBOR Rate Loans on a day which is not the last day of
an Interest Period with respect thereto (whether by acceleration, demand,
required assignment or otherwise). Such indemnification may include, without
limitation, an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the amount so prepaid, or converted, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or conversion or of such failure to borrow, convert or continue to
the last day of the applicable Interest Period (or, in the case of a failure to
borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such LIBOR Rate Loans provided for herein over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank LIBOR market.
     (f) Matters Applicable to all Requests for Compensation. A certificate of
Administrative Agent or any Lender claiming compensation under this Section 2.12
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive in the absence of manifest error. In determining such
amount, Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.
     (g) Removal of Lenders. Upon any Lender’s making a claim for compensation
under Section 2.12(a) or Section 2.12(b), Borrower may remove or replace such
Lender in accordance with Section 10.2(h).
     (h) Survival. All of Borrower’s obligations under this Section 2.12 shall
survive termination of the Total Revolving Credit Commitment and payment in full
of all the other Obligations.
     2.13 Maximum Rate. Regardless of any provision contained in any Loan
Document, no Lender shall ever be entitled to contract for, charge, take,
reserve, receive, or apply, as interest on the Obligations, or any part thereof,
any amount in excess of the Maximum Rate, and if any Lender ever does so, then
such excess shall be deemed a partial prepayment of principal and treated
hereunder as such and any remaining excess shall be refunded to Borrower. In
determining if the interest paid or payable exceeds the Maximum Rate, Borrower
and Lenders shall, to the maximum extent permitted under Applicable Laws,
(a) treat all Advances and Loans as a single extension of credit (and Lenders
and Borrower agree that such is the case and that provision herein for multiple
Advances and Loans is for convenience only), (b) characterize any non-principal
payment as an expense, fee, or premium rather than as interest, (c) exclude
voluntary prepayments and the effects thereof, and (d) amortize, prorate,
allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligations; provided that if the Obligations are paid
and performed in full prior to the end of the full contemplated term thereof,
and if the interest received for the actual period of existence thereof exceeds
the Maximum Rate, then Lenders shall refund such excess and, in such event,
Lenders receiving such excess shall not, to the extent permitted by Applicable
Laws, be subject to any penalties provided by any Applicable Laws for
contracting, charging, taking, reserving, or receiving interest in excess of the
Maximum Rate.

39



--------------------------------------------------------------------------------



 



Borrower agrees that Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving tri-party accounts) does
not apply to the Obligations.
     2.14 Termination or Reduction of Commitments. Borrower may, upon written,
irrevocable notice to Administrative Agent, terminate the Total Revolving Credit
Commitment, or from time to time permanently reduce the Total Revolving Credit
Commitment; provided that (a) any such notice shall be received by
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (b) any such partial reduction shall be in
an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (c) Borrower shall not terminate or reduce the Total Revolving Credit
Commitment if, after giving effect thereto and to any concurrent prepayments
hereunder, the Commitment Usage would exceed the Total Revolving Credit
Commitment, (d) if, after giving effect to any reduction of the Total Revolving
Credit Commitment, the Letter of Credit Sublimit exceeds the amount of the Total
Revolving Credit Commitment, such Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess, and (e) if, after giving
effect to any reduction of the Total Revolving Credit Commitment, the Maximum
Swingline Amount exceeds the amount of the Total Revolving Credit Commitment,
the Maximum Swingline Amount shall be automatically reduced by the amount of
such excess. Administrative Agent will promptly notify Lenders of any such
notice of termination or reduction of the Total Revolving Credit Commitment. Any
reduction of the Total Revolving Credit Commitment shall be applied to the
Revolving Credit Commitment of each Lender according to its Commitment Ratio.
All fees accrued until the effective date of any termination of the Total
Revolving Credit Commitment shall be paid on the effective date of such
termination.
     2.15 Conversion/Continuation Options. Subject to the limitations on the
availability of LIBOR Rate Loans, Borrower may elect from time to time to
convert outstanding Revolving Credit Loans from Eurodollar Rate Loans to LIBOR
Rate Loans or to continue any LIBOR Rate Loan as such upon the expiration of the
then current Interest Period thereof by giving Administrative Agent telephonic
or written notice (the “Notice of Conversion/Continuation”), which Notice of
Conversion/Continuation must be received prior to 11:00 a.m., at least three
(3) Business Days prior to the requested date for the conversion or
continuation, which notice shall specify (i) the date for the conversion or
continuation (which shall be a Business Day); and (ii) the aggregate amount of
Eurodollar Rate Loans to be converted or LIBOR Rate Loans to be continued. Each
conversion from Eurodollar Rate Loans to LIBOR Rate Loans and each continuation
of LIBOR Rate Loans shall be in the principal amount of $5,000,000 or any larger
amount which is an even multiple of $1,000,000. Administrative Agent shall give
prompt telephonic or written notice to each Lender of Borrower’s request for
conversion or continuation, specifying (i) the date for the conversion or
continuation; (ii) the aggregate amount of Eurodollar Rate Loans to be converted
or LIBOR Rate Loans to be continued; and (iii) for each such Eurodollar Rate
Loan to be converted to a LIBOR Rate Loan and each continuation of any LIBOR
Rate Loan, the respective LIBOR Rate applicable thereto. All or any part of
outstanding Eurodollar Rate Loans may be converted or LIBOR Rate Loans continued
as provided herein, provided that (i) (unless the Required Lenders otherwise
consent) no Eurodollar Rate Loan may be converted into a LIBOR Rate Loan nor any
LIBOR Rate Loan continued as a LIBOR Rate Loan upon the expiration of the
current Interest Period therefor when any Default or Event of Default has
occurred and is continuing.
     2.16 Swingline Loans .
     (a) Subject to the terms and conditions of this Agreement, Swingline Lender
agrees to make at any time and from time to time after the Agreement Date and
prior to the Swingline Expiry Date swingline loans to Borrower (“Swingline
Loans”), which Swingline Loans (i) shall be denominated in United States
Dollars, (ii) may be repaid and reborrowed in accordance with the provisions
hereof, (iii) shall not exceed, in aggregate principal amount at any one time
outstanding, the lesser of (A) the Maximum Swingline Amount and (B) the amount
by which Swingline Lender’s Revolving Credit

40



--------------------------------------------------------------------------------



 



Commitment exceeds its Commitment Ratio of the sum of all Revolving Credit Loans
and the Letter of Credit Exposure, and (iv) shall be subject to (A) the
limitations set forth in clauses (i) and (ii) of the second proviso of
Section 2.1(a) and (B) satisfaction of the conditions set forth in
Sections 4.2(a), (c), (d) and (e). Swingline Lender will not make a Swingline
Loan after it has received written notice from Borrower or the Required Lenders
stating that a Default or an Event of Default exists until such time as
Swingline Lender shall have received a written notice of (i) rescission of such
notice from the party or parties originally delivering the same or (ii) a waiver
of such Default or Event of Default, as required by this Agreement.

41



--------------------------------------------------------------------------------



 



     (b) Borrower shall give Swingline Lender irrevocable telephonic or written
notice prior to 11:00 a.m. on the requested borrowing date specifying the amount
of the requested Swingline Loan which shall be in a minimum amount of $500,000
or whole multiples of $100,000 in excess thereof. The Swingline Loans will then
be made available to Borrower by Swingline Lender by crediting the account of
Borrower on the books of Swingline Lender.
     (c) The Swingline Loans shall be evidenced by the Swingline Note. The
Swingline Loan shall mature on the Swingline Expiry Date, and bear interest as
provided in Section 2.3. Interest on each Swingline Loan shall be payable as
specified in Section 2.7(a).
     (d) Swingline Lender, at any time and in its sole and absolute discretion,
may (and, not later than four (4) Business Days after the making of a Swingline
Loan, shall), on behalf of Borrower (which hereby irrevocably directs Swingline
Lender to act on Borrower’s behalf), request each Lender, including Swingline
Lender, to make a Revolving Credit Loan (each, a “Mandatory Borrowing”) in an
amount equal to such Lender’s Commitment Ratio of the amount of the Swingline
Loans (provided that each such request shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default or
upon the exercise of any of the remedies provided in Section 8.2, in which case
each Lender shall make the proceeds of its Revolving Credit Loan available to
Swingline Lender on the immediately succeeding Business Day in its Commitment
Ratio thereof, and the proceeds thereof shall be applied directly to repay
Swingline Lender for such outstanding Swingline Loans. Each Lender hereby
irrevocably agrees to make Eurodollar Rate Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified by Swingline Lender
notwithstanding (i) that the amount of the Mandatory Borrowing may not comply
with the minimum borrowing amount otherwise required hereunder, (ii) whether any
conditions specified in Article 4 hereof are then satisfied, (iii) whether a
Default or an Event of Default has occurred and is continuing, (iv) the date of
such Mandatory Borrowing, (v) any reduction in the Revolving Credit Commitments
after any such Swingline Loans were made, (vi) the absence of any Loan Funding
Availability at any time it is applicable, (vii) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against Swingline
Lender, Borrower or any other Person for any reason whatsoever, or (viii) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. In the event that any Mandatory Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding described in
Section 8.1(e) or (f) in respect of Borrower), each Lender (other than Swingline
Lender) hereby agrees that it shall forthwith purchase from Swingline Lender
(without recourse or warranty) a participation interest in such outstanding
Swingline Loans as shall be necessary to cause the Lenders to hold participation
interests in such Swingline Loans in the proportion of their respective
Commitment Ratios thereof (each a “Mandatory Swingline Participation”), provided
that all interest payable on the Swingline Loans shall be for the account of
Swingline Lender until the date the Mandatory Borrowing is made, and, to the
extent attributable to the Mandatory Borrowing, shall be payable to the Lender
making such Mandatory Borrowing from and after the date such Mandatory Borrowing
is made.
     (e) Whenever, at any time after Swingline Lender has received from any
Lender such Lender’s assigned interest in a Swingline Loan and Swingline Lender
receives any payment on account thereof, Swingline Lender will distribute to
such Lender its assigned interest in such amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s assigned interest was outstanding and funded); provided, however, that
in the event that such payment received by Swingline Lender is required to be
returned, such Lender will return to Swingline Lender any portion thereof
previously distributed by Swingline Lender to it.

42



--------------------------------------------------------------------------------



 



ARTICLE 3
INVENTORY AND FUNDING AVAILABILITY
     3.1 Loan Funding Availability. Unless Borrower has an Investment Grade
Rating from any two (2) of Moody’s, S&P, and Fitch, at the designated times set
forth herein, Administrative Agent and Borrower shall establish a Loan Funding
Availability for the Loan Inventory and other Senior Unsecured Indebtedness.
     (a) Calculation of Loan Funding Availability. The Loan Funding Availability
shall be equal to the sum, without duplication, of “A” plus “B” plus “C”, each
as further described below (and subject to the proviso at the end of this
subsection (a)):
     A = sixty-five percent (65%) of the sum of all Acquisition Costs for all
Lots Under Development which are included in the Loan Inventory. If, after a
Land Parcel is designated a Lot Under Development, development of such parcel
ceases for thirty (30) calendar days or more (other than by reason of a Force
Majeure Delay), at the discretion of Administrative Agent, the Loan Funding
Availability for such parcel may be reduced to an amount determined by
Administrative Agent (which amount can be zero) until development of such Lot
Under Development is resumed to the satisfaction of Administrative Agent;
     B = sixty-five percent (65%) of the sum of all Acquisition Costs for all
Developed Lots included in the Loan Inventory;
     C = eighty-five percent (85%) of the sum of all Acquisition Costs and
Construction Costs for all Dwelling Lots included in the Loan Inventory;
     provided that the sum of “A” and “B” may not exceed fifty percent (50%) of
the amount of Loan Funding Availability.
     (b) Designation of Land Parcels, Lots Under Development, Developed Lots and
Dwelling Lots. Borrower shall deliver to Administrative Agent an Inventory
Summary Report in the form of Exhibit A and incorporated herein within fifteen
(15) days after the last day of each quarter in each fiscal year of Borrower;
provided that Borrower may, in its discretion, deliver an Inventory Summary
Report within fifteen (15) days following the last day of any calendar month.
The Inventory Summary Report shall reflect Inventory that Borrower desires to
have designated as Loan Inventory. Upon Administrative Agent’s receipt of the
Inventory Summary Report, Administrative Agent may conduct inspections or
reviews of the subject Inventory that Administrative Agent deems appropriate, at
the expense of Administrative Agent except as hereinafter expressly provided.
Based upon the information in the Inventory Summary Report and the other
information compiled by Administrative Agent, Administrative Agent shall
determine, in its reasonable discretion, whether a Lot Under Development,
Developed Lot or Dwelling Lot not previously designated as part of the Loan
Inventory shall be designated part of the Loan Inventory and, if so, whether
such Lot Under Development, Developed Lot, or Dwelling Lot shall be designated a
Lot Under Development, Developed Lot, or Dwelling Lot.
     (c) Periodic Establishment of Loan Funding Availability. Within two
(2) Business Days of Administrative Agent’s receipt of an Inventory Summary
Report, Administrative Agent shall establish the Loan Funding Availability based
on such Inventory Summary Report delivered to Administrative Agent and
information compiled by Administrative Agent. In the event Borrower does not
submit the Inventory Summary Report in the time and manner set forth above or
furnish sufficient information to Administrative Agent to enable Administrative
Agent to establish a new Loan Funding Availability,

43



--------------------------------------------------------------------------------



 



Administrative Agent will establish a Loan Funding Availability based on some or
all of the previous information submitted to Administrative Agent by Borrower in
the immediately preceding Inventory Summary Report and the information compiled
by Administrative Agent, as required hereunder, in connection therewith, as the
case may be, or other information available to Administrative Agent.
     (d) Reconciliation. In the event that the Loan Funding Availability for a
particular Funding Period is less than the then outstanding principal amount of
all Senior Unsecured Indebtedness, Administrative Agent shall promptly notify
Borrower and Lenders thereof. On or before the Reconciliation Date, Borrower
shall (i) (A) pay to Administrative Agent a principal payment to be applied to
the Loans and any unpaid draws under Letters of Credit and/or (B) provide to
Administrative Agent evidence that the principal amount of other Senior
Unsecured Indebtedness has been reduced in an aggregate amount sufficient to
eliminate the excess of the outstanding principal amount of all Senior Unsecured
Indebtedness over the Loan Funding Availability, together with any accrued and
unpaid interest on such excess or (ii) provide a revised Inventory Summary
Report designating sufficient additional Inventory (which shall be acceptable to
Administrative Agent, in its reasonable discretion) as Loan Inventory to cause
the Loan Funding Availability to equal or exceed the outstanding principal of
all Senior Unsecured Indebtedness.
     (e) Removal/Disapproval of Inventory for Loan Funding Availability. If, at
any time Borrower does not have an Investment Grade Rating from any two (2) of
Moody’s, S&P, and Fitch, Administrative Agent determines, in its reasonable
discretion, that any part of the Loan Inventory is not acceptable for inclusion
in the calculation of the Loan Funding Availability as a result of an unforeseen
material adverse change in the condition of such portion of the Loan Inventory
or as a result of the existence of Hazardous Materials in or on any Inventory
which are in violation of any warranty, representation, or covenant of the Loan
Documents regarding such Hazardous Materials, Administrative Agent may exclude
such portion of the Loan Inventory from the calculation of the Loan Funding
Availability. If, after such exclusion, the then outstanding principal amount
under Senior Unsecured Indebtedness would exceed the Loan Funding Availability,
Borrower shall pay to Administrative Agent on the Reconciliation Date
immediately following the exclusion of such Loan Inventory, a principal payment
on the Loans (or provide to Administrative Agent evidence satisfactory to
Administrative Agent that other Senior Unsecured Indebtedness has been reduced)
or unpaid draws under Letters of Credit in an amount sufficient to eliminate
such excess of the aggregate outstanding principal balance of the Senior
Unsecured Indebtedness over the Loan Funding Availability, together with accrued
and unpaid interest on such excess.
     (f) Release of Guaranties. Borrower may request the release of any
Restricted Subsidiary from the Subsidiary Guaranty and Administrative Agent
shall release such Restricted Subsidiary from the Subsidiary Guaranty subject to
the following conditions precedent: (i) if Borrower does not have an Investment
Grade Rating from at least two (2) of Moody’s, S&P, and Fitch, then (A) Borrower
has delivered to Administrative Agent an Inventory Summary Report and (B) the
Loan Funding Availability established by Administrative Agent pursuant to
Section 3.1(e), without consideration of any Inventory owned by such Restricted
Subsidiary, is equal to or greater than the amount otherwise required pursuant
to this Agreement; (ii) Borrower delivers a certificate to Administrative Agent
certifying that no Default or Event of Default exists before and after giving
effect to such release; and (iii) no Default or Event of Default exists before
and after giving effect to such release. Upon any such release, such Subsidiary
shall no longer be deemed a “Restricted Subsidiary.”

44



--------------------------------------------------------------------------------



 



ARTICLE 4
LOAN DISBURSEMENTS AND LETTERS OF CREDIT
     4.1 Prior to the First Disbursement or Letter of Credit. Prior to
requesting the first disbursement under the Loans or Letter of Credit hereunder,
Borrower shall deliver all of the following items to Administrative Agent, in
form and substance reasonably satisfactory to Administrative Agent.
Administrative Agent and Lenders shall have no obligation to make the first
disbursement hereunder and no Letter of Credit Issuer shall have any obligation
to issue the first Letter of Credit hereunder until all of these items have been
so executed and/or delivered to Administrative Agent.
     (a) The Agreement. This Agreement (together with all schedules and exhibits
hereto), executed by Borrower, Administrative Agent, Letter of Credit Issuers,
and Lenders.
     (b) Notes. A (i) Revolving Credit Note executed by Borrower and payable to
the order of each Lender, and (ii) Swingline Note executed by Borrower and
payable to the order of the Swingline Lender.
     (c) Subsidiary Guaranty. A Subsidiary Guaranty from Guarantors in favor of
Administrative Agent, Letter of Credit Issuers, and Lenders.
     (d) Taxpayer Identification Number. Borrower’s federal taxpayer
identification number.
     (e) Documents of Borrower.
     (i) Organizational Documents of Borrower certified by the office of the
Secretary of State in which Borrower is incorporated;
     (ii) Authority Documents of Borrower certified by an officer of Borrower;
     (iii) Certificate of Existence of Borrower issued by the state in which
Borrower is incorporated;
     (iv) Incumbency Certificate of Borrower reflecting the Authorized
Signatories;
     (v) Corporate resolutions of Borrower certified by an officer of Borrower
and authorizing Borrower to enter into this Agreement and execute all related
documents and Loan Documents applicable to the Loans and the Letters of Credit;
and
     (vi) Documentation evidencing Borrower’s qualification to do business for
each state in which any part of the Loan Inventory owned by Borrower is located
certified by the office of the Secretary of State of such state.
     (f) Documents of Guarantors.
     (i) Organizational Documents of each Guarantor certified by an officer of
such Guarantor;
     (ii) Authority Documents of each Guarantor certified by an officer of such
Guarantor;

45



--------------------------------------------------------------------------------



 



     (iii) Incumbency Certificate of each Guarantor reflecting the Authorized
Signatories; and
     (iv) Resolutions of each Guarantor certified by an officer of such
Guarantor and authorizing such Guarantor to enter into the Subsidiary Guaranty
and execute all related documents and Loan Documents applicable to such
Guarantor.
     (g) Compliance Certificate. A certificate signed by an Authorized Signatory
of Borrower in the form of Exhibit D showing compliance by Borrower with
Section 6.8.
     (h) Attorney’s Opinions. The written opinions of counsel to
(i) Administrative Agent that this Agreement, the Notes and the Guaranty are
enforceable against the Borrower and each Guarantor (as applicable), and
(ii) Borrower and Guarantors in form and content acceptable to Administrative
Agent and which address the following matters:
     (A) Existence, Due Authorization and Execution. Each of Borrower and each
Guarantor is duly organized and existing as a corporation, a limited liability
company, or a partnership (as the case may be) and is in good standing and
qualified to do business under the laws of Borrower’s or such Guarantor’s (as
the case may be) state of organization and that the Loan Documents evidencing
the Loans and the Subsidiary Guaranty (as applicable) have been properly
executed and delivered by the persons authorized to do so; and
     (B) Miscellaneous. As to such other matters as Administrative Agent,
counsel to Administrative Agent or Lenders may reasonably request.
     (i) Other Documents. Other documents that Administrative Agent may
reasonably require.
     (j) Fees. Payment of all fees and expenses payable on the Agreement Date to
Lenders, Letter of Credit Issuers, and Administrative Agent.
     (k) Insurance. Certificate(s) of insurance required pursuant to
Section 6.12.
     In addition, Administrative Agent and Lenders shall have no obligation to
make the first disbursement hereunder and no Letter of Credit Issuer shall have
any obligation to issue the first Letter of Credit hereunder if, as of such
first disbursement or Letter of Credit, a Material Adverse Event has occurred.
     4.2 All Disbursements and Letters of Credit. Administrative Agent and
Lenders shall have no obligation to make any disbursements and Letter of Credit
Issuer shall have no obligation to issue any Letters of Credit until all of the
following conditions precedent are satisfied:
     (a) Inventory Summary Report. Borrower shall have executed and delivered to
Administrative Agent the Inventory Summary Report that Borrower is required to
deliver pursuant to Section 3.1(b).
     (b) Request for Advance. Borrower shall have executed and delivered to
Administrative Agent the Request for Advance that Borrower is required to
deliver pursuant to Section 2.2 or the Request for Issuance of Letter of Credit
that Borrower is required to deliver pursuant to Section 2.4 in connection with
any issuance of a Letter of Credit hereunder, as the case may be.
     (c) Representations and Warranties; Performance of Agreements. As of the
date of the requested disbursement or issuance of a Letter of Credit, as the
case may be, the representations and

46



--------------------------------------------------------------------------------



 



warranties in Loan Documents are true, correct, and complete in all material
respects as if made on and as of such date (unless they speak to a specific date
or are based on facts which have changed by transactions expressly contemplated
or permitted by this Agreement).
     (d) No Default. No Default or Event of Default exists or would be caused by
the making of the requested disbursement or issuance of a Letter of Credit, as
the case may be.
     (e) No Injunction or Restraining Order. No order, judgment, or decree of
any Governmental Authority shall purport to enjoin or restrain any Lender or any
Letter of Credit Issuer from making the requested disbursement or issuance of a
Letter of Credit, as the case may be.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
     Borrower makes the following representations and warranties with respect to
the Loan Documents and the obligations thereunder to Administrative Agent,
Letter of Credit Issuers, and Lenders:
     5.1 Existence, Qualification and Power; Compliance with Laws. Each of
Borrower and each Guarantor (a) is a corporation, partnership, or limited
liability company duly organized or formed, validly existing, and in good
standing under the Applicable Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all governmental
licenses, authorizations, consents, and approvals to own its assets, carry on
its business, and to execute, deliver, and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Applicable Laws of each jurisdiction where its
ownership, lease, or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all
Applicable Laws, except in each case referred to in clause (c) or this clause
(d), to the extent that failure to do so would not individually or in the
aggregate result in a Material Adverse Event.
     5.2 Authorization; No Contravention. The execution, delivery, and
performance by each of Borrower and each Guarantor of each Loan Document to
which such Person is party have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organizational Documents or Authority Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any contractual obligation to which such Person is a party or
any order, injunction, writ, or decree of any Governmental Authority to which
such Person or its property is subject; or (c) violate any Applicable Law.
     5.3 Binding Effect. Each Loan Document has been duly executed and delivered
by Borrower and each Guarantor that is party thereto. Each Loan Document
constitutes the legal, valid, and binding obligation of Borrower and each
Guarantor that is a party thereto, enforceable against Borrower and each
Guarantor in accordance with its terms, except as enforceability may be limited
by applicable Debtor Relief Laws and general principles of equity.
     5.4 No Default. Neither Borrower nor any Subsidiary is in default under or
with respect to any obligation which would result in a Material Adverse Event.
No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.
     5.5 Taxes. Borrower and its Subsidiaries have filed all Federal, state, and
other material Tax returns and reports required to be filed, and have paid all
Federal, state, and other material Taxes levied or

47



--------------------------------------------------------------------------------



 



imposed upon them or their properties, income, or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed Tax assessment against Borrower or any
Subsidiary that would, if made, result in a Material Adverse Event.
     5.6 Hazardous Materials. To the best of Borrower’s knowledge and belief and
based on environmental assessments of the Inventory obtained by Borrower, except
to the extent disclosed to Administrative Agent in environmental assessments or
other writings or to the extent that it would not materially and adversely
affect the use and marketability of any Inventory, (a) the Inventory has not
been and is not now being used in violation of any federal, state or local
Environmental Law, (b) no proceedings have been commenced, or notice(s)
received, concerning any alleged violation of any such Environmental Law, and
(c) the Inventory is free of Hazardous Materials the removal of which is
required or the maintenance of which is restricted, prohibited, or penalized by
any federal, state, or local Governmental Authority except as set forth in the
site assessments.
     5.7 Litigation. As of the Agreement Date, neither Borrower nor any
Restricted Subsidiary is a party to any litigation having a reasonable
probability of being adversely determined against Borrower or any Restricted
Subsidiary which, if adversely determined, would result in a Material Adverse
Event.
     5.8 Full Disclosure. There is no material fact or condition relating to the
Loan Documents or the financial condition, business, or property of Borrower or
any Restricted Subsidiary which would be a Material Adverse Event and which has
not been related, in writing, to Administrative Agent and Lenders. All
information heretofore furnished by or on behalf of Borrower or any Restricted
Subsidiary to any Lender or Administrative Agent in connection with the Loan
Documents was, and all such information hereafter furnished by Borrower or any
Restricted Subsidiary to any Lender or Administrative Agent will be, true and
accurate in all material respects or, with respect to projections, based on
reasonable estimates on the date as of which such projections are stated or
certified.
     5.9 Financial Statements. The Current Financials were prepared in
accordance with GAAP and present fairly, in all material respects, the
consolidated financial condition, results of operations, and cash flows of
Borrower and its Subsidiaries as of and for the portion of the fiscal year
ending on the date or dates thereof (subject only to normal year-end audit
adjustments). There were no material liabilities, direct or indirect, fixed or
contingent, of Borrower and its Subsidiaries as of the date or dates of the
Current Financials which are required under GAAP to be reflected therein or in
the notes thereto, and are not so reflected. Except for the transaction
evidenced by the Loan Documents, there have been no changes in the consolidated
financial condition of Borrower and its Subsidiaries from that shown in the
Current Financials after the date or dates thereof which would be a Material
Adverse Event.
     5.10 Insurance. Borrower and each Restricted Subsidiary maintains, with
financially sound, responsible, and reputable insurance companies or
associations, insurance concerning its properties and businesses against such
casualties and contingencies and of such types and in such amounts (and with
co-insurance and deductibles) as is customary in the case of same or similar
businesses.
     5.11 Compliance with Laws. Neither Borrower nor any of its Restricted
Subsidiaries is in violation of any Applicable Laws (including ERISA), other
than such violations which would not, individually or collectively, be a
Material Adverse Event. Neither Borrower nor any of its Restricted Subsidiaries
has received notice alleging any non-compliance with any Applicable Laws, except
for such non-compliance which no longer exists or which would not be a Material
Adverse Event.
     5.12 Regulation U. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or

48



--------------------------------------------------------------------------------



 



carrying any “margin stock” within the meaning of Regulation U. No part of the
proceeds of any Loan or Letter of Credit will be used, directly or indirectly,
for a purpose which violates any Applicable Law, including the provisions of
Regulation U or Regulation X. “Margin Stock” (as defined in Regulation U)
constitutes less than twenty-five percent (25%) of those assets of Borrower and
its Subsidiaries that are subject to any limitation on sale, pledge, or similar
restrictions hereunder.
ARTICLE 6
AFFIRMATIVE COVENANTS
     Borrower makes the following affirmative covenants with respect to the Loan
Documents and the obligations thereunder to Administrative Agent, Letter of
Credit Issuers, and Lenders:
     6.1 Payment. Borrower shall pay when due all sums owing under this
Agreement, the Notes, and the other Loan Documents executed by Borrower.
     6.2 Performance. Borrower shall perform all Obligations under this
Agreement, the Notes, and the other Loan Documents executed by Borrower.
     6.3 Additional Information. On request of Administrative Agent and subject
to Section 10.12, Borrower shall deliver to Administrative Agent and/or Letter
of Credit Issuers any reports prepared in the ordinary course of business or
provide other information with respect to the business, assets (including the
Inventory), and liabilities of Borrower and its Subsidiaries within the
possession or control of Borrower that Administrative Agent and/or Letter of
Credit Issuers may reasonably request including, without limitation, surveys, if
available, and acquisition closing documentation.
     6.4 Quarterly Financial Statements and Other Information. Within forty-five
(45) days after the last day of each quarter in each fiscal year of Borrower,
except the last quarter in each such fiscal year of Borrower, Borrower shall
deliver to Administrative Agent the Form 10-Q of Borrower as filed with the
Securities and Exchange Commission. Within ten (10) days from the date of
filing, Borrower shall provide to Administrative Agent a copy of every other
report filed by Borrower with the Securities and Exchange Commission under the
Exchange Act and a copy of each registration statement filed by Borrower with
the Securities and Exchange Commission pursuant to the Securities Act of 1933.
     6.5 Change in Debt Rating. Borrower shall promptly (and, in any event,
within two (2) Business Days) notify Administrative Agent of any announcement by
Fitch, Moody’s or S&P of any change in a Debt Rating.
     6.6 Compliance Certificates. Borrower shall, within forty-five (45) days
from the end of each fiscal quarter of Borrower, provide to Administrative Agent
a certificate signed by an Authorized Signatory of Borrower in the form of
Exhibit D setting forth such calculations required to establish whether Borrower
was in compliance with Section 6.8 and setting forth a list of all Guarantors as
of the last day of such fiscal quarter.
     6.7 Annual Financial Statements and Information; Certificate of No Default.
Within one hundred (100) days after the end of each fiscal year of Borrower,
Borrower shall deliver to Administrative Agent the Form 10-K of Borrower as
filed with the Securities and Exchange Commission, together with the audited
consolidated financial statements of Borrower (which shall be prepared by an
independent accounting firm of recognized standing).

49



--------------------------------------------------------------------------------



 



     6.8 Financial and Inventory Covenants. Until the Obligations are repaid in
full and the expiration or termination of all Letters of Credit and the Total
Revolving Credit Commitment, Borrower shall adhere to the following financial
covenants, all on a consolidated basis with the Restricted Subsidiaries and
determined as of the last day of each fiscal quarter of Borrower:
     (a) Borrower shall maintain at all times a Leverage Ratio of not more than
0.60 to 1;
     (b) Borrower shall at all times maintain a ratio of (i) EBITDA to
(ii) Interest Incurred of not less than 2.50 to 1.0;
     (c) Borrower shall maintain at all times Tangible Net Worth of not less
than the sum of (i) $3,718,000,000, plus (ii) fifty percent (50%) of annual net
profits (with no deduction for any annual net loss) for each fiscal year ending
after September 30, 2005, plus (iii) fifty percent (50%) of the aggregate
increase in shareholders’ equity of Borrower after the date hereof by reason of
the issuance of capital stock of Borrower (including upon conversion of
Indebtedness into such capital stock but excluding (x) stock issued in
connection with an employee stock ownership plan, an employee stock option plan,
or an employee stock purchase plan, and (y) any portion of such increase in
shareholders’ equity attributable to goodwill recognized in connection with an
Acquisition);
     (d) The total number of Speculative Lots owned by Borrower and its
Restricted Subsidiaries at any given time shall not exceed forty percent (40%)
of all Closed Sales during the immediately preceding twelve (12) calendar
months. Models shall not be considered “Speculative Lots” for purposes of this
Section 6.8(d); and
     (e) The costs determined in accordance with GAAP of Developed Lots, Lots
Under Development, and Land Parcels owned by Borrower and its Restricted
Subsidiaries as of the date of determination shall not exceed one hundred fifty
percent (150%) of the Adjusted Tangible Net Worth;
     provided, however, that the limitations set forth in the preceding
subsections (d) and (e) shall not be operative during any period in which
Borrower maintains an Investment Grade Rating by at least two (2) of Moody’s,
S&P, and Fitch.
     6.9 Payment of Contractors. Borrower shall pay in a timely manner, and
shall cause its Restricted Subsidiaries to pay in a timely manner, any and all
contractors and subcontractors who conduct work in or on the Inventory, subject
to the right of Borrower to contest any amount in dispute, so long as the
contesting of such amount is pursued diligently and in good faith. Borrower will
advise Administrative Agent in writing immediately if Borrower or any of its
Restricted Subsidiaries receives any written notice from any contractor(s),
subcontractor(s) or material furnisher(s) to the effect that said contractor(s),
subcontractor(s) or material furnisher(s) have not been paid for any labor or
materials furnished to or in the Inventory and such outstanding payment or
payments are in an aggregate amount which could reasonably be expected to result
in a Material Adverse Event. Borrower will further make available to
Administrative Agent, for inspection and copying, on demand, any contracts,
bills of sale, statements, receipted vouchers, or agreements, under which
Borrower or any Restricted Subsidiary claims title to any materials, fixtures,
or articles used in the development of the Loan Inventory or construction of
improvements on the Loan Inventory including, without limitation, the Dwellings.
     6.10 Inspection and Appraisal. Upon the reasonable request of
Administrative Agent and subject to Section 10.12, Borrower shall, and shall
cause each of its Restricted Subsidiaries to, upon reasonable notice, allow
Administrative Agent and Lenders and their authorized agents to inspect any of
their properties, to review reports, files, and other records maintained in the
ordinary course of business, from time to time, during reasonable business
hours; provided that unless an Event of Default has

50



--------------------------------------------------------------------------------



 



occurred and is continuing, (a) there shall not be more than four (4) such
inspections in any calendar year, (b) each such inspection shall not exceed two
(2) Business Days in length, and (c) such inspections shall be at each Lender’s
sole cost and expense. Without limiting the foregoing, Borrower shall permit
Administrative Agent and Lenders and their authorized agents to enter upon the
Inventory during normal working hours and as often as they desire, for the
purpose of inspecting or appraising the Loan Inventory or the construction of
the Dwellings.
     6.11 Hazardous Materials. Borrower shall promptly transmit to
Administrative Agent and Lenders copies of any citations, orders, notices, or
other material governmental or other communications received with respect to any
Hazardous Materials affecting the Inventory which would materially and adversely
affect the use and marketability of such Inventory. Notwithstanding the
foregoing, there shall not be a default of this provision should Borrower store
or use minimal quantities of Hazardous Materials, provided that such substances
are of a type and are held only in a quantity normally used in connection with
the construction, occupancy, or operation of comparable buildings or residential
developments (such as cleaning fluids and supplies normally used in the day to
day operation of residential developments), such substances are being held,
stored, and used in complete and strict compliance with all Environmental Laws,
and the indemnity set forth below shall always apply to such substances, and it
shall continue to be the responsibility of Borrower to take all remedial actions
required under and in accordance with this Agreement in the event of any
unlawful release of any such substance.
     6.12 Insurance. Borrower shall keep the Inventory comprising the Loan
Inventory insured by responsible insurance companies in such amounts and against
such risks as is customary for owners of similar businesses and properties in
the same general areas in which Borrower and its Restricted Subsidiaries operate
or, to the customary extent (and in a manner approved by Administrative Agent)
Borrower may be self insured. All insurance herein provided for shall be in form
and with companies reasonably approved by Administrative Agent. Borrower shall
also maintain general liability insurance, workman’s compensation insurance,
automobile insurance for all vehicles owned by them and any other insurance
reasonably required by Administrative Agent, to the extent commercially
available at a reasonable cost. On the Agreement Date, Borrower shall deliver to
Administrative Agent a copy of a certificate of insurance evidencing the
insurance required hereunder. In addition, on the date of delivery of each
report required by Section 3.1(b), Borrower shall certify to Administrative
Agent that all insurance policies required to be maintained hereunder remain in
full force and effect.
     6.13 Reportable Event. Promptly after Borrower receives notice or otherwise
becomes aware thereof, Borrower shall notify Administrative Agent of the
occurrence of any Reportable Event with respect to any Plan as to which the
Pension Benefit Guaranty Corporation has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event (provided that Borrower shall give
Administrative Agent notice of any failure to meet the minimum funding standards
of Section 412 of the Code or Section 302 of ERISA, regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code).
     6.14 Notices. Borrower shall promptly notify Administrative Agent and each
Lender: (a) of the occurrence of any unremedied Default or Event of Default of
which Borrower has actual knowledge; (b) of any litigation, investigation, or
proceeding affecting Borrower or any Guarantor, which, if adversely determined,
would result in a Material Adverse Event; (c) of any material change in
accounting policies or financial reporting practices by Borrower or any of its
Subsidiaries; and (d) of any announcement by Moody’s, S&P, or Fitch (as the case
may be) of any change or possible change in a Debt Rating.
     6.15 Preservation of Existence, Etc. Borrower shall, and shall cause each
of its Restricted Subsidiaries to, preserve, renew, and maintain in full force
and effect its legal existence and good

51



--------------------------------------------------------------------------------



 



standing under the Applicable Laws of the jurisdiction of its organization; take
all reasonable action to maintain all rights, privileges, permits, licenses, and
franchises necessary or desirable in the normal conduct of its business, and
preserve or renew all of its registered patents, trademarks, trade names, and
service marks, the non-preservation of which would result in a Material Adverse
Event.
     6.16 Compliance with Applicable Laws. Borrower shall, and shall cause each
of its Restricted Subsidiaries to, comply in all material respects with the
requirements of all Applicable Laws applicable to it or to its business or
property, except where the failure to comply therewith would not result in a
Material Adverse Event.
ARTICLE 7
NEGATIVE COVENANTS
     Borrower makes the following negative covenants with respect to the Loan
Documents and the obligations thereunder to Administrative Agent, Letter of
Credit Issuers, and Lenders:
     7.1 Hazardous Materials. Borrower shall neither permit any Hazardous
Materials to be brought on to the Inventory, nor shall it acquire real property
to be added to the Loan Inventory upon which any such Hazardous Materials exist,
except to the extent disclosed to Administrative Agent in environmental
assessments or other writings or to the extent that it would not materially and
adversely affect the use and marketability of any Inventory; and if such
Hazardous Materials are so brought or found located thereon, such Hazardous
Materials shall be immediately removed, with proper disposal, to the extent
required by applicable Environmental Laws, and all required environmental
cleanup procedures shall be diligently undertaken pursuant to all such
Environmental Laws.
     7.2 Secured Indebtedness. Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, incur or permit to exist any Indebtedness which
(a) is secured in whole or in part by any of the Inventory or any capital stock
or other ownership interests in any of the Restricted Subsidiaries (other than
Permitted Encumbrances) or (b) except for provisions in documents evidencing
Indebtedness that prohibit the granting of Liens unless such Liens secure such
Indebtedness on a pari passu basis with the Obligations, contains any provision
requiring Borrower or any Restricted Subsidiary to grant to the lender
thereunder any Lien (other than Permitted Encumbrances and other than covenants
to grant Liens to the issuers of surety, appeal or performance bonds, so long as
the right to request such Liens has not been exercised) at a future date or upon
the occurrence of any subsequent event; except that Borrower and its Restricted
Subsidiaries may incur (i) Indebtedness in favor of a seller of Inventory to
Borrower which is secured solely by the Inventory contemporaneously acquired
from such seller, (ii) Indebtedness secured solely by any office building owned
by Borrower or any Restricted Subsidiary, (iii) Indebtedness secured by any
clubhouse located in any development of Borrower or any Restricted Subsidiary,
(iv) Indebtedness of a Person at the time such Person becomes a Restricted
Subsidiary or is merged with or into Borrower or a Restricted Subsidiary,
provided that any Liens in respect of such Indebtedness were in existence prior
to the date of such acquisition, merger or consolidation, were not incurred in
anticipation thereof, and do not extend to any other assets, and, in respect of
all the foregoing, all renewals, extensions and refinancings thereof that do not
increase the outstanding amount thereof, and (v) Indebtedness (in addition to
Indebtedness described in clauses (i) through (iii) above) up to an amount equal
to the lesser of (x) $200,000,000 and (y) five percent (5%) of Tangible Net
Worth, that is secured by Inventory (any such Inventory, “Encumbered
Inventory”).
     7.3 Investments. Borrower shall not permit the aggregate amount of its
Investments (as determined in accordance with GAAP) in Subsidiaries that are not
Restricted Subsidiaries to exceed

52



--------------------------------------------------------------------------------



 



twenty percent (20%) of the assets (as determined in accordance with GAAP) of
Borrower and its Subsidiaries, on a consolidated basis.
     7.4 Fundamental Changes. Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, merge, consolidate with or into, or convey,
transfer, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists at the time thereof or would result
therefrom: (a) Borrower may merge or consolidate with any other Person so long
as Borrower is the continuing or surviving Person and no Event of Default exists
before or after giving effect to such merger or consolidation; (b) any
Restricted Subsidiary may merge with Borrower (provided that Borrower shall be
the continuing or surviving Person) or any one or more Restricted Subsidiaries;
(c) any Restricted Subsidiary may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise), to Borrower or to another Restricted
Subsidiary; and (d) any Restricted Subsidiary may merge, consolidate with or
into, or convey, transfer, lease, or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person in
the ordinary course of business.
     7.5 Distributions; Repurchase of Stock, Etc. Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, declare or make, directly or
indirectly, any Distribution, or incur any obligation (contingent or otherwise)
to do so, except that, so long as no Default or Event of Default shall have
occurred and be continuing at the time of any Distribution or would result
therefrom, Borrower may make Distributions in an aggregate amount not to exceed
fifty percent (50%) of consolidated net income for Borrower and its Restricted
Subsidiaries for the fiscal year most recently ended prior to the date of such
Distributions with respect to which audited consolidated financial statements of
Borrower and its Restricted Subsidiaries have been delivered to Administrative
Agent. Borrower shall not repurchase, redeem, retire, cancel, terminate or
otherwise acquire any of its capital stock or other equity interest in the
Borrower (including, without limitation, any instrument convertible into its
capital stock or other equity interest) or any option, warrant or other right to
acquire any such capital stock or such other equity interest (i) at any time an
Event of Default under Section 8.1(b) shall have occurred and be continuing;
(ii) at any time the Borrower is not in compliance with the financial covenants
contained in subsections (a), (b) and (c) of Section 6.8; or (iii) if such
repurchase, redemption, retirement, cancellation, termination or other
acquisition would cause the Borrower not to be in compliance with the financial
covenants referenced in clause (ii) above immediately after giving effect to
such repurchase, redemption, retirement, cancellation, termination or other
acquisition.
ARTICLE 8
DEFAULT AND REMEDIES
     8.1 Defaults. Each of the following shall constitute an Event of Default,
whatever the reason for such event and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule, or regulation of any governmental or
non-governmental body:
     (a) Any representation or warranty made under this Agreement shall prove
incorrect or misleading in any material respect when made or deemed to have been
made; or
     (b) Borrower shall default in the payment of any principal, interest or
other monetary amounts payable hereunder or under the Notes, or any of them, or
under the other Loan Documents which payment default (other than payment due on
the Maturity Date) is not cured within five (5) calendar days of Borrower’s
receipt of notice from Administrative Agent; or

53



--------------------------------------------------------------------------------



 



     (c) Borrower shall default in the performance or observance of any other
agreement or covenant contained in this Agreement not specifically referred to
elsewhere in this Section 8.1, and such default shall not be cured to the
Required Lenders’ satisfaction within a period of forty-five (45) days from the
date Borrower receives notice from Administrative Agent with respect thereto; or
     (d) There shall occur any default in the performance or observance of any
agreement or covenant or breach of any representation or warranty contained in
any of the Loan Documents (other than this Agreement or as otherwise provided in
this Section 8.1 of this Agreement) or the Subsidiary Guaranty, which shall not
be cured to the Required Lenders’ satisfaction within the applicable cure
period, if any, provided for in such Loan Document or forty-five (45) days from
the date Borrower receives notice from Administrative Agent with respect thereto
if no cure period is provided in such Loan Document; or
     (e) There shall be entered a decree or order for relief in respect of
Borrower or any of its Restricted Subsidiaries under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other applicable
federal or state bankruptcy law or other similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator, or similar official of
Borrower or any of its Restricted Subsidiaries, or of any substantial part of
their respective properties, or ordering the winding-up or liquidation of the
affairs of Borrower or any of its Restricted Subsidiaries, or an involuntary
petition shall be filed against Borrower or any of its Restricted Subsidiaries,
and a temporary stay entered, and (i) such petition and stay shall not be
diligently contested, or (ii) any such petition and stay shall continue
undismissed for a period of thirty (30) consecutive days; or
     (f) Borrower or any of its Restricted Subsidiaries shall file a petition,
answer, or consent seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other applicable federal or state
bankruptcy law or other similar law, make an assignment for the benefit of
creditors, or Borrower or any of its Restricted Subsidiaries shall consent to
the institution of proceedings thereunder or to the filing of any such petition
or to the appointment or taking of possession of a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or other similar official of
Borrower or any of its Restricted Subsidiaries, or of any substantial part of
their respective properties, or Borrower or any of its Restricted Subsidiaries
shall fail generally to pay their respective debts as they become due, or
Borrower or any of its Restricted Subsidiaries shall take any corporate or
partnership action to authorize any such action; or
     (g) A final judgment shall be entered by any court against Borrower or any
of its Restricted Subsidiaries for the payment of money which exceeds
$1,000,000, which judgment is not covered by insurance or a warrant of
attachment or execution or similar process shall be issued or levied against
property of Borrower or any of its Restricted Subsidiaries which, together with
all other such property of Borrower or any of its Restricted Subsidiaries
subject to other such process, exceeds in value $1,000,000 in the aggregate, and
if, within thirty (30) days after the entry, issue, or levy thereof, such
judgment, warrant, or process shall not have been paid or discharged or bonded
or stayed pending appeal, or if, after the expiration of any such stay, such
judgment, warrant, or process shall not have been paid or discharged; or
     (h) (1) There shall be at any time any “accumulated funding deficiency,” as
defined in ERISA or in Section 412 of the Code, with respect to any Plan; or
(2) a trustee shall be appointed by a United States District Court to administer
any Plan; or the Pension Benefit Guaranty Corporation shall institute
proceedings to terminate any Plan; or (3) any of Borrower and its ERISA
Affiliates shall incur any liability to the Pension Benefit Guaranty Corporation
in connection with the termination of any Plan; or (4) any Plan or trust created
under any Plan of any of Borrower and its ERISA Affiliates shall engage

54



--------------------------------------------------------------------------------



 



in a non-exempt “prohibited transaction” (as such term is defined in Section 406
of ERISA or Section 4975 of the Code) which would subject Borrower or any ERISA
Affiliate to the tax or penalty on “prohibited transactions” imposed by
Section 502 of ERISA or Section 4975 of the Code; and by reason of any or all of
the events described in clauses (1) through (4), as applicable, Borrower or any
of its Restricted Subsidiaries shall have incurred or is likely to incur
liability in excess of $2,000,000 in the aggregate; or
     (i) All or any portion of any Loan Document shall at any time and for any
reason be declared by a court of competent jurisdiction in a suit with respect
to such Loan Document to be null and void, or a proceeding shall be commenced by
any Governmental Authority having jurisdiction over Borrower or any of its
Restricted Subsidiaries or by Borrower or any of its Restricted Subsidiaries,
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or Borrower or any of its
Restricted Subsidiaries shall assert that any Loan Document is null and void or
deny or attempt to revoke any liability or obligation for the payment of
principal or interest purported to be created under any Loan Document; or
     (j) There shall occur any Change of Control; or
     (k) Except for conveyances of all or any part of the Loan Inventory between
Borrower and the Guarantors there occurs any sale, lease, conveyance,
assignment, pledge, encumbrance, or transfer of all or any part of the Loan
Inventory or any interest therein, voluntarily or involuntarily, whether by
operation of law or otherwise, except (i) in accordance with the terms of this
Agreement, (ii) for execution of contracts with prospective purchasers,
(iii) for Permitted Encumbrances, or (iv) in the ordinary course of business; or
     (l) Except in the normal course of Borrower’s and its Restricted
Subsidiaries’ development of Inventory into Developed Lots and construction of
Dwellings thereon or otherwise in Borrower’s or its Restricted Subsidiaries’
ordinary course of business, without the prior written consent of Administrative
Agent, Borrower or any of its Restricted Subsidiaries grants any easement or
dedication, files any plat, condominium declaration, or restriction or otherwise
encumbers all or any portion of the Loan Inventory, or seeks or permits any
zoning reclassification or variance, unless such action is expressly permitted
by the Loan Documents or does not affect any Inventory which is part of the Loan
Inventory; or
     (m) Borrower or any of its Restricted Subsidiaries fails to pay when due
(after lapse of any applicable grace periods) any Recourse Indebtedness of
Borrower or such Restricted Subsidiary (other than the Obligations) in excess
(individually or collectively) of $20,000,000; or
     (n) The acceleration of any Recourse Indebtedness of Borrower or any of its
Restricted Subsidiaries in excess (individually or collectively) of $20,000,000
and such acceleration does not cease to exist or such Recourse Indebtedness is
not satisfied, in either case within five (5) days after such acceleration
occurred.
Notwithstanding anything contained herein to the contrary, the occurrence of any
of the foregoing shall not be a Default or an Event of Default hereunder if:
(i) the occurrence pertains only to specific parcel(s) within the Loan
Inventory; and (ii) the affected parcel(s) is (are) removed from the Loan
Inventory on or before ten (10) days in the case of a monetary occurrence and
thirty (30) days in the case of a non-monetary occurrence after the occurrence
or, if Borrower is entitled to notice and cure, within the applicable notice and
cure period. In the event that any such parcel is a Lot Under Development,
Developed Lot, or Dwelling Lot, then the Loan Funding Availability shall be
immediately calculated excluding such parcel. If, as the result of such removal,
the outstanding principal balance under all Senior Unsecured Indebtedness would
exceed the Loan Funding Availability, Borrower shall pay (X) to

55



--------------------------------------------------------------------------------



 



Administrative Agent on the Reconciliation Date immediately following the
removal of such Inventory from the Loan Inventory, a principal payment on the
Loans in an amount sufficient to eliminate such excess of the aggregate
outstanding principal balance of all Senior Unsecured Indebtedness over the Loan
Funding Availability, together with any due and unpaid interest on such excess
or (Y) add additional Inventory to the Loan Inventory (which is acceptable to
Administrative Agent) in an amount sufficient to cause the Loan Funding
Availability to equal or exceed all Senior Unsecured Indebtedness.
     8.2 Remedies. If an Event of Default shall have occurred and shall be
continuing:
     (a) With the exception of an Event of Default specified in Sections 8.1(e)
or (f), Administrative Agent shall at the request, or may with the consent, of
the Required Lenders, by notice to Borrower (i) declare the Notes, all interest
thereon, and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest, notice of intention to accelerate, notice
of acceleration, or further notice of any kind, all of which are hereby
expressly waived by Borrower, (ii) terminate the Total Revolving Credit
Commitment, and (iii) require Borrower to, and Borrower shall thereupon, Cash
Collateralize the Letters of Credit in an amount equal to the outstanding Letter
of Credit Exposure.
     (b) Upon the occurrence of an Event of Default under Sections 8.1(e) or
(f), the Total Revolving Credit Commitment shall automatically terminate and
such principal, interest (including without limitation, interest which would
have accrued but for the commencement of a case or proceeding under the federal,
state, or other bankruptcy laws), Letter of Credit Exposure, and other amounts
payable under this Agreement or the Notes shall thereupon and concurrently
therewith become due and payable, all without any action by Administrative
Agent, Letter of Credit Issuers, or Lenders or the holders of the Notes, and
Borrower shall thereupon Cash Collateralize the Letters of Credit in an amount
equal to the outstanding Letter of Credit Exposure, all without presentment,
demand, protest, notice of intention to accelerate, notice of acceleration, or
other notice of any kind, all of which are expressly waived, anything in this
Agreement or in the Notes to the contrary notwithstanding.
     (c) Administrative Agent, with the concurrence of the Required Lenders,
shall exercise all of the post-default rights granted to it and to them under
the Loan Documents or under Applicable Law.
     (d) The rights and remedies of Administrative Agent, Letter of Credit
Issuers, and Lenders hereunder shall be cumulative, and not exclusive.
     8.3 Waivers. Neither a waiver of any Default or Event of Default by
Borrower hereunder nor any representation by a Lender or Lenders as to the
nonoccurrence or nonexistence thereof shall be implied from any delay or
omission by any one or all of Lenders to notify Borrower thereof or to take
action on account of such Default or Event of Default, and no express waiver
shall affect any Default or Event of Default other than the matter specified in
the waiver and it shall be operative only for the time and to the extent therein
stated. Waivers of any covenants, terms, or conditions contained herein must be
in writing and shall not be construed as a waiver of any subsequent breach of
the same covenant, term, or condition. Any one or all of Lenders’ consent or
approval to or of any act by Borrower requiring further consent or approval
shall not be deemed to waive or render unnecessary the consent or approval to or
of any subsequent or similar act. Any one or all of Lenders’ exercise of any
right or remedy hereunder shall not in any way constitute a cure or waiver of a
Default or an Event of Default, or invalidate any act done pursuant to any
notice of the occurrence of a Default or an Event of Default, or prejudice
Lenders in the exercise of any of their rights or remedies hereunder or under
the Notes or any other Loan Documents, unless, in the exercise of such rights or
remedies, Lenders realize all amounts owed to them under the Notes and other
Loan Documents.

56



--------------------------------------------------------------------------------



 



     8.4 Cross-Default. All of the Notes and other Loan Documents are “cross
defaulted” such that (a) the occurrence of an Event of Default under any one of
the Loan Documents shall constitute an Event of Default under this Agreement and
all of the Loan Documents, and (b) the occurrence of a Default under any one of
the Loan Documents shall constitute a Default under this Agreement and all of
the other Loan Documents.
     8.5 No Liability of Lenders.
     (a) Construction and/or Development. None of Lenders, Administrative Agent,
or Letter of Credit Issuers shall be liable to any party for (i) the development
of or construction upon any of the Inventory, (ii) the failure to develop or
construct or protect improvements on the Inventory, (iii) the payment of any
expense incurred in connection with the development of or construction upon the
Inventory, (iv) the performance or nonperformance of any other obligation of
Borrower or any Restricted Subsidiary, or (v) Lenders’ or Administrative Agent’s
exercise of any remedy available to them. In addition, Lenders shall not be
liable to Borrower or any third party for the failure of Lenders or their
authorized agents to discover or to reject materials or workmanship during the
course of Lenders’ inspections of the Inventory.
     (b) Dwelling Lots. In addition to Section 8.5(a) above, none of Lenders,
Administrative Agent, or Letter of Credit Issuers shall be liable to any party
for (i) the construction or completion of the Dwellings, (ii) the failure to
construct, complete, or protect the Dwellings, (iii) the payment of any expense
incurred in connection with the construction of the Dwellings, (iv) the
performance or nonperformance of any other obligation of Borrower or any
Restricted Subsidiary, or (v) Lenders’ or Administrative Agent’s exercise of any
remedy available to them. In addition, Lenders shall not be liable to Borrower
or any third party for the failure of Lenders or their authorized agents to
discover or to reject materials or workmanship during the course of Lenders’
inspections of the Dwelling Lots.
     (c) Other Lenders. The obligations of each Lender under this Agreement are
separate and independent such that no action, inaction, or responsibility of one
Lender shall be imputed to the remaining Lenders. Borrower hereby waives any
claim or demand against each Lender as to the action, inaction, or
responsibility of another.
     8.6 Indemnification.
     (a) Expenses. Borrower agrees (i) to pay or reimburse Administrative Agent
for all reasonable costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (ii) to pay or reimburse Administrative Agent and each Lender for all
reasonable costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by
Administrative Agent and the cost of independent public accountants and other
outside experts retained by Administrative Agent or any Lender. All amounts due
under this Section 8.6(a) shall be payable upon demand therefor and, in any
event, within ten (10) Business Days

57



--------------------------------------------------------------------------------



 



after such demand. The agreements in this Section 8.6(a) shall survive the
termination of the Total Revolving Credit Commitments and repayment of all other
Obligations.
     (b) Indemnity. Whether or not the transactions contemplated hereby are
consummated, Borrower agrees to indemnify, save, and hold harmless
Administrative Agent, each Agent-Related Person, Letter of Credit Issuers, and
Lenders and their respective Affiliates, representatives, officers, directors,
employees, attorneys, attorneys-in-fact, and agents (each, an “Indemnified
Party” and collectively, the “Indemnified Parties”) from and against: (i) any
and all claims, demands, actions, or causes of action that are asserted against
any Indemnified Party as a result of the Loan Documents by any Person (other
than an Indemnified Party) relating directly or indirectly to a claim, demand,
action, or cause of action that such Person asserts or may assert against
Borrower or any Guarantor, any Affiliate of Borrower or any Guarantor, or any of
their respective representatives, officers, directors, employees, attorneys,
attorneys-in-fact, and agents; (ii) any and all claims, demands, actions, or
causes of action that may at any time (including at any time following repayment
of the Obligations and the resignation or removal of Administrative Agent or the
replacement of any Lender) be asserted or imposed against any Indemnified Party,
arising out of or relating to, the Loan Documents, any predecessor loan
documents, the Total Revolving Credit Commitment, the use or contemplated use of
the proceeds of any Loan or Letter of Credit, or the relationship of Borrower
and Administrative Agent, each Agent-Related Person, Letter of Credit Issuers,
and Lenders under this Agreement or any other Loan Document; (iii) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action, or cause of action described in
clause (i) or (ii) above; and (iv) any and all liabilities (including
liabilities under indemnities), losses, costs, or expenses (including Attorney
Costs and expenses) that any Indemnified Party suffers or incurs as a result of
the assertion of any foregoing claim, demand, action, cause of action, or
proceeding, or as a result of the preparation of any defense in connection with
any foregoing claim, demand, action, cause of action, or proceeding, in all
cases, whether or not arising out of the negligence of an Indemnified Party, and
whether or not an Indemnified Party is a party to such claim, demand, action,
cause of action, or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnified Party shall be entitled
to indemnification for any claim caused by its own gross negligence or willful
misconduct or for any loss, demand, action, cause of action or proceeding
asserted against it by another Indemnified Party. Borrower shall also indemnify,
protect, and hold each Indemnified Party harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, proceedings, costs, expenses (including without limitation all Attorney
Costs, whether or not suit is brought), and disbursements of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
such Indemnified Party, with respect to or as a direct or indirect result of the
violation or non-compliance by Borrower or any of its Subsidiaries of any
Environmental Law and arising as a result of such Indemnified Party’s being a
party to any of the Loan Documents; or with respect to or as a direct or
indirect result of Borrower’s or any of its Subsidiaries’ use, generation,
manufacture, production, storage, release, threatened release, discharge,
disposal, or presence of a Hazardous material on, under, from, or about real
property owned by Borrower or any of its Subsidiaries.
     (c) Waiver. No Indemnified Party shall be liable for any error of judgment
or act done in good faith, or be otherwise liable or responsible under any
circumstances whatsoever (including such Person’s negligence), except to the
extent found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct. No Indemnified Party shall have any liability with respect to, and
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damage suffered or
incurred by Borrower, any of its Subsidiaries, or any of its Affiliates in
connection with, arising out of, or in any way related to this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.

58



--------------------------------------------------------------------------------



 



     (d) Punitive or Consequential Damages. Borrower hereby waives, releases,
and agrees not to sue any Indemnified Party for exemplary, punitive or
consequential damages in respect of any claim in connection with, arising out
of, or in any way related to this Agreement or any of the other Loan Documents,
or any of the transactions contemplated by this Agreement or any of the other
Loan Documents. Each Indemnified Party hereby waives, releases, and agrees not
to sue Borrower or any Guarantor for exemplary, punitive or consequential
damages in respect of any claim in connection with, arising out of, or in any
way related to this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
     (e) Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 8.6 shall survive the payment in full of the Obligations.
ARTICLE 9
ADMINISTRATIVE AGENT
     9.1 Appointment and Authorization of Administrative Agent.
     (a) Each Lender hereby irrevocably (subject to Section 9.9) appoints
designates, and authorizes Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Administrative Agent agrees to:
(i) timely distribute to each Lender all material information, requests,
documents, and items received from Borrower under the Loan Documents;
(ii) promptly distribute to each Lender its ratable part of each payment or
prepayment (whether voluntary, as proceeds of collateral upon or after
foreclosure, as proceeds of insurance thereon, or otherwise) in accordance with
the terms of the Loan Documents; (iii) deliver to the appropriate Persons
requests, demands, approvals, and consents received from Lenders; (iv) make
requests for additional information pursuant to Section 6.3; and (v) make
requests for inspections pursuant to Section 6.10; provided, however,
Administrative Agent shall not be required to take any action which exposes
Administrative Agent to personal liability or which is contrary to the Loan
Documents or Applicable Law. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations, or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     (b) Each Letter of Credit Issuer shall act on behalf of Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith and each Letter of Credit Issuer shall have all of the benefits and
immunities: (i) provided to Administrative Agent in this Section 9 with respect
to any acts taken or omissions suffered by such Letter of Credit Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letter of Credit as fully as if the term “Administrative Agent” as used in this
Section 9 included such Letter of Credit Issuer with respect to such acts or
omissions; and (ii) as additionally provided herein with respect to such Letter
of Credit Issuer.

59



--------------------------------------------------------------------------------



 



     9.2 Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees, or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.
     9.3 Liability of Administrative Agent. No Agent-Related Person shall be
(a) liable for any action taken or omitted to be taken by any of them under or
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (including any action or omission constituting ordinary
negligence by an Agent-Related Person) (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein), or
(b) responsible in any manner to any Lender or Participant for any recital,
statement, representation, or warranty made by Borrower, any of its
Subsidiaries, or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement, or other document referred
to or provided for in, or received by Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability, or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower, any Guarantor, or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or Participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books, or records of Borrower
or any Affiliate thereof.
     9.4 Reliance by Administrative Agent.
     (a) Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex, or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Borrower), independent accountants, and
other experts selected by Administrative Agent. Administrative Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders or all
Lenders, if required hereunder, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all Lenders and Participants.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved, or accepted or to be satisfied with, each document or
other matter either sent by Administrative Agent to such Lender for consent,
approval, acceptance, or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.
     9.5 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, and fees
required to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of

60



--------------------------------------------------------------------------------



 



default.” Administrative Agent will notify Lenders of its receipt of any such
notice. Administrative Agent shall take such action with respect to such Default
or Event of Default as may be directed by the Required Lenders in accordance
with Section 8; provided, however, that unless and until Administrative Agent
has received any such direction, Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of Lenders.
     9.6 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of Borrower or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial, and other condition and
creditworthiness of Borrower and its Affiliates, and all Applicable Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals, and decisions in taking or not taking action under this Agreement
and the other Loan Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition, and creditworthiness of Borrower. Except for
notices, reports, and other documents expressly required to be furnished to
Lenders by Administrative Agent herein, Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition, or creditworthiness of Borrower or any Affiliate thereof
which may come into the possession of any Agent-Related Person.
     9.7 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, Lenders shall indemnify upon
demand each Agent-Related Person (to the extent not reimbursed by or on behalf
of Borrower and without limiting the obligation of Borrower to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Person’s gross negligence or willful
misconduct to the extent the same shall be determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct in respect of
such Indemnified Liabilities; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.7. Without limitation of the foregoing, each Lender shall reimburse
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and expenses) incurred by
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section 9.7 shall survive termination of the
Revolving Credit Commitments, the payment of all Obligations hereunder, and the
resignation or replacement of Administrative Agent.

61



--------------------------------------------------------------------------------



 



     9.8 Administrative Agent in its Individual Capacity. Wachovia Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrower or any Affiliate thereof as though Wachovia Bank were not
Administrative Agent or a Letter of Credit Issuer hereunder and without notice
to or consent of any other Lender. Lenders acknowledge that, pursuant to such
activities, Wachovia Bank or its Affiliates may receive information regarding
Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of Borrower or such Affiliate) and
acknowledge that Administrative Agent shall be under no obligation to provide
such information to them. With respect to its Loans, Wachovia Bank shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights as though it were not Administrative Agent or a Letter of
Credit Issuer, and the terms “Lender” and “Lenders” include Wachovia Bank in its
individual capacity.
     9.9 Successor Administrative Agent. Administrative Agent may and, at the
request of either Borrower or the Required Lenders (if Borrower or the Required
Lenders reasonably determines that Administrative Agent has failed and is
continuing to fail to perform its obligations under this Agreement) shall,
resign as Administrative Agent upon thirty (30) days’ notice to Lenders. If
Administrative Agent resigns under this Agreement, then the Required Lenders
shall appoint from among Lenders a successor administrative agent for Lenders
which successor administrative agent shall be consented to by Borrower at all
times other than during the existence of an Event of Default (which consent of
Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of Administrative Agent, then Administrative Agent may appoint, after consulting
with Lenders and Borrower, a successor administrative agent from among Lenders.
Upon the acceptance of its appointment as successor administrative agent
hereunder, such successor administrative agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent, as Administrative Agent
and as a Letter of Credit Issuer, and the respective terms “Administrative
Agent” and “Letter of Credit Issuer” shall mean such successor administrative
agent and such Letter of Credit issuer, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent and as retiring Letter of
Credit Issuer shall be terminated, without any other or further act or deed on
the part of such retiring Letter of Credit Issuer or any other Lender, other
than the obligation of the successor Letter of Credit Issuer to issue letters of
credit in substitution for the Letters of Credit issued by such retiring Letter
of Credit Issuer, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of the retiring Letter of Credit Issuer with
respect to such Letters of Credit. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 9
and Section 8.6 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement. If no
successor administrative agent has accepted appointment as Administrative Agent
by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, then the retiring Administrative Agent’s
resignation shall nevertheless thereupon become effective and Lenders shall
perform all of the duties of Administrative Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.
     9.10 Other Agents; Lead Managers. No Lender identified on the facing page
or signature pages of this Agreement as a “syndication agent,” “documentation
agent, “co-agent,” “co-arranger,” “joint lead arranger,” “joint bookrunner,”
“lead manager” or similar title shall have any right, power, obligation,
liability, responsibility, or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, no Lender so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any Lender so identified in deciding to enter into this Agreement or in taking
or not taking action hereunder.

62



--------------------------------------------------------------------------------



 



     9.11 Proofs of Claim. In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to Borrower or any Guarantor,
Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether Administrative Agent
shall have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, Letter of Credit Exposure and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of Lenders and Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Administrative Agent and their respective agents and counsel and all
other amounts then due Lenders and Administrative Agent) allowed in such
judicial proceeding; and (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts then due to Administrative Agent.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
ARTICLE 10
GENERAL CONDITIONS
     10.1 Benefit. This Agreement is made and entered into for the sole
protection and benefit of Administrative Agent, Letter of Credit Issuers,
Lenders, and Borrower, and their respective successors and permitted assigns,
and no other person or persons other than Borrower shall have any right of
action hereon or rights to proceeds of the Loans at any time. None of
Administrative Agent, Letter of Credit Issuers or Lenders shall (a) owe any duty
whatsoever to any claimant for labor performed or material furnished in
connection with the construction of any Dwelling or improvement on any
Inventory, or (b) owe any duty to apply any undisbursed portion of the Loans to
the payment of any claim, or (c) owe any duty to exercise any right or power of
Lenders hereunder or arising from any Default or Event of Default by Borrower.
10.2 Successors and Assigns; Assignments and Participations.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, and, to the
extent expressly contemplated hereby, Indemnified Parties) any legal or
equitable right, remedy, or claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights under this Agreement (including all or a portion of its
Revolving Credit Commitment, Revolving Credit Notes, and Revolving Credit Loans
(including for purposes of this Section 10.2(b) participations in the

63



--------------------------------------------------------------------------------



 



Letter of Credit Exposure) at the time owing to it); provided that (i) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment, Revolving Credit Notes, and Revolving
Credit Loans at the time owing to it or in the case of an assignment to a Lender
or an Affiliate of a Lender, the aggregate amount of the Revolving Credit
Commitment (which for this purpose includes Revolving Credit Loans outstanding
thereunder) subject to each such assignment, determined as of the date the
Assignment and Acceptance Agreement with respect to such assignment is delivered
to Administrative Agent, shall not be less than $5,000,000 or a greater integral
multiple of $1,000,000 unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed), (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights under this Agreement with respect to the Revolving
Credit Commitment, Revolving Credit Notes, and Revolving Credit Loans assigned,
(iii) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Acceptance Agreement, together with a processing and
recordation fee of $3,500, and (iv) the assignee Lender, if it is not a Lender
prior to the effectiveness of such assignment, shall deliver an administrative
questionnaire to Administrative Agent. Subject to acceptance and recording
thereof by Administrative Agent pursuant to Section 10.2(c), from and after the
effective date specified in each Assignment and Acceptance Agreement, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance Agreement, have the rights
of a Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance Agreement,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance Agreement covering all of the assigning Lender’s
rights under this Agreement, such Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits of Section 2.12(a) and Section
2.12(b), but only to the extent pertaining to the period such party was a
Lender, and Section 8.6). Upon request, Borrower shall execute and deliver new
or replacement Revolving Credit Notes to the assigning Lender and the assignee
Lender. Any assignment or transfer by a Lender of rights under this Agreement
that does not comply with this Section 10.2(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights in
accordance with Section 10.2(d).
     (c) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s office a copy of each
Assignment and Acceptance Agreement delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Revolving Credit
Commitments of, and principal amount of the Revolving Credit Loans and Letter of
Credit Exposure owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and Borrower, Administrative Agent, Letter of Credit Issuers,
and Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, Administrative Agent, Letter of Credit
Issuers, and Lenders, at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Any Lender may, without the consent of, or notice to, Borrower, any
Lender, or Administrative Agent, sell participations to one (1) or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights
under this Agreement (including all or a portion of its Revolving Credit
Commitment, Revolving Credit Notes, and Revolving Credit Loans (including such
Lender’s participations in the Letter of Credit Exposure) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) Borrower, Administrative Agent,
Letter of Credit Issuers, and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to

64



--------------------------------------------------------------------------------



 



enforce this Agreement and to approve any amendment, modification, or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver, or other modification that would (A) postpone any date
upon which any payment of money is scheduled to be paid to such Participant,
(B) reduce the principal, interest, fees, or other amounts payable to such
Participant, or (C) release any guarantor, except as expressly provided herein.
To the extent permitted by Applicable Law, each Participant also shall be
entitled to the benefits of Section 2.11(a) as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.11(b) as though it were
a Lender.
     (e) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Revolving
Credit Notes, if any) to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto, provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) Borrower,
Administrative Agent, Letter of Credit Issuers, and Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights under this Agreement.
     (f) If the consent of Borrower to an assignment or to an Eligible Assignee
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment threshold specified in clause (i) of the proviso to the
first sentence of Section 10.2(b)), Borrower shall be deemed to have given its
consent five (5) Business Days after the date notice thereof has been delivered
by the assigning Lender (through Administrative Agent) unless such consent is
expressly refused by Borrower prior to such fifth (5th) Business Day.
     (g) Notwithstanding anything to the contrary contained herein, if at any
time Wachovia Bank assigns all of its Revolving Credit Commitment, Revolving
Credit Notes, and Revolving Credit Loans pursuant to Section 10.2(b), then
Wachovia Bank may, upon thirty (30) days’ notice to Borrower and Lenders, resign
as a Letter of Credit Issuer and Swingline Lender. In the event of any such
resignation as a Letter of Credit Issuer and Swingline Lender, Borrower shall be
entitled to appoint from among Lenders a successor Letter of Credit Issuer and
Swingline Lender hereunder; provided, however, that no failure by Borrower to
appoint any such successor shall affect the resignation of Wachovia Bank as a
Letter of Credit Issuer and Swingline Lender. Wachovia Bank shall retain all the
rights and obligations of a Letter of Credit Issuer and Swingline Lender
hereunder with respect to all Swingline Loans and Letters of Credit outstanding
as of the effective date of its resignation as Swingline Lender and Letter of
Credit Issuer and all Letter of Credit Exposure with respect thereto (including
the right to require Lenders to make Advances or fund participations in
unreimbursed amounts pursuant to Section 2.4(c)).
     (h) Under any circumstances set forth herein providing that Borrower shall
have the right to remove or replace a Lender as a party to this Agreement,
Borrower may, upon notice to such Lender and Administrative Agent, (i) remove
such Lender by terminating such Lender’s Revolving Credit Commitment, or
(ii) replace such Lender by causing such Lender to assign its Revolving Credit
Commitment (without payment of any assignment fee) pursuant to Section 10.2(b)
to one or more other Lenders or Eligible Assignees procured by Borrower;
provided, however, that if Borrower elects to exercise such right with respect
to any Lender pursuant to Section 2.12(d), it shall be obligated to remove or
replace, as the case may be, all Lenders that have made similar requests for
compensation pursuant to Section 2.12(a) or Section 2.12(b). Borrower shall
(A) pay in full all principal, interest, fees, and other amounts owing to such
Lender through the date of termination or assignment (including with respect to
its indemnification obligations hereunder), (B) provide appropriate assurances
and indemnities (which may include letters of credit) to each Letter of Credit
Issuer as each Letter of Credit Issuer may

65



--------------------------------------------------------------------------------



 



reasonably require with respect to any continuing obligation to purchase
participation interests in any Letter of Credit Exposure then outstanding, and
(C) release such Lender from its obligations under the Loan Documents. Any
Lender being replaced shall execute and deliver an Assignment and Acceptance
Agreement with respect to such Lender’s Revolving Credit Commitment and
outstanding Revolving Credit Loans. Administrative Agent shall distribute an
amended Schedule 2.1, which shall be deemed incorporated into this Agreement, to
reflect changes in the identities of any Lenders and adjustments of their
respective Revolving Credit Commitments and/or Commitment Ratios resulting from
any such removal or replacement. In order to make all Lenders’ interests in any
outstanding Revolving Credit Loans ratable in accordance with any revised
Commitment Ratio after giving effect to the removal or replacement of a Lender,
Borrower shall pay or prepay, if necessary, on the effective date thereof, all
outstanding Revolving Credit Loans of all Lenders. Borrower may then request
Advances from Lenders in accordance with their revised Commitment Ratios.
Borrower may net any payments required hereunder against any funds being
provided by any Lender or Eligible Assignee replacing a terminating Lender. The
effect for purposes of this Agreement shall be the same as if separate transfers
of funds had been made with respect thereto.
     10.3 Amendment and Waiver.
     (a) Except as otherwise specifically provided, (i) this Agreement may only
be amended, modified or waived by an instrument in writing executed jointly by
Borrower and the Required Lenders, and, in the case of any matter affecting
Administrative Agent, by Administrative Agent, and may only be supplemented by
documents delivered or to be delivered in accordance with the express terms
hereof, and (ii) the other Loan Documents may only be the subject of an
amendment, modification, or waiver if Borrower and the Required Lenders, and, in
the case of any matter affecting Administrative Agent, Administrative Agent,
have approved same.
     (b) Any amendment to or consent or waiver under any Loan Document which
purports to accomplish any of the following must be approved by Borrower and by
Administrative Agent, Letter of Credit Issuers, and all Lenders: (i) extends,
postpones, or delays any date fixed by the Loan Documents for any payment of all
or any part of the Obligations payable to such Lender (including, without
limitation, the Maturity Date); (ii) reduces the rate or decreases the amount of
any payment of principal, interest, fees, or other sums payable to
Administrative Agent, Letter of Credit Issuers, or any such Lender hereunder
(except such reductions as are contemplated by this Agreement); (iii) changes
the definition of “Required Lenders” or amends or modifies this Section 10.3(b)
or any other provisions of the Loan Documents that require the unanimous consent
of all Lenders; (iv) except as otherwise permitted by any Loan Document,
releases (A) any guaranty, (B) all or substantially all of any collateral, or
(C) Borrower; or (v) amends or modifies (A) Section 2.9 in a manner that would
alter the pro rata sharing of payments required thereby, or (B) any other term
or provision hereof that expressly provides for the ratable treatment of Lenders
with respect thereto. Without the consent of such Lender, no Lender’s “Revolving
Credit Commitment” may be increased.
     (c) Any amendment to or consent or waiver under any Loan Document which
would affect the rights, obligations, or duties of Administrative Agent must be
approved by Administrative Agent. Any amendment to or consent or waiver under
any Loan Document which would affect the rights, obligations, or duties of any
Letter of Credit Issuer must be approved by such Letter of Credit Issuer. Any
amendment to or consent or waiver under any Loan Document which would affect the
rights, obligations or duties of the Swingline Lender must be approved by the
Swingline Lender.
     (d) Any conflict or ambiguity between the terms and provisions herein and
terms and provisions in any other Loan Document shall be controlled by the terms
and provisions herein.

66



--------------------------------------------------------------------------------



 



     (e) No course of dealing or any failure or delay by Administrative Agent,
any Letter of Credit Issuer, or any Lender or any of their respective
representatives, officers, directors, employees, attorneys, attorneys-in-fact,
and agents with respect to exercising , any right, remedy, power or privilege of
any Administrative Agent, any Letter of Credit Issuer, or any Lender hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law. A
waiver must be in writing and signed by Administrative Agent and the Required
Lenders (or the affected Lenders or by all Lenders, if required hereunder) to be
effective, and such waiver will be effective only in the specific instance and
for the specific purpose for which it is given.
     (f) All communications from Administrative Agent to Lenders requesting
Lenders’ determination, consent, approval, or disapproval (i) shall be given in
the form of a written notice to each Lender, (ii) shall be accompanied by a
description of the matter or thing as to which such determination, approval,
consent, or disapproval is requested, or shall advise each Lender where such
matter or thing may be inspected, or shall otherwise describe the matter or
issue to be resolved, (iii) shall include, if reasonably requested by a Lender
and to the extent not previously provided to such Lender, written materials and
a summary of all oral information provided to Administrative Agent by Borrower
in respect of the matter or issue to be resolved, and (iv) shall include
Administrative Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within ten
(10) Business Days after such Lender’s actual receipt (as determined by
Administrative Agent) of the request from Administrative Agent (in either event,
the “Lender Reply Period”). If the Lender Reply Period is conspicuously set
forth in a written notice from Administrative Agent to a Lender, then unless
such Lender shall give written notice to Administrative Agent that it objects to
the recommendation or determination of Administrative Agent within the Lender
Reply Period, such Lender shall be deemed to have approved of or consented to
such recommendation or determination if such written notice from Administrative
Agent shall conspicuously state that such approval or consent shall be deemed
given unless a response is received within the Lender Reply Period.
     10.4 Additional Obligations. Lenders shall be under no obligation to extend
any loans to Borrower other than as specifically set forth in this Agreement.
     10.5 Jurisdiction; Venue; Service of Process; Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
North carolina; provided that Administrative Agent, Letter of Credit Issuers,
and Lenders shall retain all rights arising under Federal Law. each party
hereto, in each case for itself, its successors and assigns, hereby
(A) irrevocably submits to the nonexclusive jurisdiction of any north carolina
state court or Federal court of the United States of America sitting in
charlotte, north carolina, and any appellate court of any of the foregoing, and
agrees and consents that service of process may be made upon it in any legal
proceeding arising out of or in connection with the Loan Documents and the
Obligations by service of process as provided by Applicable Laws of the State of
North carolina, (B) irrevocably waives, to the fullest extent permitted by all
Applicable Laws, any objection which it may now or hereafter have to the laying
of venue of any litigation arising out of or in connection with the Loan
Documents and the Obligations brought in any such court, (C) irrevocably waives
any claims that any litigation brought in any such court has been brought in an
inconvenient forum, (D) agrees (in the case of Borrower) to designate an agent
for service of process in north carolina in connection with any such litigation
(and Borrower hereby designates and irrevocably appoints such agent as its true
and lawful attorney-in-fact in the name, place, and stead of Borrower to accept
service of all writs,

67



--------------------------------------------------------------------------------



 



process, and summonses in any such litigation) and to deliver to Administrative
Agent evidence thereof, (E) irrevocably consents to the service of process out
of any of the aforementioned courts in any such litigation by the mailing of
copies thereof by certified mail, return receipt requested, postage prepaid, at
its address set forth herein, (F) irrevocably agrees that any legal proceeding
against any party hereto arising out of or in connection with the Loan Documents
or the Obligations may be brought in one of the aforementioned courts, and (G)
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 10.5 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.
     10.6 Publicity. Subject to Borrower’s approval, Administrative Agent shall
have the right to incorporate the names of Lenders into signage placed upon the
Loan Inventory. Each Lender shall have the right to secure printed publicity
through newspaper and other media concerning the Inventory and source of
financing.
     10.7 Foreign Lenders. Each Lender that is a “foreign corporation,
partnership, or trust” within the meaning of the Code (a “Foreign Lender”) shall
deliver to Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or after accepting an assignment of an interest
herein), two (2) duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Person and entitling it to an exemption
from, or reduction of, withholding Tax on all payments to be made to such Person
by Borrower pursuant to this Agreement or any other Loan Document) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Person by Borrower pursuant to this Agreement or any other Loan Document) or
such other evidence satisfactory to Borrower and Administrative Agent that such
Person is entitled to an exemption from, or reduction of, United States
withholding Tax. Thereafter and from time to time, each such Person shall
(a) promptly submit to Administrative Agent such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to Borrower and Administrative Agent of any
available exemption from or reduction of, United States withholding Taxes in
respect of all payments to be made to such Person by Borrower pursuant to this
Agreement or any other Loan Document, (b) promptly notify Administrative Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (c) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its applicable lending
office) to avoid any requirement of Applicable Laws that Borrower make any
deduction or withholding for Taxes from amounts payable to such Person. If such
Person fails to deliver the above forms or other documentation, then
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding Tax imposed by Sections 1441 and
1442 of the Code, without reduction. If any Governmental Authority asserts that
Administrative Agent did not properly withhold any Tax or other amount from
payments made in respect of such Person as a result of such Person’s failure to
deliver the necessary forms or other documentation as set forth in this
Section 10.7, then such Person shall indemnify Administrative Agent therefor,

68



--------------------------------------------------------------------------------



 



including all penalties and interest, any Taxes imposed by any jurisdiction on
the amounts payable to Administrative Agent under this Section 10.7, and costs
and expenses (including attorneys’ fees and expenses) of Administrative Agent.
Should a Lender, which is otherwise exempt from or subject to a reduced
withholding Tax which arises from any payment made under this Agreement or any
other Loan Document, become subject to Taxes because of its failure to deliver
any form, documentation, or notification required in this Section 10.7, Borrower
and Administrative Agent shall take such steps as such Lender shall reasonably
request, at such Lender’s sole cost and expense, to assist such Lender to
recover such Taxes. The obligation of Lenders under this Section 10.7 shall
survive the payment of all of the Obligations and the resignation or replacement
of Administrative Agent.
     10.8 Invalidation of Provisions. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby; and (b) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     10.9 Execution in Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
     10.10 Captions. The captions herein are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.
10.11 Notices and other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (b) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
     (i) if to Borrower, Administrative Agent or a Letter of Credit Issuer, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 2.1 hereto or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Borrower,
Administrative Agent and the applicable Letter of Credit Issuer. Notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by facsimile
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

69



--------------------------------------------------------------------------------



 



     (b) Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     (c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to Applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, Administrative Agent and Lenders. Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
     (d) Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Request for Advance) purportedly given by or on behalf of Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.
     10.12 Confidentiality. Each of Administrative Agent, Letter of Credit
Issuers, and Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees, representatives, and agents
including accountants, legal counsel, and other advisers (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed and required to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (including, without limitation, any bank regulatory agency or
representative thereof), (c) to the extent required by Applicable Laws or by any
subpoena or other similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action, or proceeding related to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as this Section 10.12, to (i) any actual or prospective
Eligible Assignee of or Participant in, any of its rights or obligations under,
this Agreement, or (ii) any direct or indirect counterparty or prospective
counterparty (or its advisor) to any credit derivative transaction, swap
transaction or securitization relating to the obligations or rights of the
Borrower hereunder, (g) with the consent of Borrower, or (h) to the extent such
Information (i) becomes publicly available other than as a result of breach of
this Section 10.12, or (ii) becomes available to Administrative Agent, any
Letter of Credit Issuer, or any Lender on a non-confidential basis from a source
other than Borrower. In connection with any proposed disclosure contemplated in
(b) or (c) above, Administrative Agent, Letter of Credit Issuers, and Lenders
agree to exercise their reasonable best efforts unless prohibited by Applicable
Laws or legal process to provide Borrower prompt notice of any such request or
requirement in order to enable Borrower to seek an appropriate protective order
and to reasonably cooperate with Borrower at Borrower’s sole cost and expense to
obtain such order. For purposes of this Section 10.12, “Information” means all
confidential or proprietary information received from Borrower related to
Borrower or its business, assets, or liabilities, other than any such
information

70



--------------------------------------------------------------------------------



 



that is available to or known by Administrative Agent, any Letter of Credit
Issuer, or any Lender on a non-confidential basis prior to disclosure by
Borrower; provided that, in the case of information received from Borrower after
the date hereof, such information is clearly identified in writing at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section 10.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.
     10.13 USA PATRIOT Act Notice. Each Lender and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act.
     10.14 ENTIRE AGREEMENT. THIS AGREEMENT (AS AMENDED IN WRITING FROM TIME TO
TIME) AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY BORROWER AND/OR ANY OTHER
PARTY HERETO (TOGETHER WITH ALL COMMITMENT LETTERS AND FEE LETTERS AS THEY MAY
RELATE TO THE PAYMENT OF FEES AFTER THE AGREEMENT DATE) REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS AMONG THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW.]

71



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Revolving Credit
Agreement as of the day and year first written above.

                  BORROWER:    
 
                D.R. HORTON, INC., a Delaware corporation    
 
           
 
  By:   /s/ Bill W. Wheat    
 
           
 
  Name:   Bill W. Wheat    
 
  Title:   Chief Financial Officer    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent    
 
           
 
  By:   /s/ R. Scott Holtzapple    
 
           
 
  Name:   R. Scott Holtzapple    
 
  Title:   SVP    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender, Swingline Lender and a Letter of Credit Issuer    
 
           
 
  By:   /s/ R. Scott Holtzapple    
 
           
 
  Name:   R. Scott Holtzapple    
 
  Title:   SVP    
 
                THE ROYAL BANK OF SCOTLAND PLC, as a Lender    
 
           
 
  By:   /s/ Maria Amaral-LeBlanc    
 
           
 
  Name:   Maria Amaral-LeBlanc    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:   /s/ Mark W. Lariviere    
 
           
 
  Name:   Mark W. Lariviere    
 
  Title:   Senior Vice President    
 
                CALYON NEW YORK BRANCH, as a Lender    
 
           
 
  By:   /s/ Samuel L. Hill    
 
           
 
      Samuel L. Hill    
 
      Managing Director    
 
  By:   /s/ David P. Cagle    
 
           
 
      David P. Cagle    
 
      Managing Director    
 
                CITICORP, N.A., as a Lender    
 
           
 
  By:   /s/ Marni McManus    
 
           
 
  Name:   Marni McManus    
 
  Title:   Vice President    
 
                JPMORGAN CHASE BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Kent Kaiser    
 
           
 
  Name:   Kent Kaiser    
 
  Title:   Vice President    
 
                UBS LOAN FINANCE LLC, as a Lender    
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Name:   Irja R. Otsa    
 
  Title:   Associate Director Banking Products Services, US    
 
           
 
  By:   /s/ Marie A. Haddad    
 
           
 
  Name:   Marie A. Haddad    
 
  Title:   Associate Director Banking Products Services, US    

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, as a Lender    
 
           
 
  By:   /s/ Richard Pace    
 
           
 
  Name:   Richard Pace    
 
  Title:   Managing Director    
 
  By:   /s/ Angela B. Arnold    
 
           
 
  Name:   Angela B. Arnold    
 
  Title:   Vice President    
 
                SUNTRUST BANK, as a Lender    
 
           
 
  By:   /s/ W. John Wendler    
 
           
 
  Name:   W. John Wendler    
 
  Title:   Senior Vice President    
 
                U.S. BANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ John D. Kuykendall    
 
           
 
  Name:   John D. Kuykendall    
 
  Title:   Vice President    
 
                WASHINGTON MUTUAL BANK, as a Lender    
 
           
 
  By:   /s/ Cyndi Lopez    
 
           
 
  Name:   Cyndi Lopez    
 
  Title:   Vice President    
 
                AMSOUTH BANK, as a Lender    
 
           
 
  By:   /s/ Ronny Hudspeth    
 
           
 
  Name:   Ronny Hudspeth    
 
  Title:   Sr. Vice President    

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as a Lender    
 
           
 
  By:   /s/ William E. Zarrett    
 
           
 
  Name:   William E. Zarrett    
 
  Title:   Managing Director    
 
                SCOTIABANC INC., as a Lender    
 
           
 
  By:   /s/ William E. Zarrett    
 
           
 
  Name:   William E. Zarrett    
 
  Title:   Managing Director    
 
                BARCLAYS BANK PLC, as a Lender    
 
           
 
  By:   /s/ Alison A. McGuigan    
 
           
 
  Name:   Alison A. McGuigan    
 
  Title:   Associate Director    
 
                COMERICA BANK, as a Lender    
 
           
 
  By:   /s/ Casey L. Ostrander    
 
           
 
  Name:   Casey L. Ostrander    
 
  Title:   Vice President    
 
                FANNIE MAE, as a Lender    
 
           
 
  By:   /s/ Wayne R. Curtis    
 
           
 
  Name:   Wayne R. Curtis    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  LLOYDS TSB BANK PLC, as a Lender    
 
           
 
  By:   /s/ Windsor Davies    
 
           
 
  Name:   Windsor Davies    
 
  Title:   Director Corporate Banking USA    
 
  By:   /s/ Andrew R. Roberts    
 
           
 
  Name:   Andrew R. Roberts    
 
  Title:   VP, Corporate Banking    
 
                NATEXIS BANQUES POPULAIRES, as a Lender    
 
           
 
  By:   /s/ Marie-Edith Dugeny / Guillaume de Parscau    
 
           
 
  Name:   Marie-Edith Dugeny    
 
  Title:   Real Estate Group Manager    
 
  By:   /s/ Guillaume de Parscau    
 
           
 
  Name:   Guillaume de Parscau    
 
  Title:   FVP Head of Business Development    
 
                GUARANTY BANK, as a Lender    
 
           
 
  By:   /s/ Douglas A. Dixon    
 
           
 
  Name:   Douglas A. Dixon    
 
  Title:   Senior Vice President    
 
                EMIGRANT BANK, as a Lender    
 
           
 
  By:   /s/ Patricia Goldstein    
 
           
 
  Name:   Patricia Goldstein    
 
  Title:   Senior EVP & Chief Credit Officer    

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NA, as a Lender    
 
           
 
  By:   /s/ Douglas G. Paul    
 
           
 
  Name:   Douglas G. Paul    
 
  Title:   Senior Vice President    
 
                THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Lender    
 
           
 
  By:   /s/ David Hickey    
 
           
 
  Name:   David Hickey    
 
  Title:   Authorised Signatory    
 
  By:   /s/ Frank Schmitt    
 
           
 
  Name:   Frank Schmitt    
 
  Title:   Authorised Signatory    
 
                CALIFORNIA BANK & TRUST, a California banking corporation, as a
Lender    
 
           
 
  By:   /s/ Robert E. Cooper, Jr.    
 
           
 
  Name:   Robert E. Cooper, Jr.    
 
  Title:   Vice President    
 
                CITY NATIONAL BANK, a national banking association, as a
Lender    
 
           
 
  By:   /s/ Mary Bowman    
 
           
 
  Name:   Mary Bowman    
 
  Title:   SVP    

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK, as a Lender    
 
           
 
  By:   /s/ Mike Madenhall    
 
           
 
  Name:   Mike Madenhall    
 
  Title:   Assistant Vice President    
 
                MIZUHO CORPORATE BANK, LTD., as a Lender    
 
           
 
  By:   /s/ Raymond Ventura    
 
           
 
  Name:   Raymond Ventura    
 
  Title:   Deputy General Manager    
 
                SOCIÉTÉ GÉNÉRALE, as a Lender    
 
           
 
  By:   /s/ Kimberly Metzger    
 
           
 
  Name:   Kimberly Metzger    
 
  Title:   Vice President    
 
                UNION BANK OF CALIFORNIA N.A., as a Lender    
 
           
 
  By:   /s/ Kevin Jordan    
 
           
 
  Name:   Kevin Jordan    
 
  Title:   SVP    
 
                CHEVY CHASE BANK, F.S.B., as a Lender    
 
           
 
  By:   /s/ Michael A. Muñoz    
 
           
 
  Name:   Michael A. Muñoz    
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK, as a Lender    
 
           
 
  By:   /s/ Helen L. Chase    
 
           
 
  Name:   Helen L. Chase    
 
  Title:   Vice President    
 
                AMERICAN SAVINGS BANK FSB, as a Lender    
 
           
 
  By:   /s/ Larry Ishii    
 
           
 
  Name:   Larry Ishii    
 
  Title:   Vice President    
 
  By:   /s/ Darrell Yamagata    
 
           
 
  Name:   Darrell Yamagata    
 
  Title:   Vice President    
 
                BANK OF HAWAII, as a Lender    
 
           
 
  By:   /s/ Brian H. Uemori    
 
           
 
  Name:   Brian H. Uemori    
 
  Title:   Vice President    
 
                FIRST COMMERCIAL BANK NEW YORK AGENCY, as a Lender    
 
           
 
  By:   /s/ Bruce M.J. Ju    
 
           
 
  Name:   Bruce M.J. Ju    
 
  Title:   V.P. & General Manager    
 
                FIRST HAWAIIAN BANK, as a Lender    
 
  By:   /s/ Stephen M. Franklin    
 
           
 
  Name:   Stephen M. Franklin    
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY, as a Lender    
 
           
 
  By:   /s/ John E. Burda    
 
           
 
  Name:   John E. Burda    
 
  Title:   Vice President    
 
                CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender  
 
 
           
 
  By:   /s/ Jim C.Y. Chen    
 
           
 
  Name:   Jim C.Y. Chen    
 
  Title:   VP & General Manager    
 
                LEGACY TEXAS BANK, as a Lender    
 
           
 
  By:   /s/Eric Sonneborn    
 
           
 
  Name:   Eric Sonneborn    
 
  Title:   Senior Vice President    
 
                THE INTERNATIONAL COMMERCIAL BANK OF CHINA, NEW YORK
AGENCY, as a Lender    
 
           
 
  By:   /s/ Nae-Yee Lung    
 
           
 
  Name:   Nae-Yee Lung    
 
  Title:   EVP & General Manager    
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
REVOLVING CREDIT COMMITMENTS, COMMITMENT RATIOS, AND
ADDRESSES FOR NOTICE

     
BORROWER:
  ADDRESS
 
   
D.R. Horton, Inc.
  301 Commerce Street
 
  Suite 500
 
  Fort Worth, Texas 76102
 
  Attn: Samuel R. Fuller
 
  Bill W. Wheat
 
  Stacey H. Dwyer
 
  Tel: 817-390-8200
 
  Fax: 817-390-1715 (Mr. Fuller)
 
  Fax: 972-620-6813 (Mr. Wheat)
 
  Fax: 817-390-1715 (Ms. Dwyer)
 
  E-mail: sfuller@drhorton.com
 
               bwheat@drhorton.com
 
               sdwyer@drhorton.com
 
   
 
  With a copy to:
 
   
 
  301 Commerce Street
 
  Suite 500
 
  Fort Worth, Texas 76102
 
  Attn: Ted I. Harbour, Esq.
 
  Tel: 817-390-8200
 
  Fax: 972-620-6863
 
  E-mail: tharbour@drhorton.com
 
   
ADMINISTRATIVE AGENT:
  ADDRESS
 
   
Wachovia Bank, National
  401 S. Tryon St, NC1193
Association
  Charlotte, NC 28288
 
  Attn: R. Scott Holtzapple, Senior Vice
 
  President, REFS Risk Management
 
  Tel: 704-383-0474
 
  Fax: 704-383-7146
 
  E-mail: scott.holtzapple@wachovia.com
 
   
 
  With a copy to:
 
   
 
  One West Fourth St, NC6256
 
  Winston-Salem, NC 27101
 
  Attn: Kevin M. Cole I, Assistant Vice
 
  President, REFS Risk Management
 
  Tel: 336-747-9017
 
  Fax: 336-747-8879
 
  E-mail: kevin.cole@wachovia.com

81



--------------------------------------------------------------------------------



 



     
LETTER OF CREDIT ISSUER(S):
  ADDRESS
 
   
Wachovia Bank, National
  401 S. Tryon St, NC1193
Association
  Charlotte, NC 28288
 
  Attn: R. Scott Holtzapple, Senior
 
  Vice President, REFS Risk Management
 
  Tel: 704-383-0474
 
  Fax: 704-383-7146
 
  E-mail: scott.holtzapple@wachovia.com

                     
LENDERS:
             
LENDER
  ADDRESS   COMMITMENT
  COMMITMENT RATIO

 
                   
Wachovia Bank, National
  106 West Maple Street, GA8710                
Association
  Cumming, GA 30040                
 
  Attn: Jeff Hoza                
 
  Tel: 770-781-6430                
 
  Fax:   770-781-6461                
 
  E-mail: jeff.hoza@wachovia.com                
 
                   
The Royal Bank of Scotland PLC
  101 Park Avenue, 12th floor                
 
  New York, New York 10178                
 
  Attn: David Apps                
 
  Tel: 212-401-3745                
 
  Fax: 212-401-3456                
 
  E-mail: david.apps@rbos.com                
 
                   
Bank of America, N.A.
  231 S. LaSalle Street, 10th floor                
 
  Chicago, IL 60604                
 
  Attn: Stephen Carlson                
 
  Tel: 312-828-6405                
 
  Fax: 312-974-4970                
 
  E-mail: stephen.carlson@bankofamerica.com                
 
                   
Calyon New York Branch
  2200 Ross Avenue, Suite 4400 West                
 
  Dallas, TX 75201                
 
  Attn: Robert Nelson                
 
  Tel: 214-220-2333                
 
  Fax: 214-220-2323                
 
  E-mail: robert.nelson@us.calyon.com                
 
                   
Citicorp, N.A.
  390 Greenwich Street                
 
  New York, NY 10013                
 
  Attn: Malav Kakad                
 
  Tel: 212-723-4693                
 
  Fax: 646-291-3638                
 
  E-mail: malav.kakad@citigroup.com                

82



--------------------------------------------------------------------------------



 



                     
JPMorgan Chase Bank, N.A.
  707 Travis 6th Floor                
 
  Houston TX, 77002                
 
  Attn: Kent Kaiser
Tel: 713-216-8699                
 
  Fax: 713-216-6190                
 
  E-mail: Kent.kaiser@chase.com                
 
                   
UBS Loan Finance LLC
  UBS AG, Stamford Branch                
 
  677 Washington Boulevard                
 
  Stamford, CT 06901                
 
  6-South                
 
  Attn: Anthony Finocchi                
 
  Tel: 203-719-3377                
 
  Fax: 203-719-3888                
 
  E-mail: anthony.finocchi@ubs.com                
 
                   
BNP Paribas
  787 Seventh Avenue                
 
  New York, NY 10019                
 
  Attn: Duane Helkowski                
 
  Tel: 212-841-2940                
 
  Fax: 212-841-3830                
 
  E-mail: duane.helkowski@americas.bnpparibas.com                
 
                   
SunTrust Bank
  8330 Boone Blvd., 8th Floor                
 
  Vienna, VA 22182                
 
  Attn: W. John Wendler                
 
  Tel: 703-442-1563                
 
  Fax: 703-442-1570                
 
  E-mail: john.wendler@suntrust.com                
 
                   
U.S. Bank National Association
  14241 Dallas Parkway, Suite 490                
 
  Dallas, TX 75254                
 
  Attn: John D. Kuykendall                
 
  Tel: 972-458-4502                
 
  Fax: 972-386-8370                
 
  E-mail: John.kuykendall@usbank.com                
 
                   
Washington Mutual Bank
  3929 W. John Carpenter Hwy.                
 
  Irving, TX 75063                
 
  Attn: Cyndi Lopez                
 
  Tel: 214-492-4371                
 
  Fax: 972-870-3603                
 
  E-mail: cyndi.r.lopez@wamu.net                
 
                   
AmSouth Bank
  1900 5th Avenue N., BAC 15                
 
  Birmingham, AL 35203                
 
  Attn: Ronny Hudspeth                
 
  Tel: 205-307-4227                
 
  Fax: 205-801-0138                
 
  E-mail: rhudspeth@amsouth.com                
 
                   
The Bank of Nova Scotia
  600 Peachtree St. N.E., Suite 2700                
 
  Atlanta, GA 30308                

83



--------------------------------------------------------------------------------



 



                     
 
  Attn: Dana Maloney                
 
  Tel: 404-877-1524                
 
  Fax: 404-888-8998                
 
  E-mail: dana_maloney@scotiacapital.com                
 
                   
Scotiabanc, Inc.
  600 Peachtree Street NE, Suite 2700                
 
  Atlanta, GA 30308                
 
  Attn: Chris Allen                
 
  Tel: 404-877-1501                
 
  Fax: 404-888-8998                
 
  E-mail: chris_allen@scotiacapital.com                
 
                   
Barclays Bank PLC
  200 Park Avenue, 4th Floor                
 
  New York, NY 10166                
 
  Attn: Nicholas Bell                
 
  Tel: 212-412-4029                
 
  Fax: 212-412-7600                
 
  E-mail: nicholas.bell@barcap.com                
 
                   
Comerica Bank
  500 Woodward Avenue                
 
  7th Floor; MC: 3256                
 
  Detroit, MI 48091                
 
  Attn: Casey L. Ostrander                
 
  Tel: 313-222-5286                
 
  Fax: 313-222-9295                
 
  E-mail: casey_ostrander@comerica.com                
 
                   
Fannie Mae
  International Plaza II                
 
  14221 Dallas Parkway                
 
  Dallas, TX 75252                
 
  Attn: Joseph Kankam                
 
  Tel: 214-242-8188                
 
  Fax: 972-767-0222                
 
  E-mail: joseph_s_kankam@fanniemae.com                
 
                   
Lloyd’s TSB Bank, PLC
  1251 Avenue of Americas, 39th floor                
 
  New York, NY 100200                
 
  Attn: Windsor Davies, Director, Global Corporate                
 
  Tel: 212-930-8909                
 
  Fax: 212-930-5098                
 
  E-mail: wdavies@loydstsb-usb.com                
 
                   
Natexis Banques Populaires
  1251 Avenue of Americas, 34th floor                
 
  New York, NY 10020                
 
  Attn: Marie-Edith Dungeny                
 
  Tel: 212-872-5132                
 
  Fax: 212-354-9095                
 
  E-mail: marie-edith.dugeny@nyc.nxbo.com                
 
                   
Guaranty Bank
  8333 Douglas Avenue                
 
  Dallas, TX 75225                
 
  Attn: Dustin Ortmann                

84



--------------------------------------------------------------------------------



 



                     
 
  Tel: 214-360-2672                
 
  Fax: 214-360-4892                
 
  Email: dustin.ortmann@guarantygroup.com                
 
                   
Emigrant Savings Bank a division
  400 Continental Blvd., Suite 600                
of New York Bank & Trust
  El Segundo, CA 90245                
 
  Attn: David J. Feingold                
 
  Tel: 310-426-2166                
 
  Fax: 212-850-3871                
 
  E-mail: feingoldd@emigrant.com                
 
                   
PNC Bank, NA
  Two Tower Center, 18th Floor                
 
  East Brunswick, NJ 08816                
 
  Attn: Douglas Paul                
 
  Tel: 732-220-3566                
 
  Fax: 732-220-3755                
 
  E-mail: douglas.paul@pnc.com                
 
                   
The Governor and Company of the
  Bank of Ireland Corporate                
Bank of Ireland
  B2, Head Office                
 
  Lowe Baggot St.                
 
  Dublin 2, Ireland                
 
  Attn: Ciaran Doyle                
 
  Tel: +353 1 604 4707                
 
  Fax: +353 1 604 4798                
 
  E-mail: ciarandoyle@boimail.com                
 
                   
California Bank & Trust, a
  2929 N. Central Avenue, Suite 1200                
California banking corporation
  Phoenix, AZ 85012                
 
  Attn: Robert Cooper, Vice President                
 
  Tel: 602-241-2205                
 
  Fax: 602-230-1345                
 
  E-mail: rcooper1@calbt.com                
 
                   
City National Bank, a national
                   
banking association
  2001 N. Main St. #200                
 
  Walnut Creek, CA 94596                
 
  Attn: Xavier Barrera Gonzalez                
 
  Tel: 925-274-2783                
 
  Fax: 925-274-2758                
 
  E-mail: xavier.barreragonzalez@cnb.com                
 
                   
Fifth Third Bank
  38 Fountain Square Plaza                
 
  Cincinnati, OH 45263                
 
  Attn: Mike Mendenhall                
 
  Tel: 513-534-6915                
 
  Fax: 513-534-5947                
 
  E-mail: mike.mendenhall@53.com                
 
                   
Mizuho Corporate Bank, Ltd.
  1251 Avenue of the Americas                
 
  New York, N.Y. 10020-1104                
 
  Attn: Ricky Simmons — VP                
 
  Tel: 212-282-3541                
 
  Fax: 212-282-4488                
 
  E-mail: ricky.simmons@mizuhocbus.com                

85



--------------------------------------------------------------------------------



 



                     
Societe Generale
  181 West Madison St.                
 
  Chicago, IL 60602                
 
  Attn: Milissa Goeden                
 
  Tel: 312-578-5156                
 
  Fax: 312-578-5099                
 
  E-mail: milissa.goeden@sgcib.com                
 
                   
Union Bank of California
  500 N. Akard, #4200                
 
  Dallas, TX 7201                
 
  Attn: Kevil P. Mahoney                
 
  Tel: 214-922-4215                
 
  Fax: 214-922-4210                
 
  E-mail: kevin.mahoney@uboc.om                
 
                   
Chevy Chase Bank, F.S.B.
  7501 Wisconsin Avenue, 12th Floor                
 
  Bethesda, MD 20814                
 
  Attn: Michael A. Muñoz                
 
  Tel: 240-497-7834                
 
  Fax: 240-497-7714                
 
  E-mail: mamunoz@chevychasebank.net                
 
                   
Compass Bank
  15 South 20th Street, 15th Floor                
 
  Birmingham, AL 35233                
 
  Attn: Johanna Duke Paley                
 
  Tel: 205-297-3851                
 
  Fax: 205-297-7994                
 
  E-mail: mjd@compassbank.com                
 
                   
American Savings Bank FSB
  PO Box 2300                
 
  Honolulu, HI 96804-2300                
 
  Attn: Larry Ishii                
 
  Tel: 808-539-7870                
 
  Fax: 808-532-7370                
 
  E-mail: lishii@asbhawaii.com                
 
                   
Bank of Hawaii
  130 Merchant Street, 17th Floor                
 
  P.O. Box 2900                
 
  Honolulu, HI 96813 (96846)                
 
  Attn: Dawn Hoffmann, Vice President                
 
  Tel: 808-537-8763                
 
  Fax: 808-538-4060                
 
  E-mail: dhofmann@boh.com                
 
                   
First Commercial Bank New York
  750 3rd Avenue                
Agency
  34th Floor                
 
  New York, NY 10017                
 
  Attn: Jocelin Ma                
 
  Tel: 212-599-6868 ext. 216                
 
  Fax: 212-599-6133                
 
  E-mail: fcbloan@aol.com                

86



--------------------------------------------------------------------------------



 



                     
First Hawaiian Bank
  999 Bishop Street                
 
  Honolulu, HI 96813                
 
  Attn: Stephen M. Franklin                
 
  Tel: 808-525-5179                
 
  Fax: 808-525-8184                
 
  E-mail: sfranklin@fhwn.com                
 
                   
The Northern Trust Company
  50 S. LaSalle Street                
 
  Chicago, IL 60675                
 
  Attn: Paul Theiss                
 
  Tel: 312-557-1791                
 
  Fax: 312-444-7028                
 
  E-mail: PHT1@NTRS.COM                
 
                   
Chang Hwa Commercial Bank, Ltd.
  685 Third Avenue, 29th Floor                
New York Branch
  New York, NY 10017                
 
  Attn: Melody Tsou                
 
  Tel: 212-651-9770 ext. 28                
 
  Fax: 212-651-9785                
 
  E-mail: b.changhwa@firstgate.net                
 
                   
Legacy Texas Bank
  5000 Legacy Drive, Suite 220                
 
  Plano, TX 75024                
 
  Attn: Eric Sonneborn                
 
  Tel: 972-461-7044                
 
  Fax: 972-461-7200                
 
  E-mail: sonneborne@legacytexas.com                
 
                   
The International Commercial
  65 Liberty Street                
Bank of China, (NY Agency)
  New York, NY 10005                
 
  Attn: Louis Chang                
 
  Tel: 212-815-9168
Fax: 212-766-5006                
 
  E-mail: louiswlc@hotmail.com                
Total:
      $ 2,150,000,000       100 %

87



--------------------------------------------------------------------------------



 



SCHEDULE 4.1
INITIAL GUARANTORS
C. Richard Dobson Builders, Inc., a Virginia corporation
CH Investments of Texas, Inc., a Delaware corporation
CHI Construction Company, an Arizona corporation
CHTEX of Texas, Inc., a Delaware corporation
Continental Homes, Inc., a Delaware corporation
Continental Homes of Texas, L.P., a Texas limited partnership
Continental Residential, Inc., a California corporation
D.R. Horton — Emerald, Ltd., a Texas limited partnership
D.R. Horton, Inc. — Birmingham, an Alabama corporation
D.R. Horton, Inc. — Chicago, a Delaware corporation
D.R. Horton, Inc. — Denver, a Delaware corporation
D.R. Horton, Inc. — Dietz-Crane, a Delaware corporation
D.R. Horton, Inc. — Greensboro, a Delaware corporation
D.R. Horton, Inc. — Jacksonville, a Delaware corporation
D.R. Horton, Inc. — Louisville, a Delaware corporation
D.R. Horton, Inc. — Minnesota, a Delaware corporation
D.R. Horton, Inc. — New Jersey, a Delaware corporation
D.R. Horton, Inc. — Portland, a Delaware corporation
D.R. Horton, Inc. — Sacramento, a California corporation
D.R. Horton, Inc. — Torrey, a Delaware corporation
D.R. Horton Los Angeles Holding Company, Inc., a California corporation
D.R. Horton Management Company, Ltd., a Texas limited partnership
D.R. Horton San Diego Holding Company, Inc., a California corporation
D.R. Horton — Texas, Ltd., a Texas limited partnership
DRH Cambridge Homes, Inc., a California corporation
DRH Cambridge Homes, LLC, a Delaware limited liability company
DRH Construction, Inc., a Delaware corporation
The Club at Pradera, Inc., a Delaware corporation
D.R. Horton Materials, Inc., a Delaware corporation
D.R. Horton Inc. — Fresno (f/k/a DRH Regrem IV, Inc.), a Delaware corporation
D.R. Horton Inc. — Gulf Coast (f/k/a DRH Regrem V, Inc.), a Delaware corporation
DRH Regrem VII, LP, a Texas limited partnership
DRH Regrem VIII, LLC, a Delaware limited liability company
DRH Southwest Construction, Inc., California corporation
DRH Energy, Inc., a Colorado corporation
DRH Tucson Construction, Inc., a Delaware corporation
DRHI, Inc., a Delaware corporation
KDB Homes, Inc., a Delaware corporation
Meadows I, Ltd., a Delaware corporation
Meadows II, Ltd., a Delaware corporation
Meadows VIII, Ltd., a Delaware corporation
Meadows IX, Inc., a New Jersey corporation
Meadows X, Inc., a New Jersey corporation
SGS Communities at Grande Quay, LLC, a New Jersey limited liability company
D.R. Horton-Schuler Homes, LLC, a Delaware limited liability company

 



--------------------------------------------------------------------------------



 



HPH Homebuilders 2000, L.P., a California limited partnership
Melody Homes, Inc., a Delaware corporation
Melmort Co., a Colorado corporation
Schuler Homes of Arizona LLC, a Delaware limited liability company
Schuler Homes of California, Inc., a California corporation
Schuler Homes of Oregon, Inc., a Oregon corporation
Schuler Homes of Washington, Inc., a Washington corporation
Schuler Mortgage, Inc., a Delaware corporation
Schuler Realty Hawaii, Inc., a Hawaii corporation
SHA Construction LLC, a Delaware limited liability company
SHLR of California, Inc., a California corporation
SHLR of Colorado, Inc., a Colorado corporation
SHLR of Nevada, Inc., a Nevada corporation
SHLR of Utah, Inc., a Utah corporation
SHLR of Washington, Inc., a Washington corporation
SRHI LLC, a Delaware limited liability company
SSHI LLC, a Delaware limited liability company
Vertical Construction Corporation, a Delaware corporation
Western Pacific Funding, Inc., a California corporation
Western Pacific Housing Co., a California limited partnership
Western Pacific Housing Management, Inc., a California corporation
Western Pacific Housing, Inc., a Delaware corporation
Western Pacific Housing-Antigua, LLC, a Delaware limited liability company
Western Pacific Housing-Aviara, L.P., a California limited partnership
Western Pacific Housing-Boardwalk, LLC, a Delaware limited liability company
Western Pacific Housing-Broadway, LLC, a Delaware limited liability company
Western Pacific Housing-Canyon Park, LLC, a Delaware limited liability company
Western Pacific Housing-Carmel, LLC, a Delaware limited liability company
Western Pacific Housing-Carrillo, LLC, a Delaware limited liability company
Western Pacific Housing-Communications Hill, LLC, a Delaware limited liability
company
Western Pacific Housing-Cooper Canyon, LLC, a Delaware limited liability company
Western Pacific Housing-Creekside, LLC, a Delaware limited liability company
Western Pacific Housing-Culver City, L.P., a California limited partnership
Western Pacific Housing-Del Valle, LLC, a Delaware limited liability company
Western Pacific Housing-Lomas Verdes, LLC, a Delaware limited liability company
Western Pacific Housing-Lost Hills Park, LLC, a Delaware limited liability
company
Western Pacific Housing-McGonigle Canyon, LLC, a Delaware limited liability
company
Western Pacific Housing-Mountaingate, L.P. a California limited partnership
Western Pacific Housing-Norco Estates, LLC, a Delaware limited liability company
Western Pacific Housing-Oso, L.P., a California limited partnership
Western Pacific Housing-Pacific Park II, LLC, a Delaware limited liability
company
Western Pacific Housing-Park Avenue East, LLC, a Delaware limited liability
company
Western Pacific Housing-Park Avenue West, LLC, a Delaware limited liability
company
Western Pacific Housing-Playa Vista, LLC, a Delaware limited liability company
Western Pacific Housing-Poinsettia, L.P., a California limited partnership
Western Pacific Housing-River Ridge, LLC, a Delaware limited liability company
Western Pacific Housing-Robinhood Ridge, LLC, a Delaware limited liability
company
Western Pacific Housing-Santa Fe, LLC, a Delaware limited liability company
Western Pacific Housing-Scripps II, LLC, a Delaware limited liability company

 



--------------------------------------------------------------------------------



 



Western Pacific Housing-Scripps, L.P., a California limited partnership
Western Pacific Housing-Seacove, L.P., a California limited partnership
Western Pacific Housing-Studio 528, LLC, a Delaware limited liability company
Western Pacific Housing-Terra Bay Duets, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrance, LLC, a Delaware limited liability company
Western Pacific Housing-Torrey Commercial, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrey Meadows, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrey Multi-Family, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrey Village Center, LLC, a Delaware limited liability
company
Western Pacific Housing-Vineyard Terrace, LLC, a Delaware limited liability
company
Western Pacific Housing-Windemere, LLC, a Delaware limited liability company
Western Pacific Housing-Windflower, L.P., a California limited partnership
WPH-Camino Ruiz, LLC, a Delaware limited liability company
DRH Regrem IX, Inc., a Delaware corporation
DRH Regrem X, Inc., a Delaware corporation
DRH Regrem XI, Inc. a Delaware corporation
DRH Regrem XII, LP, a Texas limited partnership

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF INVENTORY SUMMARY REPORT
FOR MONTH ENDED                                         ,
DATE:                      ,

     
ADMINISTRATIVE AGENT:
  Wachovia Bank, National Association, a national
banking association
 
   
BORROWER:
  D. R. Horton, Inc., a Delaware corporation

 
This certificate is delivered under the Revolving Credit Agreement dated as of
December ___, 2005 (as modified, amended, renewed, extended, supplemented, or
restated from time to time, the “Credit Agreement”), among Borrower,
Administrative Agent, the Letter of Credit Issuers defined therein, the
Swingline Lender defined therein and the Lenders defined therein. Capitalized
terms used herein shall, unless otherwise indicated, have the respective
meanings set forth in the Credit Agreement.
     I certify to Lenders that:
     (a) I am an Authorized Signatory of Borrower in the position(s) set forth
under my signature below; and
     (b) the financial details set forth on the attached Annex I were prepared
in accordance with GAAP, and present accurately in all material respects the
Loan Inventory for Borrower as of, and for the month ended on,
                    ,___.

                      D. R. HORTON, INC., a Delaware corporation    
 
               
 
  By                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



Annex I
to Inventory Summary Report
For Period Ended ___, ___
(Amounts in Millions)

                                  Less                 Total   Encumbered  
Unencumbered   Advance     Cost Basis   Inventory   Inventory   Inventory   Rate
  Amount
(A) Lots Under
Development1
                                                                         65 %  
                    
 
                       
(B) Developed
Lots2
                                                                         65 %  
                    
 
                       
(C) Dwelling
Lots3
                                                                         85 %  
                    

                 
 
      (D)   Loan Funding Availability    
 
          [ = (A)+(B)+(C)]                       
 
               
 
      (E)   Less: Borrowing Limitation [Amount, if any, by which (A) plus
(B) exceeds (D) x (0.50)]                       
 
               
 
      (F)   Less: Senior Unsecured Indebtedness
(other than the Obligations
under this Facility)                       
 
               
 
      (G)   Subtotal of Loan Funding Availability [ = (D) - (E) - (F)]  
                    
 
               
 
      (H)   Advances under this Facility                       
 
               
 
      (I)   Unreimbursed Draws under Performance Letters of Credit  
                    
 
               
 
      (J)   Letter of Credit Exposure on non-Performance Letters of Credit  
                    
 
               
 
      (K)   [ = (G) - (H) - (I) - (J)] Remaining Borrowing Base Availability for
Additional Debt                       

1. “Lots under Development” means Land Parcels which are, as of the date hereof,
being developed into Developed Lots or which are scheduled for the commencement
of development into Developed Lots within six (6) calendar months from the date
hereof, and which Borrower has designated and are included as “Lots Under
Development ” in the foregoing calculation on the date hereof.
(continued on following page)

 



--------------------------------------------------------------------------------



 



2. “Developed Lots” means subdivision lots wholly-owned by Borrower or its
Restricted Subsidiaries, subject to a recorded plat and which are in substantial
compliance with all Applicable Laws and are suitable for the construction
thereon of foundations for a Dwelling, which Borrower has designated and are
included as “Developed Lots” in the foregoing calculation on the date hereof
(exclusive of any Dwelling Lot).
3. “Dwelling Lots” means Developed Lots with Dwellings which Borrower or any
Restricted Subsidiary has designated and are included as “Dwelling Lots” in the
calculation of the Loan Funding Availability. The term “Dwelling Lot” includes
the Dwelling located thereon.
4. Borrower certifies that all insurance coverage which is customary and usual
for the industry and which is required by Section 6.12 of the Credit Agreement
is in full force and effect.
[FORM TO BE AGREED TO BY
ADMINISTRATIVE AGENT AND BORROWER]

         
 
  Page 2   Annex I to Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF REQUEST FOR ADVANCE
(Dated: ___, ___)
Wachovia Bank, National Association, a national banking association
as Administrative Agent for the Lenders
as defined in the Credit Agreement
referred to below

                 
Attn:
  David   Stout,   Agency   Services
201 S. College Street
               
CP8 mailcode NC5708
               
Charlotte, NC 28288
               

Ladies and Gentlemen:
     Reference is made to the Revolving Credit Agreement dated as of December
___, 2005 (as modified, amended, renewed, extended, supplemented, or restated
from time to time, the “Credit Agreement”), among Borrower, Wachovia Bank,
National Association, a national banking association, as Administrative Agent,
the Letter of Credit Issuers defined therein, the Swingline Lender defined
therein and the Lenders defined therein. Capitalized terms used herein shall,
unless otherwise indicated, have the respective meanings set forth in the Credit
Agreement. Borrower hereby gives you notice pursuant to the Credit Agreement
that it requests an Advance under the Credit Agreement, and in that connection
sets forth below the terms on which such Advance is requested to be made:
     (1) Borrower requests an Advance consisting of [Eurodollar Rate
Loans][Libor Rate Loans with an Interest Period of                     ]1 in the
amount2 of                     , to be made and deposited on [DATE]3 (“Advance
Date”) into account no.                     .
     (2) Borrower hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the Advance Date
after giving effect to such Advance:
     (a) Either (i) Borrower has an Investment Grade Rating by at least two
(2) of Moody’s, S&P, and Fitch or (ii) the requested Advance will not cause the
amount of Senior Unsecured Indebtedness and unreimbursed draws under Letters of
Credit to exceed the Loan Funding Availability;
     (b) The requested Advance will not cause the Commitment Usage to exceed the
Total Revolving Credit Commitment;
     (c) All of the representations and warranties of Borrower and Guarantors
set forth in the Loan Documents are true and correct in all material respects
(except to the extent that the representations and warranties speak to a
specific date or are based on facts which have changed by transactions expressly
contemplated or permitted by the Loan Documents);
     (d) No Default or Event of Default has occurred and is continuing or will
arise after giving effect to the requested Advance.

         
 
      Exhibit B

 



--------------------------------------------------------------------------------



 



     (e) All conditions precedent to Borrower’s right to receive the requested
Advance have been met in accordance with the terms and conditions of the Credit
Agreement.

                      Very truly yours,    
 
                    D. R. HORTON, INC., a Delaware corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

1   Interest Period of one month, two months, three months or six months should
be specified.   2   Not less than $5,000,000 or a greater integral multiple of
$1,000,000.   3   For any Advance, must be a Business Day occurring prior to the
Maturity Date and, if such Advance is to consist of LIBOR Rate Loans, must be at
least three (3) Business Days following receipt by Administrative Agent of this
Request for Advance.

         
 
      Exhibit B

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT
                                                            
                    ,                                         

     
Wachovia Bank, National Association, a national
  Proposed Date of
Issuance1:                                                                             
banking association, as Administrative Agent for
  Stated Amount of Letter of
Credit2:                                                                 
the Lenders as defined in the Credit Agreement
  Expiration
Date3:                                                                                              
referred to below
  Name/Address of
Beneficiary:                                                                         
401 S. Tryon St, NC1193
   
Charlotte, NC 28288
   
Attn: R. Scott Holtzapple, Senior Vice President,
   
REFS Risk Management
  Attn:
                                                                                                                

Ladies and Gentlemen:
     Reference is made to the Revolving Credit Agreement dated as of December
___, 2005 (as modified, amended, renewed, extended, supplemented, or restated
from time to time, the “Credit Agreement”), among Borrower, Wachovia Bank,
National Association, a national banking association, as Administrative Agent,
the Letter of Credit Issuers defined therein, the Swingline Lender defined
therein and the Lenders defined therein. Capitalized terms used herein shall,
unless otherwise indicated, have the respective meanings set forth in the Credit
Agreement. Borrower hereby gives you notice pursuant to the Credit Agreement
that it requests the issuance of a Letter of Credit under the Letter of Credit
Subfacility.
     Accompanying this notice is a duly executed and properly completed Letter
of Credit Application in the form requested by Administrative Agent, together
with the payment of any fronting fee or other amount, if any, due and payable in
respect of such Letter of Credit pursuant to Section 2.5 of the Credit
Agreement.
     Borrower hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date specified
herein for issuance of the Letter of Credit, after giving effect to the issuance
of such Letter of Credit:
     (a) The issuance of the requested Letter of Credit will not cause the
Commitment Usage to exceed the Total Revolving Credit Commitment;
     (b) The issuance of the requested Letter of Credit will not cause the
Letter of Credit Exposure to exceed $1,000,000,000;
     (c) All of the representations and warranties of Borrower and Guarantors
set forth in the Loan Documents are true and correct in all material respects
(except to the extent that the representations and warranties speak to a
specific date or are based on facts which have changed by transactions expressly
contemplated or permitted by the Loan Documents); and
     (d) No Default or Event of Default has occurred and is continuing or will
arise after giving effect to the requested Letter of Credit.
Remainder of Page Intentionally Blank;
Signature Page Follows.
Exhibit C

 



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
                D. R. HORTON, INC., a Delaware corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

             
Rate:
                      Confirmed by:        
 
           

 

1   Must be a Business Day at least five (5) Business Days (or such later date
as Letter of Credit Issuer may agree) following receipt by Administrative Agent
of this Letter of Credit Request.   2   Amount of requested Letter of Credit
plus the Letter of Credit Exposure shall not exceed $1,000,000,000 (as the
maximum amount of such Letter of Credit Subfacility may be reduced or canceled
in accordance with the Loan Documents).   3   Not later than the earlier of
twelve (12) months from the date of issuance or 7 days prior to the Maturity
Date.

Exhibit C

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF QUARTERLY COMPLIANCE CERTIFICATE
FOR                      ENDED                                         
DATE:                                         

     
ADMINISTRATIVE AGENT:
  Wachovia Bank, National Association, a national banking association

         
BORROWER:
      D. R. Horton, Inc., a Delaware corporation

     This certificate is delivered under the Revolving Credit Agreement dated as
of December ___, 2005 (as modified, amended, renewed, extended, supplemented, or
restated from time to time, the “Credit Agreement”), among Borrower,
Administrative Agent, the Letter of Credit Issuers defined therein, the
Swingline Lender defined therein and the Lenders defined therein. Capitalized
terms used herein shall, unless otherwise indicated, have the respective
meanings set forth in the Credit Agreement.
     I certify to Administrative Agent and Lenders that:
     (a) I am an Authorized Signatory of Borrower and its Restricted
Subsidiaries (for purposes hereof “Companies”) in the position(s) set forth
under my signature below;
     (b) the consolidated Current Financials of Borrower and its Subsidiaries
delivered to Administrative Agent concurrently with the delivery hereof were
prepared in accordance with GAAP; present fairly in all material respects the
consolidated financial condition and results of operations of Borrower and its
Subsidiaries; and serve as the basis for the status of compliance by Borrower
with certain covenants in the Credit Agreement set forth on Annex I as of, and
for the (three, six, or nine months, or fiscal year) ended on,
                                        ,                     (the “Subject
Period”); and
     (c) the status of compliance by Borrower with Sections 6.8(a), (b), (c),
(d) and (e) of the Credit Agreement at the end of the Subject Period is as set
forth on Annex I to this certificate; provided that Sections 6.8(d) and (e) may
be labeled “not applicable” so long as Borrower has, as of the date hereof, an
Investment Grade Rating by at least two (2) of Moody’s, S&P and Fitch.

                  D. R. HORTON, INC., a Delaware corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

Exhibit D

 



--------------------------------------------------------------------------------



 



ANNEX I TO QUARTERLY COMPLIANCE CERTIFICATE
Status of Compliance with
Sections 6.8(a), (b), (c), (d) and (e)
of the Credit Agreement
(Dollar Amounts in Millions)
[(Unless otherwise indicated, all calculations are made on a consolidated basis
for
Borrower and its Restricted Subsidiaries at the date of determination
with respect to the most recently-ended fiscal quarter)]

                          Current         Section   Limitation/Covenant  
Covenant Amount   Status,                                         ,
200                       Notes *  
6.8(a)
  Leverage Ratio – Net Funded Notes Payable divided by Total Capitalization (Net
Funded Notes Payable plus net shareholders equity) of 0.60 to 1.0 or less      
Indebtedness Less: Cash & cash equiv in excess of $50,000,000 (adjustments not
to exceed $500,000,000) Net Funded Notes Payable Plus: Net shareholders equity
Total Capitalization Leverage Ratio   $  
6.8(b)
  Ratio of EBITDA (generally income before interest expense, provision for
income taxes, depreciation and amortization, extraordinary non-cash losses,
etc.) to Interest Incurred of at least 2.50 to 1.00       EBITDA
Interest incurred
Coverage Ratio (times)   $  
6.8(c)
  Minimum Tangible Net Worth of at least $3,718,000,000 plus (generally) 50% of
net income subsequent to September 30, 2005 and 50% of additional future equity
offerings ___/___/___minimum (in millions)       Total Net Worth Less:
Intangible Assets Less: Non-cash gain or loss from SFAS 133 Mark to Market
Adjustments Tangible Net Worth   $  
6.8(d)1
  Speculative Lots not to exceed 40% of trailing twelve months’ unit closings
(excludes models)       Speculative Lots
Trailing twelve months’ closings
Percentage      
6.8(e)1
  Developed Lots, Lots Under Development and Land Parcels not to exceed 150% of
Adjusted Tangible Net Worth       150% Adjusted Tangible Net Worth   $  
 
          Total Cost of Lots & Land1   $
 
  Applicable Margin (see grid below):       Pricing Level Applicable Margin
(bps) – Cash borrowing Applicable Margin (bps) – Letters of Credit Unused
Commitment Fee (bps)      

                                                              Senior Unsecured  
Eurodollar   Base   Letters of   Unused Pricing Level   Leverage Ratio   Debt
Rating   Rate (bps)   Rate   Credit   Commitment Fee
1
    x = 0.30:1     BBB+/Baa1     0.50 %     0.00 %     0.375 %     0.125 %
2
    0.30:1 < x £0.40:1     BBB/Baa2     0.625 %     0.00 %     0.50 %     0.15 %
3
    0.40:1 < x £0.50:1     BBB-/Baa3     0.75 %     0.00 %     0.625 %     0.175
%
4
    0.50:1 < x £0.55:1     BB+/Ba1     1.00 %     0.00 %     0.875 %     0.20 %
5
    0.55:1 < x     BB/Ba2     1.375 %     0.00 %     1.25 %     0.225 %

Annex I to Exhibit D

 



--------------------------------------------------------------------------------



 



 

1.   Not applicable when Borrower has an Investment Grade Rating by at least two
(2) of Moody’s, S&P and Fitch.

* See attached Calculation Worksheets, which are incorporated herein by
reference.
Annex I to Exhibit D

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO ANNEX I
Calculation Worksheets
[TO BE ATTACHED BY BORROWER.]
Annex I to Exhibit D

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
     Reference is made to the Revolving Credit Agreement dated as of December
___, 2005 (as modified, amended, renewed, extended, supplemented, or restated
from time to time, the “Credit Agreement”), among D. R. Horton, Inc., as
Borrower, Wachovia Bank, National Association, a national banking association,
as Administrative Agent, the Letter of Credit Issuers defined therein, the
Swingline Lender defined therein and the Lenders defined therein. Capitalized
terms used herein shall, unless otherwise indicated, have the respective
meanings set forth in the Credit Agreement.
RECITALS
     A. “Assignor” and “Assignee” shall mean the parties referred to on the
signature page hereof.
     B. Assignor’s Revolving Credit Commitment, which includes its obligation to
fund its pro rata share of Letters of Credit and Swingline Loans (the “Assignor
Commitment”), is the amount specified in Item 1 of Schedule 1 attached hereto.
The aggregate principal amount of outstanding Revolving Credit Loans made by
Assignor to Borrower under the Assignor Commitment is specified in Item 2 of
Schedule 1 attached hereto (the “Assignor Loans”).
     C. Assignor wishes to sell and assign to Assignee, and Assignee wishes to
purchase and assume from Assignor, (i) the portion of the Assignor Commitment
specified in Item 3 of Schedule 1 attached hereto, which is equivalent to the
percentage of the Total Revolving Credit Commitment specified in Item 4 of
Schedule 1 attached hereto (the “Assigned Commitment”) and (ii) the portion of
the Assignor Loans under the Assignor Commitment specified in Item 5 of
Schedule 1 attached hereto (the “Assigned Loans”).
     The parties agree as follows:
     1. Assignment. Subject to the terms and conditions set forth herein and in
the Credit Agreement, Assignor hereby sells and assigns without recourse to
Assignee, and Assignee purchases, accepts, and assumes from Assignor on the date
first set forth above (the “Assignment Date”), (a) all right, title, and
interest of Assignor to the Assigned Loans, and (b) all obligations of Assignor
under the Credit Agreement with respect to the Assigned Commitment. As full
consideration for the sale of the Assigned Loans and the Assigned Commitment,
Assignee shall pay to Assignor on the Assignment Date the principal amount of
the Assigned Loans (the “Purchase Price”).
     2. Representations and Warranties. Each of Assignor and Assignee represents
and warrants to the other that: (a) it has full power and legal right to execute
and deliver this Agreement and to perform the provisions of this Agreement;
(b) the execution, delivery, and performance of this Agreement have been
authorized by all necessary action, corporate or otherwise, and do not violate
any provisions of its charter or by-laws or any contractual obligations or
requirement of law binding on it; and (c) this Agreement constitutes its legal,
valid, and binding obligation, enforceable against it in accordance with its
terms.
     3. Condition Precedent. The obligations of Assignor and Assignee hereunder
shall be subject to the fulfillment of the condition that Assignor shall have
(a) received payment in full of the
Exhibit E

 



--------------------------------------------------------------------------------



 



Purchase Price, and (b) complied with other applicable provisions of
Section 10.2 of the Credit Agreement. Assignor and Assignee further agree,
pursuant to Section 10.2 of the Credit Agreement, to pay (as determined between
themselves) to Administrative Agent for its account on the Effective Date in
federal funds a processing fee of $3,500.
     4. Notice of Assignment. Assignor hereby instructs Administrative Agent and
Borrower to make all payments with respect to the Assigned Loans and the
Assigned Commitment directly to Assignee at the offices specified in Item 6 on
Schedule 1 attached hereto (which shall also be Assignee’s address for notices
pursuant to Section 10.11 of the Credit Agreement). From and after the date (the
“Effective Date”) on which Administrative Agent shall notify Borrower and
Assignor that all consents (if any) required shall have been given, Assignee
shall be deemed to be a party to the Credit Agreement and, to the extent that
rights and obligations thereunder shall have been assigned to Assignee as
provided herein, shall have the rights and obligations of a Lender under the
Credit Agreement. After the Effective Date, and with respect to all such amounts
accrued from the Assignment Date, (i) all interest, principal, fees, and other
amounts that would otherwise be payable to Assignor in respect of the Assigned
Loans and the Assigned Commitment shall be paid to Assignee, and (ii) if
Assignor receives any payment on account of the Assigned Loans or the Assigned
Commitment, then Assignor shall promptly deliver such payment to Assignee.
Assignee agrees to deliver to Borrower and Administrative Agent, on or prior to
the Assignment Date, such Internal Revenue Service forms as may be required to
establish that Assignee is entitled to receive payments under the Credit
Agreement without deduction or withholding of tax.
     5. Independent Investigation. Assignee acknowledges that it is purchasing
the Assigned Loans and the Assigned Commitment from Assignor totally without
recourse and, except as provided in Section 2 hereof, without representation or
warranty. Assignee further acknowledges that it has made its own independent
investigation and credit evaluation of Borrower in connection with its purchase
of the Assigned Loans and the Assigned Commitment. Except for the
representations or warranties set forth in Section 2, Assignee acknowledges that
it is not relying on any representation or warranty of Assignor, expressed or
implied, including without limitation, any representation or warranty relating
to the legality, validity, genuineness, enforceability, collectibility, interest
rate, repayment schedule, or accrual status of the Assigned Loans or the
Assigned Commitment, the legality, validity, genuineness, or enforceability of
the Credit Agreement, the related Notes, or any other Loan Document referred to
in or delivered pursuant to the Credit Agreement, or the financial condition or
creditworthiness of Borrower. Assignor has not and will not be acting as either
the representative, agent, or trustee of Assignee with respect to matters
arising out of or relating to the Credit Agreement or this Agreement. From and
after the Effective Date, Assignor shall have no rights or obligations with
respect to the Assigned Loans or the Assigned Commitment.
     6. Method of Payment. All payments to be made by either party hereunder
shall be in funds available at the place of payment on the same day and shall be
made by wire transfer to the account designated by the party to receive payment.
     7. Integration. This Agreement shall supersede any prior agreement or
understanding between the parties (other than the Credit Agreement) as to the
subject matter hereof.
     8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon both parties, their successors and assigns.
Exhibit E

 



--------------------------------------------------------------------------------



 

\

     9. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their authorized signatories as of the date first above written.

              ASSIGNOR:   [ASSIGNOR]
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
            ASSIGNEE:   [ASSIGNEE]
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

Acknowledged and Agreed to as of
this                    day of                                         ,
                    .
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
as Administrative Agent, Letter of Credit Issuer and Swingline Lender

                 
By:
                             
 
  Name:            
 
               
 
  Title:            
 
               

[NAMES OF OTHER LETTER OF CREDIT ISSUERS]

                 
By:
                             
 
  Name:            
 
               
 
  Title:            
 
               

Exhibit E

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
ASSIGNMENT AND ACCEPTANCE AGREEMENT
relating to
Revolving Credit Agreement
among D. R. Horton, Inc., a Delaware corporation, as Borrower,
Wachovia Bank, National Association, a national banking association, as
Administrative Agent,
the Letter of Credit Issuer defined therein,
the Swingline Lender defined therein and
the Lenders defined therein
dated as of                                                             
                    , 20                    

         
(1) Assignor Commitment:1
  $                       
(2) Assignor Loans: 2
  $                       
(3) Amount of Assigned Commitment:3
  $                       
(4) Percentage of Total Revolving Credit Commitment Assigned:4
                         %
(5) Amount of Assigned Loans:5
  $                       
(6) Applicable Lending Office of Assignee and Address for Notices under the
Credit Agreement6

                                                                                
                                                                                
                                                                                
                                                                                
 

1.   Insert the dollar amount of the Assignor Commitment prior to assignment.
  2.   Insert the total amount of outstanding Revolving Credit Loans of
Assignor.   3.   Insert the dollar amount of the Assignor Commitment, including
outstanding Revolving Credit Loans, being assigned.   4.   Assigned Commitment,
as a percentage of the Total Revolving Credit Commitment.   5.   Insert the
total amount of outstanding Revolving Credit Loans of Assignor being assigned to
Assignee.   6.   Insert the name and address of the applicable lending office of
Assignee.

Exhibit E

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF REVOLVING CREDIT NOTE
REVOLVING CREDIT NOTE
 

$                        Charlotte, North Carolina   As of                     ,
20                    _

     1. FOR VALUE RECEIVED, D. R. HORTON, INC., a Delaware corporation
(“Maker”), hereby unconditionally promises to pay to the order of
                     (“Payee”), at the address of Administrative Agent (defined
below) set forth in the Credit Agreement defined below, the sum
of                     Dollars ($                    ) (or, if less, so much
thereof as may be advanced), in lawful money of the United States of America.
Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement.
     2. The unpaid principal amount of, and accrued unpaid interest on, this
Revolving Credit Note is payable in accordance with the Credit Agreement.
     3. The unpaid principal balance advanced and outstanding hereunder shall
bear interest from the date of advance until maturity at the rate per annum
provided in the Credit Agreement. The interest rate specified in this section is
subject to adjustment under the circumstances described in the Credit Agreement.
Interest shall be computed in the manner provided in the Credit Agreement.
     4. Notwithstanding any provision contained in this Revolving Credit Note or
any other document executed or delivered in connection with this Revolving
Credit Note or in connection with the Credit Agreement, Payee shall never be
deemed to have contracted for or be entitled to receive, collect, or apply as
interest on this Revolving Credit Note, any amount in excess of the maximum rate
of interest permitted to be charged by applicable law, and, if Payee ever
receives, collects, or applies as interest any such excess, then the amount that
would be excessive interest shall be applied to reduce the unpaid principal
balance of this Revolving Credit Note, and, if the principal balance of this
Revolving Credit Note is paid in full by that application, then any remaining
excess shall promptly be paid to Maker. In determining whether the interest paid
or payable under any specific contingency exceeds the highest lawful rate, Maker
and Payee shall, to the maximum extent permitted under applicable law,
(a) characterize any non-principal payment (other than payments expressly
designated as interest payments hereunder) as an expense or fee rather than as
interest, (b) exclude voluntary prepayments and the effect thereof, and
(c) spread the total amount of interest throughout the entire contemplated term
of this Revolving Credit Note so that the interest rate is uniform throughout
that term.
     5. This Revolving Credit Note has been executed and delivered pursuant to
that certain Revolving Credit Agreement (as amended, modified, or restated from
time to time, the “Credit Agreement”) dated as of December                     ,
2005, executed by and between Maker, Wachovia Bank, National Association, a
national banking association, as Administrative Agent (“Administrative Agent”),
the Letter of Credit Issuers defined therein, the Swingline Lender defined
therein and the Lenders defined therein, and is one of the “Revolving Credit
Notes” referred to therein, and the holder of this Revolving Credit Note is
entitled to the benefits provided in the Credit Agreement. Reference is hereby
made to the Credit Agreement for a statement of (a) the obligation of Payee to
advance funds hereunder, (b) the
Exhibit F-1

 



--------------------------------------------------------------------------------



 



prepayment rights and obligations of Maker, and (c) the events upon which the
maturity of this Revolving Credit Note may be accelerated.
     6. If the principal of, or any installment of interest on, this Revolving
Credit Note becomes due and payable on a day other than a Business Day, then the
maturity thereof shall be extended to the next succeeding Business Day. If this
Revolving Credit Note, or any installment or payment due hereunder, is not paid
when due, whether at maturity or by acceleration, or if it is collected through
a bankruptcy, probate, or other court, whether before or after maturity, then
Maker shall pay all costs of collection, including, but not limited to,
reasonable attorneys’ fees incurred by the holder of this Revolving Credit Note.
All past due principal of, and to the extent permitted by applicable law,
interest on this Revolving Credit Note shall bear interest until paid at the
rate provided in the Credit Agreement.
     7. Maker and all sureties, endorsers, guarantors, and other parties ever
liable for payment of any sums payable pursuant to the terms of this Revolving
Credit Note, jointly and severally waive demand, presentment for payment,
protest, notice of protest, notice of acceleration, notice of intent to
accelerate, diligence in collection, the bringing of any suit against any party,
and any notice of or defense on account of any extensions, renewals, partial
payments, or changes in any manner of or in this Revolving Credit Note or in any
of its terms, provisions, and covenants, or any releases or substitutions of any
security, or any delay, indulgence, or other act of any trustee or any holder
hereof, whether before or after maturity.
     8. All Revolving Credit Loans made by Payee and all repayments of the
principal thereof may be recorded by Payee and, before any transfer hereof,
endorsed by Payee on a schedule attached hereto, or on a continuation of such
schedule, provided that the failure of Payee to record any endorsement shall not
affect the obligation of Maker hereunder or under the Credit Agreement.
     9. THIS REVOLVING CREDIT NOTE IS BEING EXECUTED AND DELIVERED, AND IS
INTENDED TO BE PERFORMED, IN THE STATE OF NORTH CAROLINA. EXCEPT TO THE EXTENT
THAT THE LAWS OF THE UNITED STATES MAY APPLY TO THE TERMS HEREOF, THE
SUBSTANTIVE LAWS OF THE STATE OF NORTH CAROLINA SHALL GOVERN THE VALIDITY,
CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION OF THIS REVOLVING CREDIT NOTE.

                  D. R. HORTON, INC., a Delaware corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

Exhibit F-1

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF SWINGLINE NOTE
SWINGLINE NOTE
 

$                        Charlotte, North Carolina   As of                     ,
2005

     1. FOR VALUE RECEIVED, D. R. HORTON, INC., a Delaware corporation
(“Maker”), hereby unconditionally promises to pay to the order of WACHOVIA BANK,
NATIONAL ASSOCIATION (“Payee”), at the address of Administrative Agent (defined
below) set forth in the Credit Agreement defined below, the sum of One Hundred
Million Dollars ($100,000,000) (or, if less, so much thereof as may be advanced
as Swingline Loans under the Credit Agreement), in lawful money of the United
States of America. Capitalized terms used herein shall, unless otherwise
indicated, have the respective meanings set forth in the Credit Agreement.
     2. The unpaid principal amount of, and accrued unpaid interest on, this
Swingline Note is payable in accordance with the Credit Agreement.
     3. The unpaid principal balance advanced and outstanding hereunder shall
bear interest from the date of advance until maturity at the rate per annum
provided in the Credit Agreement. The interest rate specified in this section is
subject to adjustment under the circumstances described in the Credit Agreement.
Interest shall be computed in the manner provided in the Credit Agreement.
     4. Notwithstanding any provision contained in this Swingline Note or any
other document executed or delivered in connection with this Swingline Note or
in connection with the Credit Agreement, Payee shall never be deemed to have
contracted for or be entitled to receive, collect, or apply as interest on this
Swingline Note, any amount in excess of the maximum rate of interest permitted
to be charged by applicable law, and, if Payee ever receives, collects, or
applies as interest any such excess, then the amount that would be excessive
interest shall be applied to reduce the unpaid principal balance of this
Swingline Note, and, if the principal balance of this Swingline Note is paid in
full by that application, then any remaining excess shall promptly be paid to
Maker. In determining whether the interest paid or payable under any specific
contingency exceeds the highest lawful rate, Maker and Payee shall, to the
maximum extent permitted under applicable law, (a) characterize any
non-principal payment (other than payments expressly designated as interest
payments hereunder) as an expense or fee rather than as interest, (b) exclude
voluntary prepayments and the effect thereof, and (c) spread the total amount of
interest throughout the entire contemplated term of this Swingline Note so that
the interest rate is uniform throughout that term.
     5. This Swingline Note has been executed and delivered pursuant to that
certain Revolving Credit Agreement (as amended, modified, or restated from time
to time, the “Credit Agreement”) dated as of December                     ,
2005, executed by and between Maker, Wachovia Bank, National Association, a
national banking association, as Administrative Agent (“Administrative Agent”),
the Letter of Credit Issuers defined therein, the Swingline Lender defined
therein and the Lenders defined therein, and is the “Swingline Note” referred to
therein, and the holder of this Swingline Note is entitled to the benefits
provided in the Credit Agreement. Reference is hereby made to the Credit
Agreement for a statement of
Exhibit F-2

 



--------------------------------------------------------------------------------



 



(a) the obligation of Payee to advance funds hereunder, (b) the prepayment
rights and obligations of Maker, and (c) the events upon which the maturity of
this Swingline Note may be accelerated.
     6. If the principal of, or any installment of interest on, this Swingline
Note becomes due and payable on a day other than a Business Day, then the
maturity thereof shall be extended to the next succeeding Business Day. If this
Swingline Note, or any installment or payment due hereunder, is not paid when
due, whether at maturity or by acceleration, or if it is collected through a
bankruptcy, probate, or other court, whether before or after maturity, then
Maker shall pay all costs of collection, including, but not limited to,
reasonable attorneys’ fees incurred by the holder of this Swingline Note. All
past due principal of, and to the extent permitted by applicable law, interest
on this Swingline Note shall bear interest until paid at the rate provided in
the Credit Agreement.
     7. Maker and all sureties, endorsers, guarantors, and other parties ever
liable for payment of any sums payable pursuant to the terms of this Swingline
Note, jointly and severally waive demand, presentment for payment, protest,
notice of protest, notice of acceleration, notice of intent to accelerate,
diligence in collection, the bringing of any suit against any party, and any
notice of or defense on account of any extensions, renewals, partial payments,
or changes in any manner of or in this Swingline Note or in any of its terms,
provisions, and covenants, or any releases or substitutions of any security, or
any delay, indulgence, or other act of any trustee or any holder hereof, whether
before or after maturity.
     8. All Swingline Loans made by Payee and all repayments of the principal
thereof may be recorded by Payee and, before any transfer hereof, endorsed by
Payee on a schedule attached hereto, or on a continuation of such schedule,
provided that the failure of Payee to record any endorsement shall not affect
the obligation of Maker hereunder or under the Credit Agreement.
     9. THIS SWINGLINE NOTE IS BEING EXECUTED AND DELIVERED, AND IS INTENDED TO
BE PERFORMED, IN THE STATE OF NORTH CAROLINA. EXCEPT TO THE EXTENT THAT THE LAWS
OF THE UNITED STATES MAY APPLY TO THE TERMS HEREOF, THE SUBSTANTIVE LAWS OF THE
STATE OF NORTH CAROLINA SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT,
AND INTERPRETATION OF THIS SWINGLINE NOTE.

                  D. R. HORTON, INC., a Delaware corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

Exhibit F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT (this “Guaranty Agreement”) is executed as of
December ___, 2005, by EACH OF THE SUBSIDIARIES OF D. R. HORTON, INC., a
Delaware corporation (“Borrower”), LISTED ON SCHEDULE 1 ATTACHED HERETO or who
become a party hereto pursuant to Section 5.11 below (each a “Guarantor” and
collectively, “Guarantors”) for the benefit of the Credit Parties defined below.
R E C I T A L S:
     1. Borrower may from time to time be indebted to the Credit Parties
pursuant to that certain Revolving Credit Agreement dated as of December ___,
2005 (as modified, amended, renewed, extended, supplemented, or restated from
time to time, the “Credit Agreement”), by and among Borrower, Wachovia Bank,
National Association, as Administrative Agent (in such capacity, “Administrative
Agent”), the Letter of Credit Issuers defined therein, the Swingline Lender
defined therein and the Lenders defined therein (Administrative Agent, Letter of
Credit Issuer, Swingline Lender and the Lenders, together with their respective
successors and assigns, being herein called the “Credit Parties”).
     2. Capitalized terms used herein shall, unless otherwise indicated, have
the respective meanings set forth in the Credit Agreement.
     3. The Credit Parties are not willing to make loans under the Credit
Agreement or otherwise extend credit to Borrower unless Guarantors
unconditionally guarantee payment of all present and future indebtedness and
obligations of Borrower to the Credit Parties under the Credit Agreement and the
Loan Documents pursuant to this Guaranty Agreement.
     4. Each Guarantor will, directly or indirectly, benefit from the Credit
Parties’ extension of credit to Borrower.
     NOW, THEREFORE, as an inducement to the Credit Parties to enter into the
Credit Agreement and to make loans to Borrower thereunder, and to extend such
credit to Borrower as the Credit Parties may from time to time agree to extend,
and for other good and valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged, Guarantors hereby jointly and severally
guarantee payment of the Guaranteed Debt (hereinafter defined) as more
specifically described hereinbelow in Section 1.3 and hereby agree as follows:
SECTION 1
NATURE AND SCOPE OF GUARANTY
     1.1 Definition of Guaranteed Debt. As used herein, the term “Guaranteed
Debt” means:
     (a) All principal, interest, fees, reasonable attorneys’ fees, commitment
fees, liabilities for costs and expenses, and other indebtedness, obligations,
and liabilities of Borrower to the Credit Parties at
 Exhibit G

 



--------------------------------------------------------------------------------



 



any time created or arising in connection with the Credit Agreement including,
but not limited to, all indebtedness, obligations and liabilities of Borrower to
the Credit Parties arising under the Notes and the other Loan Documents; and
     (b) All costs, expenses, and fees including, but not limited to, court
costs and reasonable attorneys’ fees, arising in connection with the collection
of any or all amounts, indebtedness, obligations, and liabilities of Borrower to
the Credit Parties described in item (a) of this Section 1.1.
     1.2 Guaranteed Debt Not Reduced by Offset. The indebtedness, liabilities,
obligations, and other Guaranteed Debt guaranteed hereby, and the liabilities
and obligations of Guarantors to the Credit Parties hereunder, shall not be
reduced, discharged, or released because or by reason of any existing or future
offset, claim, or defense of Borrower, or any other party, against any Credit
Party or against payment of the Guaranteed Debt, whether such offset, claim or
defense arises in connection with the Guaranteed Debt (or the transactions
creating the Guaranteed Debt) or otherwise. Without limiting the foregoing or
Guarantors’ liability hereunder, to the extent that any Credit Party advances
funds or extends credit to Borrower, and does not receive payments or benefits
thereon in the amounts and at the times required or provided by applicable
agreements or laws, Guarantors are absolutely liable, jointly and severally, to
make such payments to (and confer such benefits on) such Credit Party, on a
timely basis.
     1.3 Guaranty of Obligation. Guarantors hereby irrevocably and
unconditionally guarantee, jointly and severally, to the Credit Parties (a) the
due and punctual payment of the Guaranteed Debt, and (b) the timely performance
of all other obligations now or hereafter owed by Borrower to the Credit Parties
under the Credit Agreement. Each Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed Debt
as primary obligor.
     1.4 Nature of Guaranty. This Guaranty Agreement is intended to be an
irrevocable, absolute, continuing guaranty of payment and is not a guaranty of
collection. This Guaranty Agreement may not be revoked by any Guarantor;
provided, however, if, according to applicable law, it shall ever be determined
or held that a guarantor under a continuing guaranty such as this Guaranty
Agreement shall have the absolute right, notwithstanding the express agreement
of such a guarantor otherwise, to revoke such guaranty as to Guaranteed Debt
which has then not yet arisen, then any Guarantor may deliver to Administrative
Agent written notice, in addition to giving such notice as provided in
Section 5.2 hereof, that such Guarantor will not be liable hereunder for any
Guaranteed Debt created, incurred, or arising after the giving of such notice,
and such notice will be effective as to such Guarantor from and after (but not
before) such times as said written notice is actually delivered to, in addition
to giving such notice as provided in Section 5.2 hereof, and received by and
receipted for in writing by Administrative Agent (unless such notice is refused
by Administrative Agent in which case such notice shall be effective when
delivered to, and rejected by, Administrative Agent); provided that such notice
shall not in anywise affect, impair, or limit the liability and responsibility
of any other person or entity with respect to any Guaranteed Debt theretofore
existing or thereafter existing, arising, renewed, extended, or modified;
provided, further, that such notice shall not affect, impair, or release the
liability and responsibility of such Guarantor with respect to Guaranteed Debt
created, incurred, or arising (or in respect of any Guaranteed Debt agreed or
contemplated, in any respect, to be created, whether advanced or not and whether
committed to by the Credit Parties or not, including, without limitation, any
discretionary advances or extensions of credit which may be made by any Credit
Party at its option in the future under any type of loan or credit agreement,
arrangement or undertaking) prior to the receipt of such notice by
Administrative Agent as aforesaid, or in respect of any renewals, extensions, or
modifications of such Guaranteed Debt, or in respect of interest or costs of
collection thereafter accruing on or with respect to
 Exhibit G

2



--------------------------------------------------------------------------------



 



such Guaranteed Debt, or with respect to attorneys’ fees thereafter becoming
payable hereunder with respect to such Guaranteed Debt, and shall continue to be
effective with respect to any Guaranteed Debt arising or created after any
attempted revocation by any Guarantor. The fact that at any time or from time to
time the Guaranteed Debt may be increased, reduced, or paid in full shall not
release, discharge, or reduce the obligation of Guarantors with respect to
indebtedness or obligations of Borrower to the Credit Parties thereafter
incurred (or other Guaranteed Debt thereafter arising) under the Credit
Agreement, the Notes, or otherwise. This Guaranty Agreement may be enforced by
the Credit Parties and any subsequent holder of the Guaranteed Debt and shall
not be discharged by the assignment or negotiation of all or part of the
Guaranteed Debt.
     1.5 Payment by Guarantors. If all or any part of the Guaranteed Debt shall
not be punctually paid when due, whether at maturity or earlier by acceleration
or otherwise, then Guarantors shall, immediately upon demand by Administrative
Agent, and without presentment, protest, notice of protest, notice of
nonpayment, notice of intention to accelerate or acceleration, or any other
notice whatsoever, pay in lawful money of the United States of America, the
amount due on the Guaranteed Debt to Administrative Agent, for the benefit of
the Credit Parties, at Administrative Agent’s office set forth in the Credit
Agreement. Such demand(s) may be made at any time coincident with or after the
time for payment of all or part of the Guaranteed Debt, and may be made from
time to time with respect to the same or different items of Guaranteed Debt.
Such demand shall be deemed made, given, and received in accordance with
Section 5.2 hereof.
     1.6 Payment of Expenses. In the event that any Guarantor should breach or
fail to timely perform any provisions of this Guaranty Agreement, then
Guarantors shall, immediately upon demand by Administrative Agent, pay to
Administrative Agent, for the benefit of the Credit Parties, all reasonable
costs and expenses (including court costs and reasonable attorneys’ fees)
incurred by the Credit Parties in the enforcement hereof or the preservation of
the Credit Parties’ rights hereunder. The covenant contained in this Section 1.6
shall survive the payment of the Guaranteed Debt.
     1.7 No Duty to Pursue Others. It shall not be necessary for any Credit
Party (and Guarantors hereby waive any rights which Guarantors may have to
require any Credit Party), in order to enforce such payment by any Guarantor,
first to (a) institute suit or exhaust its remedies against Borrower or others
liable on the Guaranteed Debt or any other person, (b) enforce the Credit
Parties’ rights against any security which shall ever have been given to secure
the Guaranteed Debt, (c) enforce the Credit Parties’ rights against any other
Guarantor or any other guarantors of the Guaranteed Debt, (d) join Borrower, any
other Guarantor, or any others liable on the Guaranteed Debt in any action
seeking to enforce this Guaranty Agreement, (e) exhaust any remedies available
to the Credit Parties against any security which shall ever have been given to
secure the Guaranteed Debt, or (f) resort to any other means of obtaining
payment of the Guaranteed Debt. The Credit Parties shall not be required to
mitigate damages or take any other action to reduce, collect, or enforce the
Guaranteed Debt. Further, each Guarantor expressly waives each and every right
to which any Guarantor may be entitled by virtue of the suretyship law of the
State of North Carolina, including without limitation, any rights pursuant to
N.C.G.S. §§ 26-7, 8 and 9, or any similar applicable law in any other
jurisdiction.
     1.8 Waiver of Notices, etc. Each Guarantor agrees to the provisions of the
Credit Agreement, the Notes, and the other Loan Documents, and hereby waives
notice of (a) any loans or advances made by any Credit Party to Borrower,
(b) acceptance of this Guaranty Agreement, (c) any amendment, waiver,
supplement, or extension of the Credit Agreement, the Notes, the other Loan
Documents, or any other instrument or document pertaining to all or any part of
the Guaranteed Debt,
 Exhibit G

3



--------------------------------------------------------------------------------



 



(d) the execution and delivery by Borrower and any Credit Party of any other
loan or credit agreement or of Borrower’s execution and delivery of any
promissory notes or other documents in connection therewith, (e) the occurrence
of any Default or Event of Default, (f) any Credit Party’s transfer or
disposition of the Guaranteed Debt, or any part thereof, (g) sale or foreclosure
(or posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Debt, (h) protest, proof of nonpayment, or default by Borrower,
(i) the release of any other Guarantor, or (j) any other action at any time
taken or omitted by any Credit Party, and, generally, all demands and notices of
every kind in connection with this Guaranty Agreement, the Credit Agreement, the
Notes, the other Loan Documents, and any documents or agreements evidencing,
securing, or relating to any of the Guaranteed Debt and the obligations hereby
guaranteed.
     1.9 Effect of Bankruptcy, Other Matters. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership, or other debtor relief
law, or any judgment, order, or decision thereunder, or for any other reason,
(a) any Credit Party must rescind or restore any payment, or any part thereof,
received by such Credit Party in satisfaction of the Guaranteed Debt, as set
forth herein, any prior release or discharge from the terms of this Guaranty
Agreement given to any Guarantor by such Credit Party shall be without effect,
and this Guaranty Agreement shall remain in full force and effect, or
(b) Borrower shall cease to be liable to the Credit Parties for any of the
Guaranteed Debt (other than by reason of the indefeasible payment in full
thereof by Borrower), then the obligations of each Guarantor under this Guaranty
Agreement shall remain in full force and effect. It is the intention of the
Credit Parties and Guarantors that Guarantors’ obligations hereunder shall not
be discharged except by Guarantor’s performance of such obligations and then
only to the extent of such performance. Without limiting the generality of the
foregoing, it is the intention of the Credit Parties and Guarantors that the
filing of any bankruptcy or similar proceeding by or against Borrower or any
other person or party obligated on any portion of the Guaranteed Debt shall not
affect the obligations of Guarantors under this Guaranty Agreement or the rights
of the Credit Parties under this Guaranty Agreement, including, without
limitation, the right or ability of the Credit Parties to pursue or institute
suit against any Guarantor for the entire Guaranteed Debt.
     1.10 Limitation. It is the intention of Guarantors and the Credit Parties
that the amount of the Guaranteed Debt shall be in, but not in excess of, the
maximum amount permitted by fraudulent conveyance, fraudulent transfer, or other
similar laws applicable to Guarantors. Accordingly, notwithstanding anything to
the contrary contained in this Guaranty Agreement or any other agreement or
instrument executed in connection with the payment of any of the Guaranteed
Debt, the amount of the Guaranteed Debt shall be limited to that amount which
after giving effect thereto would not (a) render any Guarantor insolvent,
(b) result in the fair saleable value of the assets of any Guarantor being less
than the amount required to pay its debts and other liabilities (including
contingent liabilities) as they mature, or (c) leave any Guarantor with
unreasonably small capital to carry out its business as now conducted and as
proposed to be conducted, including its capital needs, as such concepts
described in (a), (b), and (c) herein are determined under applicable law, if
the obligations of such Guarantor hereunder would otherwise be set aside,
terminated, annulled, or avoided for such reason by a court of competent
jurisdiction in a proceeding actually pending before such court.
     1.11 Set-Off. Upon the occurrence and during the continuance of any Event
of Default, each Credit Party (and each of its Affiliates) is hereby authorized
at any time and from time to time, to the fullest extent permitted by Applicable
Laws, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Credit Party (or any of its Affiliates) to or for the credit
or the account of any Guarantor against any and
 Exhibit G

4



--------------------------------------------------------------------------------



 



all of the obligations of any Guarantor now or hereafter existing under this
Guaranty Agreement, irrespective of whether such Credit Party shall have made
any demand under this Guaranty Agreement and although such obligations may be
unmatured.
SECTION 2
ADDITIONAL EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTORS’ OBLIGATIONS
     Guarantors hereby consent and agree to each of the following, and agree
that Guarantors’ obligations under this Guaranty Agreement shall not be
released, diminished, impaired, reduced, or adversely affected by any of the
following, and waives any common law, equitable, statutory, or other rights
(including without limitation rights to notice) which Guarantors might otherwise
have as a result of or in connection with any of the following:
     2.1 Modifications, etc. Any renewal, extension, increase, modification,
waiver, alteration, or rearrangement of all or any part of the Guaranteed Debt,
or of the Credit Agreement, the Notes, or any other Loan Document and, without
limiting the foregoing, each Guarantor expressly agrees to any extension or
increase effected pursuant to the terms of Section 2.7(e) or Section 2.10(b) of
the Credit Agreement;
     2.2 Adjustment, etc. Any adjustment, indulgence, forbearance, waiver, or
compromise that might be granted or given by any Credit Party to Borrower or any
Guarantor;
     2.3 Condition, Composition or Structure of Borrower or Guarantors. The
insolvency, bankruptcy, arrangement, adjustment, composition, structure,
liquidation, disability, dissolution, or lack of power of Borrower, any
Guarantor, or any other party at any time liable for the payment of all or part
of the Guaranteed Debt; or any dissolution of Borrower or any Guarantor, or any
sale, lease, or transfer of any or all of the assets of Borrower or any
Guarantor, or any changes in name, business, location, composition, structure,
or changes in the shareholders, partners, or members (whether by accession,
secession, cessation, death, dissolution, transfer of assets, or other matter)
of Borrower or any Guarantor; or any reorganization of Borrower or any
Guarantor;
     2.4 Invalidity of Guaranteed Debt. The invalidity, illegality, or
unenforceability of all or any part of the Guaranteed Debt, or any document or
agreement executed in connection with the Guaranteed Debt, for any reason
whatsoever, including without limitation the fact that (a) the Guaranteed Debt,
or any part thereof, exceeds the amount permitted by law, (b) the act of
creating the Guaranteed Debt or any part thereof is ultra vires, (c) the
officers or representatives executing the Credit Agreement, the Notes, the other
Loan Documents, or other documents or otherwise creating the Guaranteed Debt
acted in excess of their authority, (d) the Guaranteed Debt violates applicable
usury laws, (e) Borrower has valid defenses, claims, or offsets (whether at law,
in equity, or by agreement) which render the Guaranteed Debt wholly or partially
uncollectible from Borrower, (f) the creation, performance, or repayment of the
Guaranteed Debt (or the execution, delivery, and performance of any document or
instrument representing part of the Guaranteed Debt or executed in connection
with the Guaranteed Debt, or given to secure the repayment of the Guaranteed
Debt) is illegal, uncollectible, or unenforceable, or (g) the Credit Agreement,
the Notes, the other Loan Documents, or other documents or instruments
pertaining to the Guaranteed Debt have been forged or otherwise are irregular or
not genuine or authentic.
 Exhibit G

5



--------------------------------------------------------------------------------



 



     2.5 Release of Obligors. Any full or partial release of the liability of
Borrower on the Guaranteed Debt or any part thereof, or of any co-guarantors, or
any other person or entity now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee, or assure the payment of the Guaranteed Debt or any part thereof, it
being recognized, acknowledged and agreed by Guarantors that Guarantors may be
required to pay the Guaranteed Debt in full without assistance or support of any
other party, and Guarantors have not been induced to enter into this Guaranty
Agreement on the basis of a contemplation, belief, understanding, or agreement
that other parties will be liable to perform the Guaranteed Debt, or that the
Credit Parties will look to other parties to perform the Guaranteed Debt;
notwithstanding the foregoing, Guarantors do not hereby waive or release
(expressly or impliedly) any rights of subrogation, reimbursement, or
contribution which they may have, after payment in full of the Guaranteed Debt,
against others liable on the Guaranteed Debt; Guarantors’ rights of subrogation
and reimbursement are, however, subordinate to the rights and claims of the
Credit Parties;
     2.6 Other Security. The taking or accepting of any other security,
collateral, or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Debt;
     2.7 Release of Collateral, etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss, or impairment (including without
limitation negligent, willful, unreasonable, or unjustifiable impairment) of any
collateral, property, or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Debt;
     2.8 Care and Diligence. The failure of any Credit Party or any other party
to exercise diligence or reasonable care or act, fail to act, or comply with any
duty in the administration, preservation, protection, enforcement, sale
application, disposal, or other handling or treatment of all or any part of the
Guaranteed Debt or any collateral, property, or security at any time securing
any portion thereof, including, without limiting the generality of the
foregoing, the failure to conduct any foreclosure or other remedy fairly, in a
commercially reasonable manner, or in such a way so as to obtain the best
possible price or a favorable price or otherwise act or fail to act;
     2.9 Status of Liens. The fact that any collateral, security, security
interest, or lien contemplated or intended to be given, created, or granted as
security for the repayment of the Guaranteed Debt shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other security interest or lien, it being recognized and agreed by Guarantors
that Guarantors are not entering into this Guaranty Agreement in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility, or value of any of the collateral for the Guaranteed Debt;
notwithstanding the foregoing, Guarantors do not hereby waive or release
(expressly or impliedly) any right to be subrogated to the rights of the Credit
Parties in any collateral or security for the Guaranteed Debt after payment in
full of the Guaranteed Debt; Guarantors’ rights of subrogation are, however,
subordinate to the rights, claims, liens, and security interests of the Credit
Parties;
     2.10 Offset. Any existing or future right of offset, claim, or defense of
Borrower against the Credit Parties, or any other party, or against payment of
the Guaranteed Debt, whether such right of offset, claim, or defense arises in
connection with the Guaranteed Debt (or the transactions creating the Guaranteed
Debt) or otherwise;
     2.11 Merger. The reorganization, merger, or consolidation of Borrower or
any Guarantor into or with any other corporation or entity;
 Exhibit G

6



--------------------------------------------------------------------------------



 



     2.12 Preference. Any payment by Borrower to any Credit Party is held to
constitute a preference under bankruptcy laws, or for any reason any Credit
Party is required to refund such payment or pay such amount to Borrower or
someone else; or
     2.13 Other Actions Taken or Omitted. Any other action taken or omitted to
be taken with respect to the Credit Agreement, the Guaranteed Debt, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantors or increases the likelihood or risk that Guarantors will
be required to pay the Guaranteed Debt pursuant to the terms hereof; it is the
unambiguous and unequivocal intention of Guarantors that Guarantors shall be
obligated to pay the Guaranteed Debt when due, notwithstanding any occurrence,
circumstance, event, action, or omission whatsoever, whether contemplated or
uncontemplated, and whether or not otherwise or particularly described herein,
except for the full and final payment and satisfaction of the Guaranteed Debt.
SECTION 3
REPRESENTATIONS AND WARRANTIES
     To induce the Credit Parties to enter into the Credit Agreement and extend
credit to Borrower, each Guarantor represents and warrants to the Credit Parties
that:
     3.1 Benefit. Each Guarantor has received, or will receive, direct or
indirect benefit from the making of this Guaranty and the Guaranteed Debt;
     3.2 Familiarity and Reliance. Each Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Guaranteed Debt; however, no
Guarantor is relying on such financial condition or the collateral as an
inducement to enter into this Guaranty Agreement;
     3.3 No Representation by the Credit Parties. No Credit Party or any other
party has made any representation, warranty, or statement to any Guarantor in
order to induce any Guarantor to execute this Guaranty Agreement;
     3.4 Guarantors’ Financial Condition. As of the date hereof, and after
giving effect to this Guaranty Agreement and the contingent obligation evidenced
hereby, each Guarantor is, and will be, solvent;
     3.5. Determination of Benefit. The Board of Directors, partners, members,
or other managers or owners of each Guarantor, acting pursuant to a duly called
and constituted meeting, after proper notice, or pursuant to a valid unanimous
consent, has determined that this Guaranty directly or indirectly benefits such
Guarantor and is in the best interests of such Guarantor;
     3.6 Legality. The execution, delivery, and performance by each Guarantor of
this Guaranty Agreement and the consummation of the transactions contemplated
hereunder (a) have been duly authorized by all necessary action of each
Guarantor, and (b) do not, and will not, contravene or conflict with any law,
statute, or regulation whatsoever to which any Guarantor is subject or
constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or result in the
 Exhibit G

7



--------------------------------------------------------------------------------



 



breach of, any indenture, mortgage, deed of trust, charge, lien, or any
contract, agreement, or other instrument to which any Guarantor is a party or
which may be applicable to any Guarantor or any of its assets, or violate any
provisions of its Constituent Documents; this Guaranty Agreement is a legal and
binding obligation of each Guarantor and is enforceable in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditors’ rights;
     3.7 Credit Agreement. The representations and warranties in the Credit
Agreement with respect to each Guarantor are true and correct; and
     3.8 Survival. All representations and warranties made by Guarantors herein
shall survive the execution hereof.
SECTION 4
SUBORDINATION OF CERTAIN INDEBTEDNESS
     4.1 Subordination of Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of Borrower to any Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
or whether the obligations of Borrower thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the person or persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by any
Guarantor. The Guarantor Claims shall include without limitation all rights and
claims of each Guarantor against Borrower (arising as a result of subrogation or
otherwise) as a result of any Guarantor’s payment of all or a portion of the
Guaranteed Debt. Until the Guaranteed Debt shall be indefeasibly paid and
satisfied in full, the termination or expiration of all Letters of Credit and
the Total Revolving Credit Commitment, and Guarantors shall have performed all
of their obligations hereunder, if a Default or Event of Default exists, then
Guarantors shall not receive or collect , directly or indirectly, from Borrower
or any other party any amount upon the Guarantor Claims (other than payments in
the ordinary course of business).
     4.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Borrower as debtor, the Credit Parties shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee, or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims. Each
Guarantor hereby assigns such dividends and payments to the Credit Parties.
Should any Credit Party receive, for application upon the Guaranteed Debt, any
such dividend or payment which is otherwise payable to any Guarantor, and which,
as between Borrower and such Guarantor, shall constitute a credit upon the
Guarantor Claims, then upon indefeasible payment to the Credit Parties in full
of the Guaranteed Debt, and the termination or expiration of all Letters of
Credit and the Total Revolving Credit Commitment, such Guarantor shall become
subrogated to the rights of the Credit Parties to the extent that such payments
to the Credit Parties on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Debt, and such subrogation shall be with respect
to that proportion of the Guaranteed Debt which would have been unpaid if the
Credit Parties had not received dividends or payments upon the Guarantor Claims.
 Exhibit G

8



--------------------------------------------------------------------------------



 



     4.3 Payments Held in Trust. In the event that, notwithstanding Sections 4.1
and 4.2 above, any Guarantor should receive any funds, payment, claim or
distribution which is prohibited by such Sections, such Guarantor agrees to hold
in trust for the Credit Parties, in kind, all funds, payments, claims, or
distributions so received, and agrees that it shall have absolutely no dominion
over such funds, payments, claims, or distributions so received except to pay
them promptly to Administrative Agent, for the benefit of the Credit Parties,
and such Guarantor covenants promptly to pay the same to Administrative Agent,
for the benefit of the Credit Parties.
     4.4 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges, or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges, or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed Debt,
regardless of whether such encumbrances in favor of such Guarantor or the Credit
Parties presently exist or are hereafter created or attached. Without the prior
written consent of Administrative Agent, no Guarantor shall (a) exercise or
enforce any creditor’s right it may have against Borrower, or (b) foreclose,
repossess, sequester, or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including, without limitation, the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief, or insolvency proceeding) to enforce any liens, mortgages,
deeds of trust, security interest, collateral rights, judgments, or other
encumbrances on assets of Borrower held by any Guarantor.
SECTION 5
MISCELLANEOUS
     5.1 Waiver. No failure to exercise, and no delay in exercising, on the part
of any Credit Party, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of the Credit
Parties hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty Agreement, nor consent
to departure therefrom, shall be effective unless in writing and no such consent
or waiver shall extend beyond the particular case and purpose involved. No
notice or demand given in any case shall constitute a waiver of the right to
take other action in the same, similar, or other instances without such notice
or demand.
     5.2 Notices. Any notices or other communications required or permitted to
be given by this Guaranty Agreement must be (a) given in writing and personally
delivered or mailed by prepaid certified or registered mail, return receipt
requested, or (b) made by tested telex delivered or transmitted, to the party to
whom such notice or communication is directed, to the address of such party as
follows:
 Exhibit G

9



--------------------------------------------------------------------------------



 



      Guarantor:
 
    c/o D. R. Horton, Inc. 301 Commerce Street Suite 500 Fort Worth, TX 76102
Attention:
  Samuel R. Fuller
 
  Bill W. Wheat
 
  Stacey H. Dwyer
Fax:
  817-390-1715 (Mr. Fuller)
Fax:
  972-620-6813 (Mr. Wheat)
Fax:
  817-390-1715 (Ms. Dwyer)
Phone:
  817-390-8200
 
    with a copy to:
 
    Ted I. Harbour, Esq. 301 Commerce Street Suite 500 Fort Worth, TX 76102
Fax:
  972-620-6863
Phone:
  817-390-8200
 
    Credit Parties:
 
    Wachovia Bank, National Association, as Administrative Agent 401 S. Tryon
St, NC1193 Charlotte, NC 28288
Attn:
  R. Scott Holtzapple, Senior Vice President,
 
  REFS Risk Management
Fax:
  704-383-7146
Phone:
  704-383-0474

Any such notice or other communication shall be deemed to have been given
(whether actually received or not) on the day it is personally delivered as
aforesaid or, if mailed, on the day it is mailed as aforesaid, or, if
transmitted by telex, on the day that such notice is transmitted as aforesaid.
Any party may change its address for purposes of this Guaranty Agreement by
giving notice of such change to the other party pursuant to this Section 5.2.
     5.3 Governing Law. This Guaranty Agreement has been prepared, and is
intended to be performed in the State of North Carolina, and the substantive
laws of such state shall govern the validity, construction, enforcement, and
interpretation of this Guaranty Agreement. For purposes of this Guaranty
Agreement and the resolution of disputes hereunder, each Guarantor hereby
irrevocably submits and consents to, and waives any objection to, the
non-exclusive jurisdiction of the courts
 Exhibit G

10



--------------------------------------------------------------------------------



 



of the State of North Carolina located in Charlotte, North Carolina and of the
federal court located in the Western District of North Carolina.
     5.4 Invalid Provisions. If any provision of this Guaranty Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty Agreement, such provision shall be fully
severable and this Guaranty Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Guaranty Agreement, and the remaining provisions of this Guaranty Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance from this Guaranty
Agreement, unless such continued effectiveness of this Guaranty Agreement, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.
     5.5 Entirety and Amendments. This Guaranty Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof, and this Guaranty
Agreement may be amended only by an instrument in writing executed by an
authorized officer of the party against whom such amendment is sought to be
enforced.
     5.6 Parties Bound; Assignment. This Guaranty Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns, and legal representatives; provided, however, that no
Guarantor may, without the prior written consent of Administrative Agent, assign
any of its rights, powers, duties, or obligations hereunder.
     5.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty Agreement.
     5.8 Multiple Counterparts. This Guaranty Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement, and any of the parties hereto may execute this Guaranty
Agreement by signing any such counterpart.
     5.9 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by Borrower to the Credit Parties, by endorsement or
otherwise, other than under this Guaranty Agreement, then such liability shall
not be in any manner impaired or affected hereby and the rights of the Credit
Parties hereunder shall be cumulative of any and all other rights that the
Credit Parties (or any of them) may ever have against such Guarantor. The
exercise by the Credit Parties of any right or remedy hereunder or under any
other instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.
     5.10 Waiver of Trial by Jury. Each Guarantor hereby waives its respective
rights to a trial by jury of any claim or cause of action based upon or arising
out of this Guaranty Agreement. This waiver is irrevocable and shall apply to
any subsequent amendments, modifications, renewals, extensions, or supplements
to this Guaranty Agreement. In the event of litigation, this Guaranty Agreement
may be filed as a written consent to trial by the court.
     5.11 Additional Guarantors. The initial Guarantors hereunder shall be each
of the Subsidiaries of Borrower that are signatories hereto and that are listed
on Schedule 1 attached hereto. From time to time subsequent to the time hereof,
additional Subsidiaries of Borrower may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) by executing a counterpart of this
 Exhibit G

11



--------------------------------------------------------------------------------



 



Guaranty Agreement in the form of Exhibit A attached hereto. Upon delivery of
any such counterpart to Administrative Agent, notice of which is hereby waived
by Guarantors, each such Additional Guarantor shall be a Guarantor and shall be
a party hereto as if such Additional Guarantor were an original signatory
hereof. Each Guarantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Guarantor hereunder, or by any election by Administrative Agent not to cause any
Subsidiary of Borrower to become an Additional Guarantor hereunder. This
Guaranty Agreement shall be fully effective as to any Guarantor that is or
becomes a party hereto regardless of whether any such person becomes or fails to
become or ceases to be a Guarantor hereunder.
     5.12 Release of Guarantors. Pursuant to Section 3.1(f) of the Credit
Agreement, any Guarantor may be released from its obligations under this
Guaranty Agreement by Administrative Agent’s execution of a Release of Guaranty
in the form of Exhibit B attached hereto. Each Guarantor expressly agrees that
its obligations arising hereunder shall not be affected or diminished by the
release of any other Guarantor hereunder.
Remainder of Page Intentionally Blank;
Signature Page Follows.
 Exhibit G

12



--------------------------------------------------------------------------------



 



     EXECUTED as of the day and year first above written.
GUARANTORS:
Signature Page to
Guaranty

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 [to Form of Subsidiary Guaranty]
INITIAL GUARANTORS
C. Richard Dobson Builders, Inc., a Virginia corporation
CH Investments of Texas, Inc., a Delaware corporation
CHI Construction Company, an Arizona corporation
CHTEX of Texas, Inc., a Delaware corporation
Continental Homes, Inc., a Delaware corporation
Continental Homes of Texas, L.P., a Texas limited partnership
Continental Residential, Inc., a California corporation
D.R. Horton — Emerald, Ltd., a Texas limited partnership
D.R. Horton, Inc. — Birmingham, an Alabama corporation
D.R. Horton, Inc. — Chicago, a Delaware corporation
D.R. Horton, Inc. — Denver, a Delaware corporation
D.R. Horton, Inc. — Dietz-Crane, a Delaware corporation
D.R. Horton, Inc. — Greensboro, a Delaware corporation
D.R. Horton, Inc. — Jacksonville, a Delaware corporation
D.R. Horton, Inc. — Louisville, a Delaware corporation
D.R. Horton, Inc. — Minnesota, a Delaware corporation
D.R. Horton, Inc. — New Jersey, a Delaware corporation
D.R. Horton, Inc. — Portland, a Delaware corporation
D.R. Horton, Inc. — Sacramento, a California corporation
D.R. Horton, Inc. — Torrey, a Delaware corporation
D.R. Horton Los Angeles Holding Company, Inc., a California corporation
D.R. Horton Management Company, Ltd., a Texas limited partnership
D.R. Horton San Diego Holding Company, Inc., a California corporation
D.R. Horton — Texas, Ltd., a Texas limited partnership
DRH Cambridge Homes, Inc., a California corporation
DRH Cambridge Homes, LLC, a Delaware limited liability company
DRH Construction, Inc., a Delaware corporation
The Club at Pradera, Inc., a Delaware corporation
D.R. Horton Materials, Inc., a Delaware corporation
D.R. Horton Inc. — Fresno (f/k/a DRH Regrem IV, Inc.), a Delaware corporation
D.R. Horton Inc. — Gulf Coast (f/k/a DRH Regrem V, Inc.), a Delaware corporation
DRH Regrem VII, LP, a Texas limited partnership
DRH Regrem VIII, LLC, a Delaware limited liability company
DRH Southwest Construction, Inc., California corporation
DRH Energy, Inc., a Colorado corporation
DRH Tucson Construction, Inc., a Delaware corporation
DRHI, Inc., a Delaware corporation
KDB Homes, Inc., a Delaware corporation
Meadows I, Ltd., a Delaware corporation
Meadows II, Ltd., a Delaware corporation
Meadows VIII, Ltd., a Delaware corporation
Meadows IX, Inc., a New Jersey corporation
Meadows X, Inc., a New Jersey corporation
SGS Communities at Grande Quay, LLC, a New Jersey limited liability company
 Exhibit G

 



--------------------------------------------------------------------------------



 



D.R. Horton-Schuler Homes, LLC, a Delaware limited liability company
HPH Homebuilders 2000, L.P., a California limited partnership
Melody Homes, Inc., a Delaware corporation
Melmort Co., a Colorado corporation
Schuler Homes of Arizona LLC, a Delaware limited liability company
Schuler Homes of California, Inc., a California corporation
Schuler Homes of Oregon, Inc., a Oregon corporation
Schuler Homes of Washington, Inc., a Washington corporation
Schuler Mortgage, Inc., a Delaware corporation
Schuler Realty Hawaii, Inc., a Hawaii corporation
SHA Construction LLC, a Delaware limited liability company
SHLR of California, Inc., a California corporation
SHLR of Colorado, Inc., a Colorado corporation
SHLR of Nevada, Inc., a Nevada corporation
SHLR of Utah, Inc., a Utah corporation
SHLR of Washington, Inc., a Washington corporation
SRHI LLC, a Delaware limited liability company
SSHI LLC, a Delaware limited liability company
Vertical Construction Corporation, a Delaware corporation
Western Pacific Funding, Inc., a California corporation
Western Pacific Housing Co., a California limited partnership
Western Pacific Housing Management, Inc., a California corporation
Western Pacific Housing, Inc., a Delaware corporation
Western Pacific Housing-Antigua, LLC, a Delaware limited liability company
Western Pacific Housing-Aviara, L.P., a California limited partnership
Western Pacific Housing-Boardwalk, LLC, a Delaware limited liability company
Western Pacific Housing-Broadway, LLC, a Delaware limited liability company
Western Pacific Housing-Canyon Park, LLC, a Delaware limited liability company
Western Pacific Housing-Carmel, LLC, a Delaware limited liability company
Western Pacific Housing-Carrillo, LLC, a Delaware limited liability company
Western Pacific Housing-Communications Hill, LLC, a Delaware limited liability
company
Western Pacific Housing-Cooper Canyon, LLC, a Delaware limited liability company
Western Pacific Housing-Creekside, LLC, a Delaware limited liability company
Western Pacific Housing-Culver City, L.P., a California limited partnership
Western Pacific Housing-Del Valle, LLC, a Delaware limited liability company
Western Pacific Housing-Lomas Verdes, LLC, a Delaware limited liability company
Western Pacific Housing-Lost Hills Park, LLC, a Delaware limited liability
company
Western Pacific Housing-McGonigle Canyon, LLC, a Delaware limited liability
company
Western Pacific Housing-Mountaingate, L.P. a California limited partnership
Western Pacific Housing-Norco Estates, LLC, a Delaware limited liability company
Western Pacific Housing-Oso, L.P., a California limited partnership
Western Pacific Housing-Pacific Park II, LLC, a Delaware limited liability
company
Western Pacific Housing-Park Avenue East, LLC, a Delaware limited liability
company
Western Pacific Housing-Park Avenue West, LLC, a Delaware limited liability
company
Western Pacific Housing-Playa Vista, LLC, a Delaware limited liability company
Western Pacific Housing-Poinsettia, L.P., a California limited partnership
Western Pacific Housing-River Ridge, LLC, a Delaware limited liability company
Western Pacific Housing-Robinhood Ridge, LLC, a Delaware limited liability
company
 Exhibit G

 



--------------------------------------------------------------------------------



 



Western Pacific Housing-Santa Fe, LLC, a Delaware limited liability company
Western Pacific Housing-Scripps II, LLC, a Delaware limited liability company
Western Pacific Housing-Scripps, L.P., a California limited partnership
Western Pacific Housing-Seacove, L.P., a California limited partnership
Western Pacific Housing-Studio 528, LLC, a Delaware limited liability company
Western Pacific Housing-Terra Bay Duets, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrance, LLC, a Delaware limited liability company
Western Pacific Housing-Torrey Commercial, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrey Meadows, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrey Multi-Family, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrey Village Center, LLC, a Delaware limited liability
company
Western Pacific Housing-Vineyard Terrace, LLC, a Delaware limited liability
company
Western Pacific Housing-Windemere, LLC, a Delaware limited liability company
Western Pacific Housing-Windflower, L.P., a California limited partnership
WPH-Camino Ruiz, LLC, a Delaware limited liability company
DRH Regrem IX, Inc., a Delaware corporation
DRH Regrem X, Inc., a Delaware corporation
DRH Regrem XI, Inc. a Delaware corporation
DRH Regrem XII, LP, a Texas limited partnership
 Exhibit G

 



--------------------------------------------------------------------------------



 



EXHIBIT A [to Form of Subsidiary Guaranty]
COUNTERPART TO SUBSIDIARY GUARANTY
     In witness whereof, the undersigned Additional Guarantor has caused this
Guaranty Agreement to be executed and delivered by its officer thereunto duly
authorized as of                     , 20 ___.

           
 
  [NAME OF ADDITIONAL GUARANTOR]

             
 
  By:                  
 
      Name:                  
 
      Title:                  

 Exhibit G

 



--------------------------------------------------------------------------------



 



EXHIBIT B [to Form of Subsidiary Guaranty]
FORM OF RELEASE OF GUARANTOR
     In witness whereof, the undersigned Administrative Agent, for itself and on
behalf of each of the Credit Parties (defined below), hereby releases and
discharges                      from any and all obligations and liabilities of
                     to the Credit Parties under that certain Guaranty Agreement
dated as of December ___, 2005, executed by the Subsidiaries of D. R. Horton,
Inc., a Delaware corporation, described therein in favor of the Credit Parties
defined therein.

                  WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking    
association,     as Administrative Agent
 
           
 
  By:                  
 
      Name:                  
 
      Title:                  

 Exhibit G

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF LETTER OF CREDIT APPLICATION
See Attached
 Exhibit H

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF NOTICE CONVERSION/CONTINUATION
_______________ ___, 20__
To: Agent and each Lender
Ladies and Gentlemen:
Reference is made to that certain Revolving Credit Agreement dated as of
December ___, 2005, among D.R. HORTON, INC., a Delaware corporation
(“Borrower”), the Lenders party thereto and WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association having its main office in Charlotte, North
Carolina, as Administrative Agent, the Letter of Credit Issuers defined therein,
the Swingline Lender defined therein and the Lenders defined therein (as the
same may be amended, restated or modified from time to time, the “Credit
Agreement”). Capitalized terms used but not defined herein have the meanings
given to such terms in the Credit Agreement.
This Notice of Conversion/Continuation is delivered to you pursuant to
Section 2.15 of the Credit Agreement.
The Borrower hereby requests, on behalf of itself, with respect to the existing
outstanding [Eurodollar Rate Loans] [LIBOR Rate Loans] in the original principal
amount of $                    ,

         
 
  o   A conversion of outstanding Revolving Credit Loans from Eurodollar Rate
Loans to LIBOR Rate Loans
 
  o   A continuation of LIBOR Rate Loans

  1.   On                                         . (This Notice of
Conversion/Continuation is given prior to 11:00 a.m., Eastern Standard Time or
Eastern Daylight Time, as applicable, at least 3 Business Days prior to the
requested date for the conversion or continuation (which shall be a Business
Day).)     2.   In the amount of                                         . (Each
conversion from Eurodollar Rate Loans to LIBOR Rate Loans and each continuation
of LIBOR Rate Loans shall be in the principal amount of $5,000,000 or any larger
amount which is an even multiple of $1,000,000.)

The conversion or continuation requested herein complies with Section 2.15 of
the Credit Agreement.

              D. R. HORTON, INC., a Delaware corporation
 
       
 
  By:              
 
  Name:              
 
  Title:              

 Exhibit H

 